Exhibit 10.1

 

Thompson Creek Metals Company Inc.

26 W. Dry Creek, Suite 810

Littleton, Co.   80120

 

August 16, 2010

 

Royal Gold, Inc.

1660 Wynkoop St.

Denver, CO 80202

 

Re:                             Milligan Project Gold Streaming

 

Gentlemen:

 

On July 15, 2010, Royal Gold Inc. (“Royal Gold”) and Thompson Creek Metals
Company Inc. (“Thompson Creek”) entered into a letter agreement (the “Letter
Agreement”) regarding the terms and conditions under which Royal Gold will
purchase Refined Gold from Terrane Metals Corp. (“Terrane”) or an Affiliate of
Thompson Creek who holds a direct interest in the Milligan Property (the
“Milligan Sub”) pursuant to a form of Purchase and Sale Agreement between Royal
Gold, a wholly owned subsidiary of Royal Gold to be identified after the date
hereof (“Royal Gold Sub”), Milligan Sub and Thompson Creek that was attached to
the Letter Agreement as Exhibit 1 (the “Initial Form of Gold Purchase
Agreement”).

 

Each of Royal Gold and Thompson Creek are referred to herein as a “Party,” and
collectively, the “Parties”.  All capitalized terms used in this letter not
otherwise defined herein are defined in Schedule “A”.

 

In consideration of the mutual promises, representations, warranties, covenants,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties mutually agree as follows:

 

1.                                       Amendment.

 

1.1                               Exhibit 1 Amendment.  The Initial Form of Gold
Purchase Agreement (including the Schedules thereto) attached to the Letter
Agreement as Exhibit 1 is hereby deleted in its entirety and replaced with the
revised form of Gold Purchase Agreement (including the Schedules thereto)
attached hereto as Schedule “A”.

 

2.                                       Miscellaneous.

 

2.1                               Entire Agreement; Amendment.

 

(a)                                  This letter agreement, the Letter Agreement
and the Mutual Non-Disclosure Agreement between Thompson Creek and Royal Gold
effective as of June 1, 2010 together constitute the entire agreement between
the Parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and

 

--------------------------------------------------------------------------------


 

understandings, both written and oral, between the Parties with respect to the
subject matter hereof.

 

(b)                                 This letter agreement may not be changed,
amended, supplemented, or otherwise modified except pursuant to an instrument in
writing signed by each of the Parties.  No course of dealing between or among
any Persons having any interest in this letter agreement shall be deemed
effective to modify or amend any part of this letter agreement or any rights or
obligations of any Person under or by reason of this letter agreement.

 

2.2                               Governing Law.  The Parties agree that this
letter agreement shall be governed by and construed in accordance with the laws
of Colorado, excluding any rule or principle that might refer the governance or
the construction of this Agreement to the laws of another jurisdiction.

 

2.3                               Parties in Interest.  This letter agreement
shall be binding upon and inure solely to the benefit of each Party hereto and
its successors and permitted assigns, and nothing in this letter agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
letter agreement.

 

2.4                               Assignment.  Prior to the Closing, no Party
may assign this letter agreement, nor any of the rights, interests or
obligations hereunder, by operation of law (including, but not limited to, by
merger or consolidation) or otherwise, without the prior written consent of the
other Party hereto; provided, however, that either Party shall have the right,
without the consent of the other Party  to assign all or any portion of its
rights, duties and obligations under this letter agreement to any of its direct
or indirect subsidiaries; provided, that no such assignment shall relieve the
assigning Party of its obligations hereunder.  Any assignment in violation of
the preceding sentence shall be void.

 

[Remainder of page left intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing conforms to your understanding of our agreement, please
countersign this letter agreement in the space provided below.

 

 

 

Sincerely,

 

 

 

Thompson Creek Metals Company Inc.

 

 

 

 

 

By:

[s] Kevin Lougherty

 

Date: August 16, 2010

 

Title: Chairman and CEO

 

 

 

 

Accepted and Agreed:

 

 

 

Royal Gold, Inc.

 

 

 

 

 

By:

[s] Bill Heissenbuttel

 

Date: August 16, 2010

 

Title: Vice President Corporate Development

 

 

3

--------------------------------------------------------------------------------


 

Schedule “A” — Revised Form of Gold Purchase Agreement

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

 

BY AND AMONG

 

[TERRANE METALS CORP.(1)],

 

[RG NEWCO.],

 

solely in respect of Article 10 and Sections 11.4 and 17.15 hereof,

 

ROYAL GOLD, INC.

 

and, solely in respect of Article 10 and Sections 3.5, 11.2 and 17.14 hereof,

 

THOMPSON CREEK METALS COMPANY INC.

 

DATED:  ·, 2010

 

--------------------------------------------------------------------------------

(1)                                  Corporate party holding title to Milligan
Property may be reorganized.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 INTERPRETATION

2

1.1

Definitions

2

1.2

Certain Rules of Interpretation

12

 

 

Article 2 PURCHASE AND SALE

13

2.1

Purchase and Sale of Refined Gold

13

2.2

Delivery Obligations

14

2.3

Statements

15

2.4

Gold Purchase Price

16

2.5

Payment

16

2.6

Sales Tax

16

 

 

Article 3 DEPOSIT

16

3.1

Payment Deposit

16

3.2

Initial Deposit

16

3.3

Scheduled Deposits

17

3.4

No Interest

17

3.5

Use of Payment Deposit

17

3.6

Deposit Record

17

3.7

Deposit at Expiry of Initial Term

17

 

 

Article 4 DELIVERIES

18

4.1

Deliveries of Vendor

18

4.2

Deliveries of Purchaser

19

 

 

Article 5 PAYMENT OF SCHEDULED DEPOSITS

19

5.1

Achievement of Deposit Events

19

5.2

Payment of Scheduled Deposits

20

5.3

Closing Conditions for Payment of Scheduled Deposits

20

 

 

Article 6 TERM

21

6.1

Term

21

 

 

Article 7 REPORTING; BOOKS AND RECORDS; INSPECTIONS

21

7.1

Monthly Reporting

21

7.2

Annual Reporting

22

7.3

Additional Reporting Requirements

22

7.4

Books and Records

22

7.5

Inspections

23

 

 

Article 8 COVENANTS

23

8.1

Conduct of Operations

23

8.2

Preservation of Corporate Existence

24

8.3

Processing/Commingling

24

8.4

Mineral Offtake Agreements

25

8.5

Insurance

25

8.6

Permitted Debt Financings and Permitted Encumbrances

26

8.7

Confidentiality

29

8.8

Compliance with Law

31

 

--------------------------------------------------------------------------------


 

8.9

Unprocessed Ore

31

 

 

Article 9 RIGHT OF FIRST OFFER

32

9.1

Right of First Offer on Gold Interest

32

 

 

Article 10 TRANSFERS AND ASSIGNMENTS

33

10.1

General

33

10.2

Transfers to Affiliates

34

10.3

Transfers of the Milligan Project

34

10.4

Exceptions Based on Intercreditor Agreements

35

10.5

Assignment by Purchaser Group

35

10.6

Assignment by Vendor Group

35

 

 

Article 11 REPRESENTATIONS AND WARRANTIES

35

11.1

Representations and Warranties of Vendor

35

11.2

Representations and Warranties of Thompson Creek

35

11.3

Representations and Warranties of the Purchaser

36

11.4

Representations and Warranties of Royal Gold

36

11.5

Survival of Representations and Warranties

36

11.6

Knowledge

36

 

 

Article 12 VENDOR EVENTS OF DEFAULT

36

12.1

Vendor Events of Default

36

12.2

Remedies

37

 

 

 

Article 13 PURCHASER EVENTS OF DEFAULT

37

13.1

Purchaser Events of Default

37

13.2

Remedies

38

 

 

 

Article 14 INDEMNITIES

38

14.1

Indemnity of Purchaser

38

14.2

Indemnity of Vendor

38

14.3

Limited Indemnity for Losses Related to Incidental Connection to Property

39

14.4

Limitations on Indemnification

39

 

 

 

Article 15 INDEPENDENT ENGINEER; ADDITIONAL PAYMENT TERMS; DISPUTES

40

15.1

Independent Engineer

40

15.2

Payments

40

15.3

Overdue Payments and Set-Off

40

15.4

Statement Disputes

41

15.5

Disputes and Arbitration

42

 

 

 

Article 16 TAXES

42

16.1

Taxes

42

 

 

 

Article 17 GENERAL

43

17.1

Further Assurances

43

17.2

Survival

43

17.3

No Joint Venture

43

17.4

Governing Law

43

17.5

Notices

43

17.6

[Reserved]

45

 

ii

--------------------------------------------------------------------------------


 

17.7

Amendments

45

17.8

Beneficiaries; Successors and Assigns

45

17.9

Contests

46

17.10

Entire Agreement

46

17.11

Waivers

46

17.12

Severability

46

17.13

Counterparts

46

17.14

Thompson Creek Guarantee

46

17.15

Royal Gold Guarantee

47

 

iii

--------------------------------------------------------------------------------


 

THIS PURCHASE AND SALE AGREEMENT dated as of ·, 2010.

 

BY AND AMONG:

 

[RG NEWCO]., a ·

 

(the “Purchaser”),

 

- and-

 

TERRANE METALS CORP.(2), a corporation incorporated under the laws of British
Columbia

 

(the “Vendor”)

 

-and, solely in respect of Article 10 and Sections 11.4 and 17.15 hereof

 

ROYAL GOLD, INC., a corporation incorporated under the laws of the State of
Delaware

 

(“Royal Gold”)

 

- and, solely in respect of Article 10 and Sections 3.5, 11.2 and 17.14 hereof

 

THOMPSON CREEK METALS COMPANY INC., a corporation incorporated under the laws of
British Columbia

 

(“Thompson Creek”)

 

WITNESSES THAT:

 

WHEREAS Vendor has agreed to sell to the Purchaser and the Purchaser has agreed
to purchase from Vendor, an amount of Refined Gold equal to the Designated
Percentage of Produced Gold, subject to and in accordance with the terms and
conditions of this Agreement;

 

AND WHEREAS Vendor is the owner of a 100% interest in and to the Milligan
Property;

 

AND WHEREAS capitalized terms when used in these recitals shall have the
respective meanings set forth in Section 1.1.

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties hereto, the Parties
mutually agree as follows:

 

--------------------------------------------------------------------------------

(2)                                  See Footnote 1.

 

--------------------------------------------------------------------------------


 

Article 1
INTERPRETATION

 

1.1                               Definitions

 

In this Agreement, including in the recitals and schedules hereto:

 

“Acquisition” means the acquisition of all of the outstanding securities of
Terrane Metals Corporation and its interest in the Milligan Project by Thompson
Creek pursuant to the terms of an Arrangement Agreement dated July 15, 2010.

 

“Additional Term” has the meaning set out in Section 6.1(a).

 

“Affiliate” means, in relation to any person or entity, any other person or
entity controlling, controlled by or under common control with such first
mentioned person or entity.

 

“Agreement” means this purchase and sale agreement and all attached schedules,
in each case as the same may be supplemented, amended, restated, modified or
superseded from time to time in accordance with the terms hereof.

 

“Applicable Laws” means any international, federal, state, provincial, or
municipal law, regulation, ordinance, code, order or other requirement or
rule of law or the rules, policies, orders or regulations of any Governmental
Authority or stock exchange, including any judicial or administrative
interpretation thereof, applicable to a person or any of its properties, assets,
business or operations.

 

“Approvals” means all authorizations, clearances, consents, orders and other
approvals required to be obtained from any person, including any Governmental
Authority or stock exchange, in connection with the completion of the
transactions contemplated by this Agreement.

 

“Arbitration Rules” means the rules established pursuant to the International
Commercial Arbitration Act (British Columbia).

 

“Assignee” has the meaning set forth in Section 10.1(a).

 

“Assignment” has the meaning set forth in Section 10.1.

 

“Assignor” has the meaning set forth in Section 10.1.

 

“Auditor” means a national Canadian accounting firm, as supported in the
discretion of such accounting firm by a nationally recognized minerals
engineering firm, that is independent of the Parties and their respective
Affiliates, and that has experience and expertise in determining the quantity of
gold mined, produced, extracted or otherwise recovered from mining projects.

 

“Auditor’s Report” has the meaning set out in Section 15.4(a)(ii).

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday or Sunday or a day that
(i) is a statutory holiday under the laws of the Province of British Columbia,
or (ii) national banking institutions in New York and Colorado are closed to the
public for conducting business.

 

“Collateral” means the interest in property created by one or more of the
Security Agreements.

 

“Commingling Plan” has the meaning set out in Section 8.3.

 

“Confidential Information” has the meaning set out in Section 8.7(a).

 

“Confidentiality Agreement” means the Mutual Non-Disclosure Agreement between
Thompson Creek and Purchaser effective as of June 1, 2010.

 

“control” means the right, directly or indirectly, to direct or cause the
direction of the management of the business or affairs of a person, whether by
ownership of securities, by contract or otherwise; and “controls”,
“controlling”, “controlled by” and “under common control with” have
corresponding meanings.

 

“CSA” has the meaning set out in Section 8.7(a)(ii).

 

“Date of Delivery” has the meaning set out in Section 2.2(c).

 

“Default Deposit Reduction Date” means the date on which the outstanding balance
of the Payment Deposit, as set forth in the Deposit Record, would have been
reduced to nil assuming for all purposes that no Purchaser Event of Default set
forth in Section 13.1(a) or 13.1(b) occurred or continued.

 

“Definitive Agreement” has the meaning set out in Section 9.1(b).

 

“Delivery” or “Deliver” means, in respect of a delivery of Refined Gold, either
the crediting of units of gold into a metal account or, if the Vendor elects to
deliver physical gold pursuant to Section 2.2(e), the physical delivery of
Refined Gold to a metal account and “Delivered” means that such Refined Gold has
been so credited or physically delivered.

 

“Deposit Event” has the meaning set out in Section 5.1.

 

“Deposit Record” has the meaning set out in Section 3.6.

 

“Deposit Record Report” has the meaning set out in Section 7.3(d).

 

“Deposit Reduction Time” means the time at which the outstanding balance of the
Payment Deposit, as set forth in the Deposit Record, is reduced to nil.

 

“Deposit Suspension Event” means an event that is reasonably beyond the control
of the Vendor and its Affiliates that prevents the Vendor and its Affiliates
from continuing to advance the Development Program, including (i) acts of God,
earthquake, cyclone, fire, explosion, flood, landslide, lightening storm,
tempest, drought or meteor, (ii) war

 

3

--------------------------------------------------------------------------------


 

(declared or undeclared), invasion, act of foreign enemy, hostilities between
nations, civil insurrection or military usurper power, (iii) revolution or act
of public enemy, sabotage, malicious damage, terrorism, insurrection or civil
unrest, (iv) confiscation, nationalisation, requisition, expropriation, embargo,
restraint or damage to property by or under the order of any Governmental
Authority, (v) shortages or inability to obtain fuel, water, electric power, raw
materials, supplies or equipment (vi) transportation difficulties or handling or
loading difficulties at any port or storage facility, (vii) epidemic or
quarantine restrictions, or (viii) an event having the effect of damaging any
part of the Milligan Project, (ix) strikes, blockades, lock out or other labor
dispute, or (vii) blockades by First Nations groups that substantially prevent
or inhibit ingress or egress to the Milligan Project.

 

“Designated Percentage of Produced Gold” means, without duplication (i) 25%
*[Redacted]* times the number of ounces of Produced Gold in the form of
concentrate in respect of which the Vendor or any of its Affiliates receives a
Gold Payment, (ii) 25% *[Redacted]* times the number of ounces of Produced Gold
in the form of doré in respect of which the Vendor or any of its Affiliates
receives a Gold Payment, or (iii) 25% times any Gold Payment received by Vendor
or any of its Affiliates, in respect of Produced Gold that is not in the form of
concentrate or doré.

 

“Development” means all activities, operations and work performed for the
purpose of or in connection with construction of the Milligan Facilities through
to the point of mechanical completion of relevant processing facilities as
determined in accordance with the principle Engineering Procurement Construction
Management contract (or equivalent contract) governing the construction of the
Milligan Facilities, and including (i) acquisitions of mineral rights, Surface
Rights, water rights, Permits and other interests necessary for the conduct of
construction and operation of the Milligan Project, (ii) pre-production
stripping and development for the commencement of open pit mining operations,
and (iii) activities undertaken to comply with any legal requirements arising
out of or related to any of the foregoing, all in material accordance with the
Milligan Report as it may be amended from time to time.

 

“Development Program” means the detailed monthly budget and schedule outlining
the Development in accordance with the mine plan set forth in the Milligan
Report and otherwise prepared in accordance with Schedule D, including an
estimate of Project Costs and showing, without limitation, the material
construction, mine development, equipment acquisitions and Permits to bring the
Milligan Project or any part thereof into commercial production, as amended from
time to time.

 

“DIP Financing” has the meaning set out in Section 8.6(a)(iv).

 

“Dispute Notice” has the meaning set out in Section 15.4(a)(i).

 

“Dispute Period” has the meaning set out in Section 15.4(a)(i).

 

“Effective Date” means the date of this Agreement.

 

“Encumbrances” means any and all mortgages, charges, assignments, hypothecs,
pledges, security interests, liens and other encumbrances and adverse claims of
every nature and kind securing any obligation of any person, whether registered
or unregistered.

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

4

--------------------------------------------------------------------------------


 

“Environmental Laws” mean Applicable Laws relating to pollution or protection of
the environment, including, without limitation, Applicable Laws relating to
emissions, discharges, releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
(including, without limitation, ambient air, surface water, ground water,
aquifers, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes which are applicable to the Milligan
Project, the other assets owned, controlled or managed by the Vendor which are
used on or in connection with the or the Milligan Project or to the activities
of the Vendor on or in connection with the Milligan Project.

 

“Event of Force Majeure” means an event that is reasonably beyond the control of
a Party and its Affiliates, including (i) acts of God, earthquake, cyclone,
fire, explosion, flood, landslide, lightening storm, tempest, drought or meteor,
(ii) war (declared or undeclared), invasion, act of foreign enemy, hostilities
between nations, civil insurrection or military usurper power, (iii) revolution
or act of public enemy, sabotage, malicious damage, terrorism, insurrection or
civil unrest, (iv) confiscation, nationalisation, requisition, expropriation,
embargo, restraint or damage to property by or under the order of any
Governmental Authority, (v) epidemic or quarantine restrictions, or
(vi) strikes, blockades, lock out or other labor dispute, or (vii) blockades by
First Nations groups that substantially prevent or inhibit ingress or egress to
the Milligan Project.

 

“Financing” means any of (i) one or more secured corporate credit facility(ies)
provided to the Vendor or any of its Affiliates from time to time that is
secured partially or wholly by the Milligan Project and to which proceeds
thereof may or may not be used for the purpose of financing the Milligan Project
but does not include any unsecured financing or secured financing of the Vendor
or any of its Affiliates that is not secured by the Milligan Project; and
(ii) one or more credit facility(ies) available to the Vendor or any of its
Affiliates from time to time for the purpose of financing the Milligan Project.

 

“Fixed Price” means (i) with respect to the first 550,000 aggregate ounces of
Refined Gold sold by the Vendor to the Purchaser hereunder, US$400 per ounce,
and (ii) with respect to each ounce of Refined Gold sold by the Vendor to the
Purchaser hereunder in excess of 550,000 aggregate ounces, US$450 per ounce.

 

“Gold Payment” means (i) with respect to Minerals purchased by an Offtaker from
the Vendor or any of its Affiliates, the receipt by the Vendor or any of its
Affiliates of payment, whether provisional or final, or other consideration from
the Offtaker in respect of any Produced Gold, including amounts received in
respect of warehouse holding certificates, and (ii) with respect to Minerals
refined, smelted or otherwise beneficiated by an Offtaker on behalf of the
Vendor or any of its Affiliates, the receipt by the Vendor or any of its
Affiliates of Refined Gold, whether provisional or final settlement, in
accordance with the applicable Mineral Offtake Agreement.

 

“Gold Purchase Price” has the meaning set out in Section 2.4.

 

“Gold Security Interest” has the meaning set out in Section 8.6(a)(i).

 

5

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, provincial or local government,
agency, department, ministry, authority, tribunal, commission, official, court
or securities commission.  For the avoidance of doubt, Governmental Authority
shall not be deemed to include First Nations.

 

“Haslinger Royalty” means the net smelter returns payable by Vendor to Richard
Haslinger pursuant to the Agreement between Richard Haslinger and Lincoln
Resources Ltd. dated the 16th day of July, 1986, amended by the Amendment to
Agreement between Lincoln Resources Inc. and Richard Haslinger initially
hand-written and dated July 18, 1988 and subsequently typed and executed but not
dated, to which agreement the Vendor is now a party as successor in title to
Lincoln Resources Ltd. and Lincoln Resources Inc.

 

“Independent Engineer” has the meaning set out in Section 15.1.

 

“Initial Term” has the meaning set out in Section 6.1(a).

 

“Insolvency Event” means the making of an assignment for the benefit of
creditors by a Party or a Party becoming the voluntary or involuntary subject of
any proceedings under any bankruptcy or insolvency law, which proceedings remain
undischarged for a period of 30 days, or if a receiver or receiver/manager is
appointed for all or any substantial part of the property and business of a
Party and such receiver or receiver/manager remains undischarged for a period of
30 days, or if the corporate existence of a Party is terminated by voluntary or
involuntary dissolution or winding-up (other than by way of amalgamation or
reorganization).

 

“Intermediate Intercreditor Agreement” has the meaning set out in
Section 8.6(b).

 

“Lenders” means the lenders and their agents and trustees under any Financing.

 

“Lender Security” means Encumbrances (including Permitted Encumbrances) in
favour of any Lenders (or agent or trustee on their behalf) as security for the
payment and performance, when due, of the obligations of Vendor or any of its
Affiliates under any Financing.

 

“LIBO Rate” means for any calendar month the British Bankers’ Association
Interest Settlement Rate for US Dollars for an interest period of three months
displayed and identified on the Reuters Screen LIBOR 01 Page at approximately
10:00 am (Toronto time) on the first Business Day of that month, provided
however, if such rate does not appear on the Reuters Screen LIBOR 01 Page at
that time, then the “LIBO Rate” for that calendar month shall be the six month
LIBO Rate (determined as at 10:00 am (Toronto time) on such Business Day) as
quoted to the Purchaser by a major UK bank.

 

“Losses” has the meaning set out in Section 14.1.

 

“Lot” means the applicable quantity of Minerals delivered to and accepted by an
Offtaker, that is separately sampled and assayed so that Vendor and the
applicable Offtaker can agree upon the content of some or all of the relevant
Minerals therein, all as set forth in the applicable Mineral Offtake Agreement.

 

6

--------------------------------------------------------------------------------


 

“Lot Provisional Percentage” means for Lots in which a provisional payment
pursuant to Section 2.2(a)(ii) is applicable *[Redacted]*.

 

“Material Adverse Effect” means any event, occurrence, change or effect that,
when taken individually or together with all other events, occurrences, changes
or effects, is or could reasonably be expected to:

 

(a)                                  materially limit, restrict or impair the
ability of Vendor to perform its obligations under this Agreement;

 

(b)                                 limit, restrict or impair the ability of
Vendor to operate the Milligan Project substantially in accordance with the mine
plan for the Milligan Project in effect at the time of the occurrence of the
Material Adverse Effect; or

 

(c)                                  cause any significant decrease to expected
gold production from the Milligan Project based on the mine plan for the
Milligan Project in effect at the time of the occurrence of the Material Adverse
Effect.

 

“Milligan Facilities” means the mining, processing, production, maintenance,
administration, infrastructure and related ancillary infrastructure constructed
or operated by the Vendor and its Affiliates to extract and beneficiate Minerals
on the Milligan Property.

 

“Milligan Gold Right” has the meaning set forth in Section 9.1(a).

 

“Milligan Project” means collectively, the Milligan Property and the Milligan
Facilities.

 

“Milligan Property” means the Mineral Claims and the Mining Lease listed in
Schedule B attached hereto, and includes any extension, renewal, replacement,
conversion or substitution of any such Mineral Claims into a Mining Lease,
Surface Rights or other right or concession or after acquired or resulting
Mining Lease, Mineral Claims, Surface Rights and other rights or concessions,
including any re-acquired after abandonment or other disposition, but in every
case without extending the area covered by the Milligan Property past the area
covered by the Mineral Claims and the Mining Lease listed in Schedule B.

 

“Milligan Report” means the Technical Report pursuant to National Instrument
43-101 of the CSA of Terrane Metals Corp. dated October 13, 2009, entitled
“Technical Report — Feasibility Update Mt. Milligan Property — Northern BC” or
such other technical report under National Instrument 43-101 as Thompson Creek
may prepare from time to time regarding the Milligan Project that establishes a
mine plan for initial commercial production of Minerals from the Milligan
Property, provided that such mine plan does not establish production at a
materially lower volume or materially extend the Development schedule compared
to that contemplated in the Milligan Report on the Effective Date.

 

“Mineral Claim” means a mineral claim issued under the Mineral Tenure Act
(British Columbia) or any successor statute thereto or by any Governmental
Authority.

 

“Mineral Offtake Agreement” means any agreement entered into by Vendor or any of
its Affiliates with an Offtaker (i) for the sale of Minerals to such Offtaker,
or (ii) for the

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

7

--------------------------------------------------------------------------------


 

smelting, refining or other beneficiation of Minerals by such Offtaker for the
benefit of the Vendor or any of its Affiliates, and all amendments or addendums
thereto.

 

“Minerals” means any and all marketable metal bearing material (including
Produced Gold) in whatever form or state that is mined, produced, extracted or
otherwise recovered from the Milligan Property, including any such material
derived from any processing or reprocessing of any tailings, waste rock or other
waste products originally derived from the Milligan Property, and including ore
and any other products requiring further milling, processing, smelting, refining
or other beneficiation, including concentrates or doré bars.

 

“Mining Lease” means a mining lease issued under the Mineral Tenure Act (British
Columbia) or any successor statute thereto or by any Governmental Authority.

 

“Monthly Construction Report” means a written report in relation to a calendar
month with respect to the Milligan Project prepared by the engineering,
procurement and construction management contractor and any other
internally-prepared monthly report covering aspects of the Development Program
but not included in the engineering, procurement and construction management
report, together with such other materials and information as the Purchaser
reasonably may request, which may include a summary of any (A) material health
and safety violations, (B) material violations of Applicable Law (including
Environmental Laws), (C) blockades or other disputes or disturbances with First
Nations groups, and (D) a summary of the status of Permits and Permit
applications, to be prepared by or on behalf of the Vendor for each month while
the Milligan Project is under Development.

 

“Monthly Report” means a written report in relation to a calendar month prepared
by the Vendor or its Affiliates with respect to the Milligan Project, together
with such other materials and information as the Purchaser reasonably may
request, which may include:

 

(i)

a summary of the types, tonnes or tons and gold grade of ore mined;

 

 

(ii)

types, tonnes or tons and gold grade of any ore stockpiled;

 

 

(iii)

with respect to any processing plant of the Milligan Facilities, the types,
tonnes or tons and gold grade of processed ore; recoveries for gold; dry
concentrate tonnage or tonage and gold grades; and doré weight and gold grade;

 

 

(iv)

the number of ounces of gold contained in ore processed during such month, but
not delivered to an Offtaker by the end of such month; and

 

 

(v)

such other matters as the Purchaser may reasonable request, which may include a
summary of any (A) exploration programs, (B) operational issues, (C) material
health and safety violations, (D) material violations of Applicable Law
(including Environmental Laws), (E) blockades or other disputes or disturbances
with First Nations groups, and (F) a summary of the status of Permits and Permit
applications.

 

8

--------------------------------------------------------------------------------


 

“Nak’azdli Litigation” means the Supreme Court of British Columbia (S-094721)
and Federal Court of Canada (T-23-10) actions initiated by the Nak’azdli First
Nation.

 

“Negotiation Period” has the meaning set out in Section 9.1(b).

 

“Offtaker” means any person other than the Vendor or any of its Affiliates that
is a counterparty to a Mineral Offtake Agreement or an Affiliate of the Vendor
who contracts with the Vendor on arm’s length commercial terms in respect of the
applicable Mineral Offtake Agreement.

 

“Offtaker Documents” means the provisional documents and final settlement sheets
delivered to or in the possession of the Vendor that are necessary for the
Purchaser to determine the amount of Refined Gold sold by the Vendor to the
Purchaser pursuant to Section 2.1(a) and such other related documents delivered
to or in the possession of the Vendor as the Purchaser may reasonably request,
which may include all invoices, credit notes, bills of lading,  and any and all
certificates and other documentation prepared or produced by the Offtaker,
including without limitation, certificates in respect of provisional and final
shipped moisture content, all provisional and final analyses and assays
evidencing the amount of Minerals, including Produced Gold, delivered to an
Offtaker in each Lot and evidencing the amount of Refined Gold projected or
resulting from the refining, smelting or other beneficiation of a particular
Lot.

 

“Other Minerals” means any and all marketable metal bearing material in whatever
form or state (including ore) that is mined, extracted or otherwise recovered
from any location that is not within the Milligan Property.

 

“Parties” means the parties to this Agreement.

 

“Payment Deposit” has the meaning set forth in Section 3.1.

 

“Permits” means all material licenses, permits, Approvals (including
environmental Approvals) rights (including surface and access rights),
privileges, concessions or franchises necessary for the construction,
development, operation and reclamation of the Milligan Project.

 

“Permitted Encumbrances” means at any time from time to time: (i) the Lender
Security, (ii) undetermined or inchoate Encumbrances incidental to construction,
maintenance or operations which have not at the time been filed pursuant to law,
(iii) the Encumbrance of taxes and assessments for the then current year, the
Encumbrance for taxes and assessments not at the time overdue and Encumbrances
securing worker’s compensation assessments which are not overdue, (iv) cash or
governmental obligations deposited in the ordinary course of business in
connection with contracts, bids, tenders or to secure worker’s compensation,
unemployment insurance, surety or appeal bonds, costs of litigation, when
required by law, public and statutory obligations, Encumbrances or claims
incidental to current construction, mechanics’, warehousemen’s, carriers’ and
other similar Encumbrances, (v) security given in the ordinary course of
business to a public utility or any Governmental Authority when required by such
utility or Governmental Authority in connection with the operations of the
Vendor in the ordinary course of business, (vi) easements, rights of way and
servitudes in existence at the date hereof and future easements, rights of way
and servitudes, (vii) all rights reserved to or

 

9

--------------------------------------------------------------------------------


 

vested in any Governmental Authority by the terms of any lease, licence,
franchise, grant or permit held by the Vendor or by any statutory provision to
terminate any such lease, licence, franchise grant or permit or to require
annual or periodic payments as a condition of the continuance thereof or to
distrain against or to obtain an Encumbrance on any property or assets of the
Vendor in the event of failure to make such annual or other periodic payments,
(viii) such other Encumbrances as may from time to time be consented to in
writing by the Purchaser, and (ix) Encumbrances noted on Schedule E.

 

“person” includes an individual, corporation, body corporate, limited or general
partnership, joint stock company, limited liability corporation, joint venture,
association, company, trust, bank, trust company, Governmental Authority or any
other type of organization, whether or not a legal entity.

 

“Produced Gold” means any and all gold in whatever form or state that is derived
from any material mined, produced, extracted or otherwise recovered from the
Milligan Property during the Term.  For greater certainty, “Produced Gold” shall
include any gold derived from ores, concentrates, doré, tailings, waste rock or
other waste products, or other products originating from the Milligan Property.

 

“Project Costs” means the estimated total costs for the Development, including
capital costs, operating costs, working capital costs, interest costs, and
financing costs.

 

“Project Studies” has the meaning set out in Section 7.3(c).

 

“Proposed Intercreditor Agreement” has the meaning set out in Section 8.6(b).

 

“Purchaser” has the meaning set out in the recitals to this Agreement.

 

“Purchaser Event of Default” has the meaning set out in Section 13.1.

 

“Purchaser Gold Delivery” means the Delivery of Refined Gold to the Purchaser as
set out in Section 2.2(a).

 

“Purchaser’s Pro Rata Share of Funding” means the figure obtained by dividing
the remaining Scheduled Deposits by the Project Costs necessary to complete
Development.

 

“Receiving Party” has the meaning set out in Section 8.7(a).

 

“Reference Price” means the market price used to determine the price for Refined
Gold in connection with a sale of Minerals under a Mineral Offtake Agreement. 
For greater certainty, “Reference Price” does not include Refining Adjustments.

 

“Refining Adjustments” means any refining charges, treatment charges, penalties,
insurance charges, transportation charges, settlement charges, financing charges
or price participation charges, or other similar charges or deductions,
regardless of whether such charges or deductions are expressed as a specific
metal deduction, separate and apart from the recovery rate pursuant to the terms
of the applicable Mineral Offtake Agreement.

 

10

--------------------------------------------------------------------------------


 

“Refined Gold” means marketable metal bearing material in the form of gold bars
or coins that is refined to a minimum 995 parts per 1,000 fine gold.

 

“Restricted Person” means any person or entity that:

 

(a)                                  is named, identified, described on or
included on any of:

 

(i)

the lists maintained by the Office of the Superintendent of Financial
Institutions Canada with respect to terrorism financing;

 

 

(ii)

the Denied Persons List, the Entity List or the Unverified List, compiled by the
Bureau of Industry and Security, U.S. Department of Commerce;

 

 

(iii)

the List of Statutorily Debarred Parties compiled by the U.S. Department of
State;

 

 

(iv)

the Specially Designated Nationals Blocked Persons List compiled by the U.S.
Office of Foreign Assets Control; or

 

 

(v)

the annex to, or is otherwise subject to the provisions of, U.S. Executive Order
No. 13324,

 

(b)                                 is subject to trade restrictions under
United States law, including, but not limited to:

 

(i)

the International Emergency Economic Powers Act, 50 U.S.C.; or

 

 

(ii)

the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq.; or any other enabling
legislation or executive order relating thereto, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107-56; or

 

(c)                                  is a person or entity who is an Affiliate
of a person or entity listed above.

 

“Sales Tax” has the meaning set out in Section 2.6.

 

“SEC” has the meaning set out in Section 8.7(a)(ii).

 

“Security Agreements” has the meaning set out in Section 4.1(b).

 

“Stipulation and Proposal” has the meaning set out in Section 8.6(b).

 

“Surface Rights” means all rights to use, enter and occupy the surface of a
Mineral Claim or Mining Lease for the exploration and development or production
of Minerals or placer minerals, including the treatment of ore and concentrates,
and all operations related to the exploration and development or production of
Minerals or placer minerals and the business of mining, and all leases,
licenses, contracts, agreements, Permits or other documents relating to such
rights, including without limitation, any and all surface rights related to
infrastructure such as electric power lines and roads, surface tenures issued by
a Governmental Authority such as investigative permits and temporary permits,

 

11

--------------------------------------------------------------------------------


 

and any lease to the surface of the Milligan Property or license of occupation
or other occupation right and includes any fee simple rights over any part of
the Milligan Property.

 

“Technical Reports” means the: (i) Technical Report on the Mount Milligan
Project Omenica Mining District British Columbia NTS 94N/1, 93O/4 Latitude 55o
07’ N, Longitude 124o 01’ W prepared by Gary Lustig, MSc, P. Geo, Darin Labrenz,
BSc, MAusIMM and Darren O’Brien BSc, P. Geo in June 2007; (ii) Technical Report
Mt. Milligan Property — Northern BC prepared by Karla Mills, P. Eng, Gilles
Arseneau, Ph.D., P. Geo. and Peter Wells, A.Sc.T., B.Comm. on October 29, 2007;
(iii) Technical Report — Feasibility Mt. Milligan Property — Northern prepared
by Karla Mills, P. Eng, Gilles Arseneau, Ph.D., P. Geo. and Peter Wells,
A.Sc.T., B.Comm. April 11, 2008; (iv) Technical Report Mt. Milligan Project
Resource Report Omenica Mining District British Columbia NTS 94N/1, 93O/4
Latitude 55o 07’ N, Longitude 124o 01’ prepared by WJianhui Huang, Ph. D, P.
Eng, on October 2, 2007; (v) Technical Report — Feasibility Update Mt. Milligan
Property — Northern BC prepared by: Karla Mills, P. Eng. John Huang, P. Eng.,
Grant Bosworth, P. Eng., Scott Cowie, MAusIMM, Bruno Borntraeger, P. Eng., Herb
Welhener, MMSA-QPM, Jay Collins, P. Eng., Tim Bekhuys, R.P.Bio., and Darin
Labrenz, P. Geo. on October 13, 2009; and (vi) Technical Report on the Mount
Milligan Project Omenica Mining District British Columbia prepared by Gary
Lustig, MSc, P. Geo G. N., in June 2006.

 

“Term” has the meaning set out in Section 6.1(a).

 

“Thompson Creek” has the meaning set out in the recitals to this Agreement.

 

“Time of Delivery” has the meaning set out in Section 2.2(c).

 

“Transfer” has the meaning set forth in Section 10.3.

 

“Vendor” has the meaning set out in the recitals to this Agreement.

 

“Vendor Event of Default” has the meaning set out in Section 12.1.

 

“Vendor Offer” has the meaning set out in Section 9.1(a).

 

1.2                               Certain Rules of Interpretation

 

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires:

 

(a)                                  the terms “Agreement”, “this Agreement”,
“the Agreement”, “hereto”, “hereof”, “herein”, “hereby”, “hereunder” and similar
expressions refer to this Agreement in its entirety and not to any particular
provision hereof;

 

(b)                                 references to an “Article”, “Section” or
“Schedule” followed by a number or letter refer to the specified Article or
Section of or Schedule to this Agreement;

 

(c)                                  headings of Articles and Sections are
inserted for convenience of reference only and shall not affect the construction
or interpretation of this Agreement;

 

12

--------------------------------------------------------------------------------


 

(d)                                 where the word “including” or “includes” is
used in this Agreement, it means “including without limitation” or “includes
without limitation”;

 

(e)                                  the language used in this Agreement is the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party;

 

(f)                                    unless the context otherwise requires,
words importing the singular include the plural and vice versa and words
importing gender include all genders;

 

(g)                                 a reference to a statute includes all
regulations made pursuant to such statute and, unless otherwise specified, any
reference to a statute or regulation includes the provisions of any statute or
regulation which amends, supplements or supersedes any such statute or any such
regulation;

 

(h)                                 in this Agreement a period of days shall be
deemed to begin on the first day after the event which began the period and to
end at 5:00 p.m. (Mountain time) on the last day of the period. If, however, the
last day of the period does not fall on a Business Day, the period shall
terminate at 5:00 p.m. (Mountain time) on the next Business Day;

 

(i)                                     unless specified otherwise in this
Agreement, all statements or references to dollar amounts in this Agreement are
to United States of America dollars; and

 

(j)                                     the following schedules are attached to
and form part of this Agreement:

 

Schedule A1

-

Vendor Representations and Warranties

Schedule A2

-

Thompson Creek Representations and Warranties

Schedule A3

-

Purchaser Representations and Warranties

Schedule A4

-

Royal Gold Representations and Warranties

Schedule B

-

Description of Milligan Property (with Maps)

Schedule C1

-

Form of Security Agreement for Milligan Property

Schedule C2

-

Form of Security Agreement for Personal Property

Schedule C3

-

Form of Security Agreement - Floating Charge

Schedule D

-

Development Program and Scheduled Deposits

Schedule E

-

Permitted Encumbrances

Schedule F

-

Provisional Payment Illustration

 

Article 2
PURCHASE AND SALE

 

2.1                               Purchase and Sale of Refined Gold

 

(a)                                  Subject to and in accordance with the terms
of this Agreement, the Vendor hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Vendor, an amount of Refined Gold
equal to the Designated Percentage of Produced Gold, free and clear of all
Encumbrances.

 

(b)                                 For each sale of Refined Gold pursuant to
Section 2.1(a), the amount of Produced Gold used as the basis for calculating
the Designated Percentage of Produced

 

13

--------------------------------------------------------------------------------


 

Gold shall be determined by the amount of contained gold in the Minerals
received at the Offtaker as determined by the Offtaker Documents.  Produced Gold
shall not be reduced for, and the Purchaser shall not be responsible for, any
Refining Adjustments.

 

2.2                               Delivery Obligations

 

(a)                                  The Vendor will sell and Deliver to
Purchaser the Refined Gold as contemplated in Section 2.1(a) within two Business
Days following the date of the relevant Gold Payment.  In the event a Gold
Payment consists of a provisional payment, then:

 

(i)                  if such Gold Payment represents a provisional payment in
respect of a Lot under a Mineral Offtake Agreement that is made in the form of
Refined Gold, the Vendor shall sell and Deliver to the Purchaser Refined Gold
equal to the Designated Percentage of Produced Gold for such Lot multiplied by
the applicable provisional payment percentage specified in such Mineral Offtake
Agreement;

 

(ii)               if such Gold Payment represents a provisional payment in cash
in respect of a Lot under a Mineral Offtake Agreement, the Vendor shall sell and
Deliver to the Purchaser Refined Gold equal to the Designated Percentage of
Produced Gold (based on the Produced Gold identified on the provisional
settlement sheet provided by the Offtaker for such Lot) multiplied by the
applicable Lot Provisional Percentage;

 

(iii)            *[Redacted]*;

 

(iv)           in respect of a Gold Payment that represents the final settlement
payment under a Mineral Offtake Agreement for any Lot for which the Vendor
previously Delivered Refined Gold to the Purchaser in connection with a
provisional Gold Payment pursuant to Section 2.2(a)(i), 2.2(a)(ii) or
2.2(a)(iii) above, the Vendor shall sell and Deliver to the Purchaser Refined
Gold in an amount equal to the amount by which the Designated Percentage of
Produced Gold determined pursuant to the final settlement with respect to such
Lot exceeds the Refined Gold previously Delivered to the Purchaser in respect of
such Gold Payment pursuant to Sections 2.2(a)(i), 2.2(a)(ii) or
2.2(a)(iii) above, as supported by the documentation provided pursuant to
Section 2.3, provided, that, if such difference is negative, then the Vendor
shall only be entitled to set off and deduct such excess amount of Refined Gold
from the next required Deliveries by the Vendor under this Agreement until it
has been fully offset against Deliveries to the Purchaser of Refined Gold
pursuant to Sections 2.2(a)(i), 2.2(a)(ii) and 2.2(a)(iii); and

 

(v)              Schedule F sets forth an illustration of the determination of
Refined Gold to be Delivered to the Purchaser in the case of a provisional Gold
Payment described in Sections 2.2(a)(ii) and 2.2(a)(iii) above and the Gold
Payment representing a final settlement payment in respect of the same Lot.

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

14

--------------------------------------------------------------------------------


 

For the avoidance of doubt, in the event that the Vendor does not Deliver
Refined Gold to the Purchaser in connection with a provisional Gold Payment with
respect to any Lot, the Vendor will effect the sale to the Purchaser of Refined
Gold with respect to such Lot as contemplated in Section 2.1(a) within two
Business Days following the date of the Gold Payment in the form of a final
settlement for such Lot.

 

(b)                                 Vendor shall sell and Deliver to the
Purchaser all Refined Gold to be sold and Delivered under this Agreement by way
of Delivery to the metal account or accounts designated by the Purchaser from
time to time in North America, the United Kingdom or Switzerland or such other
location as is mutually agreed by the Parties (the “Purchaser Gold Delivery”).

 

(c)                                  Delivery of Refined Gold to the Purchaser
shall be deemed to have been made at the time on the date of Delivery of Refined
Gold in the designated metal account of the Purchaser pursuant to paragraph
(b) (the “Time of Delivery” on the “Date of Delivery”). Title to, and risk of
loss of, Refined Gold shall pass from Vendor to the Purchaser at the Time of
Delivery. All costs and expenses pertaining to each Delivery of Refined Gold by
Vendor to the Purchaser shall be borne by Vendor.

 

(d)                                 Vendor hereby represents and warrants to the
Purchaser that, notwithstanding the Vendor’s prior sale to Offtaker of Minerals
from which the relevant Refined Gold is derived, at each Time of Delivery
(i) Vendor will be the legal and beneficial owner of the Refined Gold that is
Delivered to a metal account of the Purchaser, (ii) Vendor will have good, valid
and marketable title to such Refined Gold, and (iii) such Refined Gold will be
free and clear of all Encumbrances.

 

(e)                                  The Parties acknowledge that Vendor shall
be entitled but shall not be obliged to sell or Deliver to the Purchaser the
Refined Gold physically resulting from gold mined, produced, extracted or
otherwise recovered from the Milligan Property, and for greater certainty, shall
be entitled to sell and Deliver Refined Gold that is otherwise obtained by the
Vendor for the purpose of making such sale and Delivery to the Purchaser.

 

2.3                               Statements

 

Vendor shall notify the Purchaser in writing of a Purchaser Gold Delivery, no
later than the Time of Delivery, by delivery of a statement to the Purchaser
that includes:

 

(a)                                  the calculation of the number of ounces of
Refined Gold credited or physically Delivered;

 

(b)                                 the Offtaker Documents on which the
calculation is based;

 

(c)                                  the Date of Delivery and estimated Time of
Delivery;

 

(d)                                 the Gold Purchase Price for such Refined
Gold; and

 

(e)                                  the Mineral Offtake Agreement under which
such delivery was made.

 

15

--------------------------------------------------------------------------------


 

2.4                               Gold Purchase Price

 

The Purchaser shall pay to the Vendor a purchase price for each ounce of Refined
Gold sold and Delivered by the Vendor to the Purchaser under this Agreement (the
“Gold Purchase Price”) equal to:

 

(a)                                  prior to the Deposit Reduction Time, the
Reference Price, payable by wire transfer up to the amount of the Fixed Price;
and, if such Reference Price is greater than the Fixed Price, payable by
applying an amount equal to the difference between such Reference Price and the
Fixed Price against the Payment Deposit in order to reduce the outstanding
balance of the Payment Deposit, as set forth in the Deposit Record, until the
outstanding balance of the Payment Deposit has been reduced to nil; and

 

(b)                                 from and after the Deposit Reduction Time,
the lesser of the Fixed Price and the Reference Price, payable by wire transfer.

 

2.5                         Payment

 

Payment by the Purchaser for each Delivery of Refined Gold shall be made no
later than two Business Days after the applicable Purchaser Gold Delivery by
wire transfer to a bank account of the Vendor designated in accordance with
Section 15.2.

 

2.6                               Sales Tax

 

All federal, provincial, state and foreign sales and transfer taxes, sales and
use taxes, goods and services taxes, value-added taxes, duties, fees,
registration charges or other like charges (“Sales Taxes”) which are properly
payable in connection with the purchase and sale of the Refined Gold
contemplated by this Agreement shall be borne by the Party responsible for such
Sales Taxes under the Applicable Law.  Each party shall cause to be filed as
required by it under Applicable Law all tax returns and other documentation, at
its own expense, with respect to such Sales Taxes.

 

Article 3
DEPOSIT

 

3.1                               Payment Deposit

 

The Purchaser hereby agrees to pay a cash deposit of US$311,500,000 to be
applied against the Gold Purchase Price, on and subject to the terms of this
Agreement (the “Payment Deposit”).  The Purchaser shall only have the right to
demand refund or repayment of all or any outstanding balance of the Payment
Deposit as provided in Section 3.7 or as otherwise specifically provided in this
Agreement.

 

3.2                               Initial Deposit

 

The Purchaser hereby agrees to pay US$226,500,000 of the Payment Deposit by wire
transfer to the Vendor on the Effective Date (this portion of the Payment
Deposit being the “Initial Deposit”).

 

16

--------------------------------------------------------------------------------


 

3.3                               Scheduled Deposits

 

The Purchaser hereby agrees to pay US$85,000,000 of the Payment Deposit (this
portion of the Payment Deposit being the “Scheduled Deposits”, and each partial
payment thereof a “Scheduled Deposit”) to the Vendor by way of cash deposits in
accordance with Article 5.  Once a Scheduled Deposit has been paid, such
Scheduled Deposit shall be referred to herein as a “Paid Scheduled Deposit.”

 

3.4                               No Interest

 

No interest shall be payable on the Payment Deposit.

 

3.5                               Use of Payment Deposit

 

It is agreed and acknowledged that Thompson Creek and the Vendor shall only use
the Payment Deposit as follows:

 

(a)                                  the Initial Deposit will be used as a
portion of the consideration payable to shareholders of Vendor by Thompson Creek
in connection with the Acquisition; and

 

(b)                                 the Scheduled Deposits will be used for
Vendor’s funding requirements with respect to the Development pursuant to the
Development Program.

 

3.6                               Deposit Record

 

The Vendor shall, at all times, maintain a record of the Payment Deposit under
this Agreement (the “Deposit Record”), which shall be stated in US$ and the
balance thereof shall be equal to:

 

(Initial Deposit) + (all Paid Scheduled Deposits) – (all reductions of the
Payment Deposit in accordance with Section 2.4, 3.7 or otherwise)

 

3.7                               Deposit at Expiry of Initial Term

 

Vendor shall pay any outstanding balance of the Payment Deposit, as evidenced by
the Deposit Record, by wire transfer to the Purchaser within 45 days after the
expiry of the Initial Term, and shall provide a detailed calculation of the
Deposit Record on the expiry of the Initial Term (other than the expiry of the
Term due to termination of this Agreement under Section 12.2 or Section 13.2)
unless the Vendor has sold and Delivered to the Purchaser an amount of Refined
Gold sufficient to reduce the balance of the Payment Deposit, as set forth in
the Deposit Record, to nil as calculated in accordance with Section 3.6.

 

17

--------------------------------------------------------------------------------


 

Article 4
DELIVERIES

 

4.1                               Deliveries of Vendor

 

The Vendor hereby agrees to deliver to the Purchaser the following concurrent
with execution and delivery of this Agreement:

 

(a)                                  an executed certificate of a senior officer
of Vendor in form and substance satisfactory to the Purchaser, acting
reasonably, dated as of the Effective Date, as to: (i) resolutions of the board
of directors or other comparable authority of Vendor authorizing the execution,
delivery and performance of this Agreement, and the Security Agreements and the
transactions contemplated hereby, (ii) the names, positions and true signatures
of the persons authorized to sign this Agreement and the Security Agreements on
behalf of Vendor, and (iii) such other matters pertaining to the transactions
contemplated hereby as the Purchaser may reasonably require;

 

(b)                                 as security for the performance of its
obligations to the Purchaser under this Agreement, the executed Security
Agreements in substantially the form attached as Schedules C1, C2 and C3 (the
“Security Agreements”), which Security Agreements shall have been registered,
filed or recorded in all offices, and all actions shall have been taken, that
may be prudent or necessary to preserve, protect or perfect the security
interest of the Purchaser under the Security Agreements.  Without limiting the
foregoing, the Security Agreements on the Milligan Property shall also be
registered in: (i) British Columbia’s Mineral Titles Online Registry against
each of the Mineral Claims and Mineral Leases that are part of the Milligan
Property, (ii) British Columbia’s Personal Property Registry against all
personal property of Vendor, and (iii) in the Land Title Office with respect to
any Surface Rights that are registered in the Land Title Office from time to
time, in which case the Vendor will grant to the Purchaser a mortgage over its
interest in such Surface Rights as security for the performance of its
obligations to the Purchaser under this Agreement in a form acceptable to the
Parties, acting reasonably;

 

(c)                                  a favourable legal opinion, in form and
substance satisfactory to the Purchaser, acting reasonably, dated as of the
Effective Date, from legal counsel to Vendor as to (i) the legal status of
Vendor, (ii) the corporate power and authority of Vendor to execute, deliver and
perform this Agreement and the Security Agreements, (iii) the execution and
delivery of this Agreement and the enforceability of this Agreement against the
Vendor, (iv) such legal opinions relating to the security granted in favour of
the Purchaser as Purchaser may reasonably request, and (v) such other legal
opinions that the Purchaser may reasonably request; and

 

(d)                                 evidence of the satisfaction and discharge
of the following charges in favour of the Bank of Montreal and related
obligations of the Vendor:

 

(i)                  Base Registration No. 478928E in the British Columbia
Personal Property Registry;

 

18

--------------------------------------------------------------------------------


 

(ii)               Registration No. 123380 in the Nunavut Personal Property
Registry;

 

(iii)            Registration No. 2008/07039 14865 in the Yukon Personal
Property Registry; and

 

(iv)           Registration No. 625251 in the Northwest Territories Personal
Property Registry.

 

4.2                               Deliveries of Purchaser

 

Purchaser hereby agrees to deliver to Vendor the following concurrent with
execution and delivery of this Agreement:

 

(a)                                  wire transfer of funds to or to the
direction of Vendor equal to the Initial Deposit;

 

(b)                                 a certificate of a senior officer of the
Purchaser, in form and substance satisfactory to Vendor, acting reasonably, as
to: (i) the resolutions of the board of directors of the Purchaser, authorizing
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby, (ii) the names, positions and true signatures of the
persons authorized to sign this Agreement on behalf of the Purchaser, and
(iii) such other matters pertaining to the transactions contemplated hereby as
Vendor may reasonably require; and

 

(c)                                  a favourable legal opinion, in form and
substance satisfactory to Vendor, acting reasonably, from external legal counsel
to the Purchaser as to (i) the legal status of the Purchaser, (ii) the corporate
power and authority of the Purchaser to execute, deliver and perform this
Agreement, (iii) the execution and delivery of this Agreement and the
enforceability of this Agreement against the Purchaser, and (iv) such other
legal opinions as the Vendor may reasonably request.

 

Article 5
PAYMENT OF SCHEDULED DEPOSITS

 

5.1                               Achievement of Deposit Events

 

Vendor may, from time to time, demand payment by Purchaser to Vendor of a
Scheduled Deposit in accordance with the requirements set forth in Schedule D (a
“Deposit Event”) by providing to the Purchaser and the Independent Engineer a
statement containing the following at least 10 calendar days prior to the
relevant Deposit Event:

 

(a)                                  the date of the Deposit Event;

 

(b)                                 an accounting of the amount of Project Costs
to date contributed by each of Purchaser, Vendor, and any third party funding
the Development;

 

(c)                                  an estimate of the amount of Project Costs
necessary to complete the Development in accordance with the Development Program
and any modifications thereto;

 

(d)                                 a current calculation of the Purchaser’s Pro
Rata Share of Funding;

 

19

--------------------------------------------------------------------------------


 

(e)                                  Vendor’s forecast of the total Project
Costs to be incurred during the period of time encompassing the corresponding
Scheduled Deposit;

 

(f)                                    the amount of United States dollars
requested for the corresponding Scheduled Deposit;

 

(g)                                 the anticipated uses for the corresponding
Scheduled Deposit; and

 

(h)                                 the expected date of the next ensuing
Deposit Event.

 

5.2                               Payment of Scheduled Deposits

 

Subject to Section 5.3, Purchaser shall pay the Vendor the Scheduled Deposit
under a Deposit Event by wire transfer no later than one Business Day following
the date upon which the corresponding Deposit Event occurs to a bank account of
Vendor designated in accordance with Section 15.2.

 

5.3                               Closing Conditions for Payment of Scheduled
Deposits

 

The obligation of the Purchaser to make a Scheduled Deposit payment in
accordance with a Deposit Event is subject to the satisfaction of the following
conditions:

 

(a)                                  the Vendor shall have delivered to
Purchaser the relevant statement described in Section 5.1;

 

(b)                                 the Vendor shall have delivered to the
Purchaser an executed certificate of a senior officer of the Vendor certifying
(and evidencing in the case of (iv) and (v) below) that, as of the Deposit
Event:

 

(i)

the representations and warranties made by the Vendor and Thompson Creek set
forth in Schedule A1 and Schedule A2 and in the Security Agreements, remain true
and correct in all material respects on and as of such date;

 

 

(ii)

no Vendor Event of Default (or an event which with notice or lapse of time or
both would become a Vendor Event of Default) has occurred and is continuing;

 

 

(iii)

except as otherwise previously communicated to the Purchaser and the Independent
Engineer, no changes to the Development Program have occurred, the Development
is in accordance with the Development Program and the Vendor has not abandoned
the Milligan Project;

 

 

(iv)

the Vendor has obtained or has access to sufficient financing to complete the
Development (including pursuant to any modifications to the Development
Program);

 

 

(v)

all material Permits have been obtained and are in good standing for the conduct
of the activities conducted in the Development Program to date and for the use
of funds contemplated by the Deposit Event, and no

 

20

--------------------------------------------------------------------------------


 

material Permit has been revoked or rescinded that is necessary for the
commencement of commercial production of Minerals from the Milligan Project;

 

(vi)           no written notice of any Encumbrance other than a Permitted
Encumbrance against the Milligan Property has been received by Vendor; and

 

(vii)        no Deposit Suspension Event has occurred and is continuing.

 

(c)                                  the Purchaser has not received from the
Independent Engineer, prior to the date of the Deposit Event, notification that
(i) the Development is not in accordance with the Development Program, (ii) the
Vendor does not have sufficient Permits to complete the proposed work program
represented by the funds under the Deposit Event or that one or more material
Permits has been revoked, rescinded or is not in good standing, or (iii) the
Purchaser’s Pro Rata Share of Funding set forth in the statement described in
Section 5.1 is not correct.

 

Article 6
TERM

 

6.1                               Term

 

(a)                                  The term of this Agreement shall commence
on the date of this Agreement and, subject to Sections 12.2, 13.2 and 6.1(b),
shall continue until the date that is 50 years after the date of this Agreement
(the “Initial Term”) and thereafter shall automatically be extended for
successive 10 year periods (each an “Additional Term” and, together with the
Initial Term, the “Term”).

 

(b)                                 This Agreement may be terminated by the
Parties on mutual written consent, or as otherwise provided in this Agreement.

 

Article 7
REPORTING; BOOKS AND RECORDS; INSPECTIONS

 

7.1                               Monthly Reporting

 

During the full period in which Development expenditures are being made, the
Vendor shall deliver to the Purchaser a Monthly Construction Report on or before
the 30th calendar day after the end of each calendar month.  Commencing with the
month in which Minerals are first shipped to an Offtaker, the Vendor shall
deliver to the Purchaser a Monthly Report on or before the 30th calendar day
after the end of each calendar month.

 

21

--------------------------------------------------------------------------------


 

7.2                               Annual Reporting

 

Within 60 calendar days after the end of each calendar year, Vendor will deliver
to the Purchaser an annual report that addresses the following for the Milligan
Project:

 

(a)                                  a statement setting out the most recent
estimated gold reserves and resources for the Milligan Property for such
calendar year and the assumptions used, including cut-off grade, metal prices
and metal recoveries;

 

(b)                                 a budget, mine operating plan and production
forecast of the number of ounces of Produced Gold expected to be produced over
the next calendar year, including:

 

(i)                  tonnes or tons, types and gold grade of ore to be mined;

 

(ii)               types, tonnes or tons and gold grade of ore to be stockpiled;
and

 

(iii)            a forecast as to the amount of Minerals expected to be produced
over the next year.

 

7.3                               Additional Reporting Requirements

 

(a)                                  The Vendor shall provide to Purchaser a
copy of any life of mine plan or similar comprehensive operating plan produced
by or on behalf of Vendor detailing the production and development plan for the
Milligan Property reserves and resource, including all supportive narrative,
assumptions and strategies, and any update thereto, within 15 days after any
life of mine plan or update is prepared.

 

(b)                                 The Vendor or its Affiliates shall provide
the Purchaser with copies of reserve and resource reports on the Milligan
Property from time to time as they become available.

 

(c)                                  To the extent not otherwise required to be
delivered herein, the Vendor shall promptly provide the Purchaser with all
feasibility studies and all geological, reserve, engineering and metallurgical
and related data and evaluations of the Milligan Project prepared by or for the
benefit of the Vendor or otherwise in the possession and control of Vendor which
would reasonably be expected to be material to the Purchaser’s interest in the
Milligan Project (the “Project Studies”).

 

(d)                                 The Vendor shall provide to the Purchaser a
statement setting out the Deposit Record, including the outstanding balance of
the Payment Deposit, as at June 30 and as at December 31 of each calendar year,
in each case within 30 days following such date (a “Deposit Record Report”).

 

7.4                               Books and Records

 

(a)                                  Vendor and its Affiliates shall, in all
material respects, keep true, complete and accurate books and records of all of
its operations and activities with respect to the Milligan Project, including
the mining and production of Minerals and the treatment, processing, milling,
concentrating, transportation and sale of Minerals.

 

22

--------------------------------------------------------------------------------


 

Vendor and its Affiliates shall permit the Purchaser and its authorized
representatives and agents to perform audits no more than once each year and
additional limited reviews and examinations of its books and records and other
information relevant to the production, Delivery and determination of Produced
Gold and Refined Gold from time to time at reasonable times, all at the
Purchaser’s sole risk and expense and upon reasonable notice to confirm
compliance with the terms of this Agreement. The Purchaser shall diligently
complete any audit or other reviews and examination permitted hereunder.

 

(b)           Vendor shall use reasonable commercial efforts to provide in the
terms of relevant Mineral Offtake Agreements a right of Purchaser to have access
to and review relevant testing, documents and data of Offtakers and otherwise
derived pursuant to relevant Mineral Offtake Agreements in respect of smelting,
refining and beneficiation of Minerals.

 

7.5          Inspections

 

Subject at all times to the workplace rules and supervision of Vendor, and
provided any rights of access do not interfere with any exploration,
development, mining or processing work conducted on the Milligan Property,
Vendor shall grant to the Purchaser and its representatives and agents,
including, without limitation, the Independent Engineer, at reasonable times and
upon reasonable notice and at the Purchaser’s sole risk and, subject to
Section 15.1, expense, the right to access and inspect the Milligan Property and
to monitor Vendor’s mining and processing operations on the Milligan Project. 
The Vendor shall not be responsible for injuries to or damages suffered by the
Purchaser and its representatives and agents, including, without limitation, the
Independent Engineer, while visiting the Milligan Property unless such injuries
or damages are caused or contributed to by the gross negligence or wilful
misconduct of the Vendor or its representatives. The Purchaser may avail itself
of such right of access a maximum of twice per calendar year, other than as
required by the Independent Engineer.  To the extent permitted under Mineral
Offtake Agreements, Purchaser and its representatives and agents, including
without limitation, the Independent Engineer, shall also have the right to be
present or to be represented at any smelter, refinery or other processing
facility at which the weighing, sampling and assaying of metals and the
calculation of the Refined Gold will be determined (i) at any time that the
Vendor or any Affiliate, its representatives or agents is present, provided,
that the Vendor or any such Affiliate shall give the Purchaser reasonable
advanced notice of any such visit, and (ii) at such other time as the Purchaser
may request, provided, that the Purchaser shall give the Vendor reasonable
advanced notice of the date on which Purchaser intends to conduct such visit. 
Vendor shall grant to the Independent Engineer such access to the Milligan
Project and its site, facilities and employees, and to construction and other
contractors at such times and on such notice as the Independent Engineer
considers reasonable for the performance of the Independent Engineer’s duties
with respect to this Agreement.

 

Article 8
COVENANTS

 

8.1          Conduct of Operations

 

(a)           All decisions regarding the Milligan Project, including all
decisions concerning the methods, extent, times, procedures and techniques of
any (i) exploration,

 

23

--------------------------------------------------------------------------------


 

development and mining related to the Milligan Project, including spending on
capital expenditures, (ii) leaching, milling, processing or extraction,
(iii) materials to be introduced on or to the Milligan Project, and (iv) except
as provided herein, the sales of Minerals and terms thereof shall be made by
Vendor, in its sole discretion. Without limiting the generality of the
foregoing, Vendor shall be permitted to amend the mine plan, process design
and/or plant and equipment for the Milligan Project at any time and from time to
time in its sole discretion, provided that it is acting in a commercially
reasonable manner and not inconsistent with accepted Canadian mining practice.

 

(b)           Notwithstanding Section 8.1(a), Vendor agrees that it shall carry
out and perform all mining operations and activities pertaining to or in respect
of the Milligan Project in a commercially reasonable manner and in accordance
with Applicable Laws, all applicable licences, Permits and other authorizations
and accepted mining, processing, engineering and environmental practices
prevailing in the Canadian mining industry.

 

(c)           Notwithstanding Section 8.1(a), Vendor and its Affiliates shall
operate the Milligan Project as though the Vendor had a full economic interest
in all the gold produced from the Milligan Property and shall not consider the
economic impact of the Agreement in its reserves and resources calculations or
mine planning provided, that the Vendor may seek the Purchaser’s written consent
(which consent may be withheld in the Purchaser’s sole discretion) to consider
the economic impact of this Agreement with respect to a material expansion of
the Milligan Project or the reprocessing of tailings, waste rock or other waste
products.

 

(d)           Vendor shall at all times during the Term do all things necessary
to maintain the Milligan Property and, subject to Sections 9.1(a)(ii) and
9.1(d)(ii) and 10.3(b), maintain the related Mineral Claims and Mining Leases in
good standing, including paying all taxes owing in respect thereof.

 

(e)           Notwithstanding anything else contained in this Section 8.1,
nothing in this Agreement shall require Vendor or any of its Affiliates to
construct, operate or continue the Milligan Project or to explore or develop the
Milligan Project.

 

8.2          Preservation of Corporate Existence

 

Vendor shall at all times during the term of this Agreement do and cause to be
done all things necessary or advisable to maintain its corporate existence.

 

8.3          Processing/Commingling

 

The Vendor may, and may cause each of its Affiliates to, process Other Minerals
through the Milligan Facilities in priority to, or commingle Other Minerals
with, Minerals mined, produced, extracted or otherwise recovered from the
Milligan Property, provided: (i) Vendor (or such Affiliate) has adopted and
employs best industry practices and procedures for weighing, determining
moisture content, sampling and assaying and determining recovery factors (a
“Commingling Plan”), (ii) the Purchaser has approved the Commingling Plan, such
approval

 

24

--------------------------------------------------------------------------------


 

not to be unreasonably withheld, and (iii) Vendor or such Affiliate keeps
records required by the Commingling Plan.

 

8.4          Mineral Offtake Agreements

 

(a)           During the Term, the Vendor shall deliver, and (subject to
Section 2.1(a)) Vendor shall sell, all Minerals that contain Produced Gold to an
Offtaker pursuant to a Mineral Offtake Agreement, in such quantity, description
and amounts and at such times and places as required under and in accordance
with a Mineral Offtake Agreement.

 

(b)           Vendor shall take commercially reasonable steps to ensure that it
has sufficient Mineral Offtake Agreements to efficiently recover gold as and
when Minerals are produced from the Milligan Project.  Vendor shall use
commercially reasonable efforts to cause the market price for determination of
any and all Refined Gold (including under provisional payments) sold by Vendor
under each Mineral Offtake Agreement to be based on an average set by the London
Bullion Market Association (or any successor thereto) or such other benchmark on
such gold market as the Parties may mutually agree.  Vendor shall provide the
Purchaser with a final signed copy of any Mineral Offtake Agreement within ten
Business Days after the execution thereof.

 

(c)           Vendor shall take commercially reasonable steps to enforce its
rights and remedies under each Mineral Offtake Agreement with respect to any
breaches of the terms thereof relating to the timing and amount of payments for
gold to be made thereunder. Vendor shall notify the Purchaser in writing when
any dispute arising out of or in connection with any such Mineral Offtake
Agreement is commenced in respect of Minerals and shall provide the Purchaser
with timely updates of the status of any such dispute and the final decision and
award of the court or arbitration panel with respect to such dispute, as the
case may be.  Vendor shall notify the Purchaser in writing upon the occurrence
of any force majeure or similar provision under any Mineral Offtake Agreement
and shall provide the Purchaser with timely updates of the status thereof.

 

(d)           The Vendor shall use its commercially reasonable efforts to cause
each Mineral Offtake Agreement to provide for provisional Gold Payments in the
form of Refined Gold, which for purposes of this Section 8.4(d) does not include
paying to an Offtaker greater consideration for its services than would be
payable for a provisional payment that was in the form of cash.

 

8.5          Insurance

 

(a)           Vendor shall maintain with reputable insurance companies insurance
with respect to the Milligan Project and for the construction, development and
operations on and in respect of the Milligan Project against such casualties and
contingencies and of such types and in such amounts as is customary in the
Canadian mining industry for similar operations.

 

(b)           Vendor shall ensure that each shipment of Produced Gold is
adequately insured, in such amounts and with such coverage as is customary in
the Canadian mining

 

25

--------------------------------------------------------------------------------


 

industry, until the time that risk of loss and damage for such Produced Gold is
transferred to the Offtaker pursuant to a Mineral Offtake Agreement.

 

(c)           Where the Vendor or its Affiliate receives payment under any
insurance policy in respect of a shipment of Produced Gold that is lost or
damaged after leaving the Milligan Project and before the risk of loss or damage
is transferred to the Offtaker, the Vendor shall sell and Deliver to the
Purchaser (without duplication to the extent previously sold and Delivered to
the Purchaser by the Vendor) pursuant to Sections 2.1 and 2.4, an amount of
Refined Gold having a value equal to 25% of the amount of the insurance payment
received by the Vendor and its Affiliates in respect of Produced Gold in such
shipment.

 

8.6          Permitted Financings and Permitted Encumbrances

 

8.6           Permitted Financings and Permitted Encumbrances

 

(a)           With respect to any one or more secured Financings that either the
Vendor or its Affiliates arranges for the Milligan Project from time to time, or
that are secured against or by the assets of the Milligan Project, the Vendor
agrees that any such Financing shall provide that the Lenders (or any agent or
trustee that holds the Lender Security) will agree to enter into an
intercreditor agreement with the Purchaser that will be acknowledged by the
Vendor, and such intercreditor agreement will be on terms reasonable in the
syndicated secured lending market prevailing at the time such intercreditor
agreement is negotiated taking into account the purpose and comparative size of
the Financing and that such intercreditor agreement shall contain the following
terms:

 

(i)            an acknowledgment that the Purchaser will hold a first-perfected
security interest in the Designated Percentage of Produced Gold and all proceeds
thereof registered pursuant to the Personal Property Security Act (British
Columbia) (the “Gold Security Interest”),

 

(ii)           provisions reflecting the subordination of the Purchaser’s
security interest in the assets of the Vendor (other than the Gold Security
Interest) to the Lender Security and limiting the enforcement of the Purchaser’s
security interest by inclusion of a standstill provision whereby the Purchaser
agrees not to exercise or continue to exercise, as applicable, remedies against
the Vendor and its Affiliates or the assets of the Vendor or its Affiliates for
a defined period of time, which period shall be not less than 120 days from the
date on which the Lenders are notified of the event of default under this
Agreement or any document, instrument or agreement delivered pursuant hereto,
and that such standstill period shall continue for so long as the Lenders are
then acting diligently and in good faith with respect to all or any material
portion of the Lender Security or attempting diligently and in good faith to
vacate any stay or prohibition against such exercise, in each case at the
expiration of such period; provided however, that such standstill shall not in
any way affect the Purchaser’s rights with respect to the Gold Security Interest
or prevent the Purchaser from filing (A) a proof of claim in any bankruptcy or
other insolvency proceedings or

 

26

--------------------------------------------------------------------------------


 

(B) responsive pleadings to any objections to Purchaser’s claim in connection
with such bankruptcy or other insolvency proceeding,

 

(iii)          the amount of the Financing having priority over the Purchaser’s
security interest in the assets of the Vendor (other than the Gold Security
Interest) pursuant to such intercreditor agreement shall not be limited in any
respect,

 

(iv)          an agreement by the Purchaser that, in the event of a bankruptcy
or other insolvency proceeding of the Vendor or its subsidiaries, whether
voluntary or involuntary, (A) if Lenders were to desire to consent to the use of
their cash collateral or to consent to the Vendor or any other subsidiary
obtaining debtor in possession financing (a “DIP Financing”), then Purchaser
would agree to not raise any objection to such use of such cash collateral or to
such DIP Financing and would subordinate its liens on the Collateral (other than
the Gold Security Interest) to any such DIP Financing on the same terms (but on
a basis junior to the liens of Lenders that are participating as lenders in such
DIP Financing) as the prepetition liens of the Lenders are subordinated thereto;
provided, that, if the Lenders were to be granted adequate protection in the
form of replacement liens on any of the assets constituting Collateral, then the
Purchaser may seek adequate protection in the form of a replacement lien on the
same assets but subordinated to the liens securing the Financing and the DIP
Financing, and (B) the Purchaser would not raise any objection or opposition to
any sale of assets consented to by the Lenders or made in connection with the
enforcement of rights by the Lenders in the Collateral (other than the Gold
Security Interest); provided, that the proceeds of all such sales shall become
subject to the liens securing the obligations owed to Purchaser to the same
extent as any assets so disposed,

 

(v)           additional reasonable terms and provisions which, in the event of
a bankruptcy or other insolvency proceeding by or against the Vendor or any of
its subsidiaries, (A) limit the Purchaser’s rights to seek adequate protection
of its security interest in the Collateral (other than the Gold Security
Interest); provided, that, if the Lenders were to be granted adequate protection
in the form of replacement liens on any of the assets constituting Collateral,
then the Purchaser may seek adequate protection in the form of a replacement
lien on the same assets but subordinated to the liens securing the Financing and
the DIP Financing and (B) prohibit the Purchaser from seeking relief from any
stay granted as a result of the filing of a bankruptcy or other insolvency
proceeding,

 

(vi)          an agreement by the Lenders not to contest the validity of the
Gold Security Interest, and an agreement by each of the Lenders and the
Purchaser not to contest the validity of the other party’s security interest in
any of the assets of the Vendor or its affiliates,

 

(vii)         an agreement by each of the Purchaser and the Lenders to promptly
notify the other party in writing of any material breach under this Agreement or

 

27

--------------------------------------------------------------------------------


 

any event of default as defined in any document, instrument or agreement
delivered in connection with this Agreement or any event of default as defined
in any document, instrument or agreement delivered in connection with the
Financing, as applicable, and

 

(viii)        an agreement by the Lenders that, in any realization upon the
Lender Security during the continuance of an event of default with respect to
the Financing, they will not convey or approve a transfer of any mineral tenures
necessary or desirable for the extraction of gold at the Milligan Property
without requiring such transferee to agree in writing that its interests in such
mineral tenures are subject to the obligations of the Vendor under this
Agreement.

 

The parties agree that in considering the reasonableness of any intercreditor
agreement which the Vendor proposes to the Purchaser in connection with any
Financing, each of the foregoing shall be considered valid and material
considerations.

 

(b)           As and when the Vendor considers any Financing, where an
intercreditor agreement is or may be required, the Vendor will notify the
Purchaser and, as soon as practicable following the Vendor’s receipt of the
initial draft of the intercreditor agreement, provide such initial draft to the
Purchaser accompanied by all material details of the Financing and the proposed
Lender Security that are reasonably necessary for the Purchaser to consider the
reasonableness of the proposed intercreditor agreement (a “Proposed
Intercreditor Agreement”).  The Purchaser shall have five Business Days
following its receipt of any Proposed Intercreditor Agreement to notify the
Vendor that it accepts or rejects the Proposed Intercreditor Agreement.  If the
Purchaser rejects the Proposed Intercreditor Agreement or any aspect thereof,
the Purchaser, acting in good faith, shall participate in negotiations with the
proposed Lenders in a bona fide effort to finalize such intercreditor
agreement.  For purposes of this Section 8.6, the revised version of the
intercreditor agreement that the proposed Lenders and the Vendor would be
prepared to enter into in accommodation of the Purchaser pursuant to the
immediately preceding sentence shall be referred to hereafter as the
“Intermediate Intercreditor Agreement”.  If, within ten Business Days following
the date on which the Purchaser shall have notified the Vendor that it has
rejected the Proposed Intercreditor Agreement, the Purchaser and the proposed
Lenders have not finalized the terms of an intercreditor agreement, Vendor shall
provide to Purchaser the Intermediate Intercreditor Agreement on such tenth
Business Day, and on the Business Day following the Purchaser’s receipt of the
Intermediate Intercreditor Agreement, the Purchaser shall (i) notify the Vendor
of the provisions or aspects of the Intermediate Intercreditor Agreement which
it considers unreasonable, and (ii) provide Vendor with a modified version of
the Intermediate Intercreditor Agreement that it would be prepared to execute
(the “Stipulation and Proposal”).  A failure of the Purchaser to notify the
Vendor by the end of the fifth Business Day following the Purchaser’s receipt of
the Proposed Intercreditor Agreement that it rejects the Proposed Intercreditor
Agreement or any aspect thereof shall be construed as an acceptance of the
Proposed Intercreditor Agreement, and a failure of the Purchaser to provide the
Stipulation and Proposal on the Business Day following

 

28

--------------------------------------------------------------------------------


 

the Purchaser’s receipt of the Intermediate Intercreditor Agreement shall be
construed as an acceptance of the Intermediate Intercreditor Agreement; and, in
either instance, the Purchaser shall thereafter be bound to execute and deliver
the applicable intercreditor agreement in furtherance of the Financing.

 

(c)           In any case where the Purchaser and the proposed Lenders have been
unable to finalize an intercreditor agreement as set forth above, the Vendor may
submit the matter to the expedited arbitration process set forth in Annex 2 for
a determination of whether the Purchaser has established by a preponderance of
the evidence that the Intermediate Intercreditor Agreement was unreasonable,
measured by the terms set forth in Section 8.6(a) and any other criteria which
the arbitrator considers relevant or material.

 

(d)           In the event that the arbitrator determines that the Intermediate
Intercreditor Agreement was not unreasonable, the Purchaser shall, upon the
Vendor’s request, execute and deliver the Intermediate Intercreditor Agreement.

 

(e)           Notwithstanding any of the foregoing:  (i) any Financing that the
Vendor arranges for assets (including without limitation, mobile mining
equipment, motor vehicles and office equipment) subject to operating leases or
purchase money financing or other similar financing arrangements shall also be
entitled to priority over the Purchaser’s security interest with respect to such
assets under the Security Agreements (other than the Gold Security Interest) and
there shall be no requirement for any such lessor or lender to enter into an
intercreditor agreement with the Purchaser; and (ii) the Purchaser’s security
interest in any asset of the Vendor under any of the Security Agreements and any
existing intercreditor agreements related thereto (other than the Gold Security
Interest and any provision of any intercreditor agreement related thereto) shall
terminate upon the Deposit Reduction Time, at which time, except for
intercreditor agreements relating to the Gold Security Interest which shall be
no less favourable to the Lenders than the intercreditor agreements previously
entered into hereunder, there will be no further requirement under this
Section 8.6 for the Lenders to enter into intercreditor agreements.

 

(f)            The security interests referred to in this Section 8.6 which are
registered in the (i) Personal Property Security Registry; (ii) British
Columbia’s Mineral Titles Online Registry, and (iii) Land Title Office with
respect to any Surface Rights that are registered in the Land Title Office from
time to time shall be deemed to be Permitted Encumbrances.

 

8.7          Confidentiality

 

(a)           Each Party (a “Receiving Party”) agrees that it shall maintain as
confidential and shall not disclose, and shall cause its Affiliates, employees,
officers, directors, advisors, agents and representatives to maintain as
confidential and not to disclose, the terms contained in this Agreement and all
information (whether written, oral or in electronic format) received or reviewed
by it as a result of or in connection with this Agreement, including any draft
or final technical reports provided under Section 7.3, any Mineral Offtake
Agreement provided under

 

29

--------------------------------------------------------------------------------


 

Section 8.4(a) and the information received by it pursuant to the
Confidentiality Agreement (“Confidential Information”), provided that a
Receiving Party may disclose Confidential Information in the following
circumstances:

 

(i)            to its auditor, legal counsel, lenders, brokers, underwriters and
investment bankers and to persons with which it is considering or intends to
enter into a transaction for which such Confidential Information would be
relevant, provided that such persons are advised of the confidential nature of
the confidential information, undertake to maintain the confidentiality of it
and are strictly limited in their use of the confidential information to those
purposes necessary for such persons to perform the services for which they were,
or are proposed to be, retained by the Receiving Party or to consider or effect
the applicable transaction, as applicable;

 

(ii)           subject to Section 8.7(c), where that disclosure is necessary to
comply, in a Party’s reasonable judgment, with Applicable Laws, including
rules and regulations promulgated by the U.S. Securities and Exchange Commission
(the “SEC”), the Canadian Securities Administrators (the “CSA”), a provincial
securities commission, court order or the policies of any relevant stock
exchange, provided that such disclosure is limited to only that Confidential
Information so required to be disclosed and that the Receiving Party will have
evaluated the availability of any laws, rules, regulations or contractual rights
as to disclosure on a confidential basis to which it may be entitled and sought
such treatment for portions of such documents it reasonably believes are
eligible for such treatment;

 

(iii)          for the purposes of the preparation of an Auditor’s Report under
Section 15.4 or any arbitration proceeding commenced under Section 15.5;

 

(iv)          where such information is already widely known by the public other
than by a breach of the confidentiality terms of this Agreement or is known by
the Receiving Party prior to the entry into of this Agreement and the
Confidentiality Agreement or obtained independently of this Agreement and the
disclosure of such information would not breach any other confidentiality
obligations;

 

(v)           with the consent of the disclosing Party; and

 

(vi)          to those of its and its Affiliates’ directors, officers,
employees, representatives and agents who need to have knowledge of the
Confidential Information;

 

(b)           Each Party shall ensure that its and its Affiliates’ employees,
directors, officers, representatives and agents and those persons listed in
Section 8.7(a)(i) are made aware of this Section 8.7 and the Confidentiality
Agreement and comply with the provisions hereof and thereof. Each Party shall be
liable to the other Party for any improper use or disclosure of such terms or
information by such persons.

 

30

--------------------------------------------------------------------------------


 

(c)           The Vendor hereby acknowledges that the Purchaser will be required
to file this Agreement on EDGAR and SEDAR in order to comply with Applicable
Laws, including the rules and regulations of the SEC and the CSA.  Purchaser
hereby agrees that, prior to such filing, it shall consult in good faith with
the Vendor regarding redactions, if any, that are permitted to be made to this
Agreement as filed on EDGAR pursuant to Applicable Law, including the rules and
regulations of the SEC; provided, however, that the final determination of such
redactions, if any, shall be made in the Purchaser’s sole discretion.  If in
order to comply with Applicable Laws, including rules or regulations promulgated
by the CSA, the Vendor is required to file this Agreement on SEDAR, the Vendor
shall notify the Purchaser of such requirement at least two Business Days prior
to the last date to file on SEDAR, and the Parties shall consult in good faith
with the Vendor regarding redactions, if any, that are permitted to be made to
this Agreement as filed on SEDAR pursuant to Applicable Law, including the
rules and regulations of the CSA; provided, however, that the final
determination of such redactions, if any, shall be made in the Vendor’s sole
discretion.

 

(d)           Vendor and the Purchaser will consult with each other before
issuing any press release concerning the execution of this Agreement or
otherwise making any public disclosure concerning the execution of this
Agreement and shall not issue any such press release or make any such public
disclosure before receiving the consent of the other party.  Nothing in this
Section 8.6(d) prohibits any party from making a press release or other
disclosure that is, in a Party’s reasonable judgement, required by Applicable
Laws or by the policies of any stock exchange if the party making the disclosure
has first used its commercially reasonable efforts to consult the other party
with respect to the timing and content thereof.

 

8.8          Compliance with Law

 

(a)           The Vendor shall materially comply with all Applicable Laws
relating to the Vendor’s operations on or with respect to the Milligan Property,
including but not limited to Environmental Laws; provided, however, the Vendor
shall have the right to contest enforcement actions and any allegations of
infringement of the same in its discretion.  The Vendor shall timely and fully
perform in all material respects all environmental protection and reclamation
activities required pursuant to Applicable Laws, including but not limited to
Environmental Laws, on or with respect to the Milligan Property

 

(b)           Each of the Parties agrees that it will comply with the Corruption
of Foreign Public Officials Act (Canada) in connection with its dealings
relating to this Agreement and the Milligan Project.

 

8.9          Unprocessed Ore

 

The Vendor hereby agrees that it shall not (i) sell unprocessed ore from the
Milligan Property, or (ii) enter into any agreement to toll process ores at
facilities owned by third parties (other than Affiliates of the Vendor), in each
case without the prior written consent of the Purchaser, which consent may not
be unreasonably withheld.

 

31

--------------------------------------------------------------------------------


 

Article 9
RIGHT OF FIRST OFFER

 

9.1          Right of First Offer on Gold Interest

 

(a)           Subject to Section 10.4, if

 

(i)            at any time and from time to time, Vendor or any of its
Affiliates wishes to offer for sale to any third party or, following an offer by
a third party to purchase (A) a gold royalty on production from the Milligan
Property, (B) an amount of gold based on production from any portion of the
Milligan Property, or (C) any participating interest in gold based on production
from the Milligan Property, or

 

(ii)           the Vendor wishes to terminate or not renew a Mineral Claim or
Mining Lease from any portion of the Milligan Property,

 

((i) and (ii) collectively, a “Milligan Gold Right”)

 

then the Vendor shall, by notice in writing to the Purchaser, first offer to
sell such Milligan Gold Right to the Purchaser at the price and upon
substantially the terms that the Vendor proposes to offer or accept from a third
party (which offer the Vendor shall promptly provide to the Purchaser) (the
“Vendor Offer”). Notwithstanding anything to the contrary herein, if the
Milligan Gold Right represents less than 25% of the fair market value of the
assets the Vendor wishes to offer for sale to a third party, then this
Section 9.1(a) shall not apply to such offer to sell to a third party.

 

(b)           Upon receipt of a Vendor Offer, the Vendor and the Purchaser shall
negotiate in good faith for a period of up to 45 days commencing on the date of
delivery by the Vendor to the Purchaser of the Vendor Offer (the “Negotiation
Period”) the definitive terms of an agreement for the Milligan Gold Right which
is the subject of the Vendor Offer (the “Definitive Agreement”).

 

(c)           If, during the Negotiation Period, the Vendor and the Purchaser
agree on the terms of the Definitive Agreement, then the Vendor and the
Purchaser shall enter into the Definitive Agreement and proceed to close the
transaction as soon as commercially reasonable thereafter pursuant to the terms
of such Definitive Agreement.

 

(d)           If, during the Negotiation Period, the Vendor and the Purchaser
are unable to agree on the terms of, and enter into, the Definitive Agreement,
then, on the earlier of (i) the last day of the Negotiation Period, and (ii) the
day on which the Vendor and the Purchaser agree that negotiations have ended,

 

(i)            the Vendor may commence negotiations with a third party for the
sale of the Milligan Gold Right which is the subject of the Vendor Offer, and,
either directly or through an Affiliate, sell the Milligan Gold Right that is
the subject of the Vendor Offer to a third party, provided that the terms of

 

32

--------------------------------------------------------------------------------


 

 

 

sale are no more favourable to such third party than those offered to the
Purchaser in the Vendor Offer, or

 

 

 

(ii)

 

in the case of the termination or non-renewal of a Mineral Claim or Mining
Lease, the Vendor may terminate or choose not to renew such Mineral Claim or
Mining Lease.

 

(e)                                  For the avoidance of doubt, this Section
9.1 shall not apply to any (i) gold spot sales, gold forward sales or options or
other gold sales or gold loans to a financial institution or bullion bank, (ii)
internal transfers among Vendor and its Affiliates, provided that any such
transfer complies with Section 8.4(a), (iii) a sale of all or substantially all
of the Milligan Property or of the Milligan Project or a sale of substantially
all of the assets of the Vendor, (iv) the sale of an equity interest in the
Vendor, or (v) any Mineral Offtake Agreement.

 

Article 10
TRANSFERS AND ASSIGNMENTS

 

10.1                        General.

 

No Party may sell, transfer, assign, convey, grant any right, title or interest
in or to, or otherwise dispose of, this Agreement, in whole or in part, or its
rights under this Agreement, in whole or in part (and Vendor may not effectuate
such an assignment under the Security Agreements), and Thompson Creek and Vendor
may not effectuate a Transfer (any such assignment or Transfer referred to
herein as an “Assignment”) except to the extent such Assignment complies with
this Article 10, including the conditions set forth in this Section 10.1.  Any
Party making an Assignment hereunder shall be referred to as an “Assignor”.

 

(a)                                  Any assignee pursuant to an Assignment (an
“Assignee”) must execute an instrument in writing by which it expressly assumes
any and all of the obligations of the Assignor pursuant to the Assignment, and
the failure of any such Assignee to execute such a written instrument shall mean
that the Assignment is null and void.

 

(b)                                 Any Assignor must provide all other Parties
hereunder no less than twenty (20) Business Days advance written notice of a
proposed Assignment.

 

(c)                                  Upon completion of an Assignment by an
Assignor in compliance with this Article 10, (i) if the Assignor is either the
Vendor or Thompson Creek, then the Purchaser and Royal Gold shall release such
Assignor from its obligations under this Agreement or the Security Agreements
(in the case of an Assignment by the Vendor under the Security Agreements), and
(ii) if the Assignor is either the Purchaser or Royal Gold, then the Vendor and
Thompson Creek shall release such Assignor from all further obligations under
this Agreement, in each case in a form reasonably acceptable to the Assignor.

 

(d)                                 No Party hereunder may complete an
Assignment while it is in breach or default of any term, condition or obligation
under this Agreement or the Security Agreements.

 

33

--------------------------------------------------------------------------------


 

(e)                                  No Party hereunder may make an Assignment
to a Restricted Person.

 

10.2                        Transfers to Affiliates.

 

Subject to Section 10.1 and notwithstanding Sections 10.5 or 10.6, either Vendor
or Purchaser may from time to time complete an Assignment to an Affiliate.

 

10.3                        Transfers of the Milligan Project

 

(a)                                  Subject to Sections 10.1, 10.2 and 10.4(b),
(i) the Vendor may sell, transfer, assign, convey, grant any right, title or
interest in or to, or otherwise dispose of, all or any part of the Milligan
Project, and (ii) Thompson Creek or Vendor may sell, transfer, assign, grant any
right, title or interest in or to, or otherwise dispose of any equity interest
in the Vendor (each of clauses (i) and (ii), a “Transfer”), unless Purchaser
demonstrates to Vendor, acting reasonably, that at the time of the Transfer the
transferee does not have sufficient financial resources and operational
expertise to continue developing and operating the Milligan Project in a manner
that provides reasonable assurance that the Development will be completed in
accordance with the Development Program and, after Development, operate the
Milligan Project in accordance with Section 8.1(b).

 

(b)                                 Subject to Section 9.1, the Vendor may
relinquish, surrender or terminate all or any part of any Mineral Claims or
Mining Leases constituting the Milligan Project if Vendor reasonably determines
that the cost of maintaining such relinquished, surrendered or terminated
Mineral Claims or Mining Leases is not justified.  If Vendor acquires or
reacquires any Mineral Claims or Mining Leases that cover or relate to any
previously released portion of the Milligan Project, this Agreement shall apply
fully to such acquired or reacquired portion.

 

(c)                                  Notwithstanding Section 10.3(a) above, the
Vendor may enter into a joint venture with another person or persons with
respect to the Milligan Project provided that:

 

(i)                                     Vendor retains at least a 50% undivided
interest in the Milligan Project; Vendor is at all times the operator of the
Milligan Project; and each joint venture participant agrees in a document, or
documents, acceptable to the Purchaser, acting reasonably, with Vendor, the
Purchaser and any other joint venture participant to assume on a joint and
several basis with the Vendor all of the obligations and duties under this
Agreement and to acknowledge and assume the obligations under the Security
Agreements; and

 

(ii)                                  all filings have been made and all other
actions have been taken that are required in order for the Purchaser to continue
at all times following such transfer to have the valid and perfected security
interest contemplated by Section 8.6 and the Security Agreements.

 

34

--------------------------------------------------------------------------------


 

10.4                        Exceptions Based on Intercreditor Agreements

 

(a)                                  The rights of the Purchaser pursuant to
Section 9.1 shall be subject to the provisions of any intercreditor agreement
pursuant to Section 8.6 and shall not terminate upon a realization by the
Lenders, if applicable.

 

(b)                                 The restrictions on Assignment under this
Article 10 shall not apply to any grant of an Encumbrance on all or any portion
of the Milligan Project that is permitted under Section 8.6.

 

(c)                                  The restrictions on Assignment under this
Article 10 shall apply to any sale, transfer, assignment, conveyance, grant of
any right, title or interest in or to or other disposition of all or any portion
of the Milligan Project in connection with or resulting from a realization by
the Lenders, if applicable, which realization shall be subject to the provisions
of any intercreditor agreement made pursuant to Section 8.6.

 

10.5                        Assignment by Purchaser Group

 

Subject to Sections 10.1 and 10.2, until such time as all of the Scheduled
Deposits have been paid to Vendor, neither Purchaser nor Royal Gold shall make
an Assignment except with the prior written consent of Vendor, such consent not
to be unreasonably withheld.  Thereafter, Purchaser and Royal Gold may make an
Assignment without the consent of Vendor.

 

10.6                        Assignment by Vendor Group

 

Subject to Sections 10.1 and 10.2, neither the Vendor nor Thompson Creek shall
make an Assignment in respect of this Agreement or the Security Agreements (in
the case of the Vendor) except to the extent such Assignment is concurrent with
a Transfer or otherwise with the prior written consent of the Purchaser, such
consent not to be unreasonably withheld.

 

Article 11
REPRESENTATIONS AND WARRANTIES

 

11.1                        Representations and Warranties of Vendor

 

Vendor, acknowledging that the Purchaser and Royal Gold are entering into this
Agreement in reliance thereon, hereby makes the representations and warranties
set forth in Schedule A1 to the Purchaser and Royal Gold on and as of the date
of this Agreement and on and as of any other date required pursuant to this
Agreement.

 

11.2                        Representations and Warranties of Thompson Creek

 

Thompson Creek, acknowledging that the Purchaser and Royal Gold are entering
into this Agreement in reliance thereon, hereby makes the representations and
warranties set forth in Schedule A2 to the Purchaser and Royal Gold on and as of
the date of this Agreement and on and as of any other date required pursuant to
this Agreement.

 

35

--------------------------------------------------------------------------------


 

11.3                        Representations and Warranties of the Purchaser

 

The Purchaser, acknowledging that Vendor and Thompson Creek are entering into
this Agreement in reliance thereon, hereby makes the representations and
warranties set forth in Schedule A3 to Vendor and Thompson Creek on and as of
the date of this Agreement.

 

11.4                        Representations and Warranties of Royal Gold

 

Royal Gold, acknowledging that Vendor and Thompson Creek are entering into this
Agreement in reliance thereon, hereby makes the representations and warranties
set forth in Schedule A4 to Vendor and Thompson Creek on and as of the date of
this Agreement.

 

11.5                        Survival of Representations and Warranties

 

The representations and warranties set forth in Schedules A1, A2, A3 and A4
shall survive the execution and delivery of this Agreement for a term of five
years following the payment of the final Scheduled Deposit.

 

11.6                        Knowledge

 

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “knowledge” of Vendor to refer to the actual
knowledge of any of the Chief Executive, Chief Financial and Chief Operating
Officers of Thompson Creek.(3)

 

Article 12
VENDOR EVENTS OF DEFAULT

 

12.1                        Vendor Events of Default

 

Each of the following events or circumstances constitutes an event of default by
Vendor (each, a “Vendor Event of Default”):

 

(a)                                  Vendor fails to sell and Deliver Refined
Gold to the Purchaser on the terms and conditions set forth in this Agreement
within ten Business Days after receipt of notice from the Purchaser notifying
Vendor of such default;

 

(b)                                 other than as provided in Section 12.1(a),
Vendor is in breach or default of any terms or conditions, or any of its
covenants or obligations, set forth in this Agreement or the Security Agreements
in any material respect, which is incapable of being cured, or, if any such
term, condition, covenant or obligation is capable of being cured, such breach
or default is not remedied within a period of 30 days following delivery by the
Purchaser to Vendor of written notice of such breach or default, or such longer
period of time as the Purchaser may determine in its sole discretion;

 

(c)                                  the Vendor is in breach of Article 10;

 

--------------------------------------------------------------------------------

(3) Potentially, officers of Vendor to be added.

 

36

--------------------------------------------------------------------------------


 

(d)                                 if, prior to the Deposit Reduction Time,
Vendor or any of its Affiliates defaults under any indebtedness and such default
is not remedied within the cure period permitted under such indebtedness and
materially adversely affects the financial condition of Vendor such that it
impairs its ownership of the Milligan Project or its ability to operate the
Milligan Project in the ordinary course; or

 

(e)                                  upon the occurrence of an Insolvency Event
affecting Vendor.

 

12.2                        Remedies

 

(a)                                  If a Vendor Event of Default occurs and is
continuing, the Purchaser shall have the right, upon written notice to Vendor,
at its option, and in addition to and not in substitution for any other remedies
available to it at law or in equity, to terminate this Agreement and demand from
Vendor on 90 days notice the repayment of the outstanding balance of the Payment
Deposit, as set forth in the Deposit Record, without interest.

 

(b)                                 For greater certainty, if the Purchaser does
not exercise its right under Section 12.2(a), the obligation of Vendor or any
successor on a realization hereunder shall continue in full force and effect.

 

Article 13
PURCHASER EVENTS OF DEFAULT

 

13.1                        Purchaser Events of Default

 

Each of the following events or circumstances constitutes an event of default by
the Purchaser (each, a “Purchaser Event of Default”):

 

(a)                                  the Purchaser fails to pay for Refined Gold
Delivered to the Purchaser in accordance with Section 2.4 within 10 days of
receipt of notice from Vendor notifying the Purchaser of such default;

 

(b)                                 subject to satisfaction of the conditions
set forth in Section 5.3 and Schedule D, the Purchaser fails to pay any portion
of the Payment Deposit to Vendor, within 10 days of receipt of notice from
Vendor notifying the Purchaser of such default;

 

(c)                                  the Purchaser is in breach of Article 10;

 

(d)                                 the Purchaser is in breach or default of any
of the terms or conditions, or any of its covenants or obligations, set forth in
this Agreement in any material respect (other than a breach or default of the
covenants or obligations referenced in Sections 13.1(a) and 13.1(b) above),
which is incapable of being cured, or, if any such term, condition, covenant or
obligation is capable of being cured, such breach or default is not remedied
within a period of 30 days following delivery by the Vendor to Purchaser of
written notice of such breach or default, or such longer period of time as the
Vendor may determine in its sole discretion; or

 

(e)                                  upon the occurrence of an Insolvency Event
affecting Purchaser.

 

37

--------------------------------------------------------------------------------


 

13.2                        Remedies

 

In addition to Vendor’s rights and remedies available to it at law or in equity,
if a Purchaser Event of Default described in Sections 13.1(a), 13.1(b) or
13.1(c) occurs and is continuing, Vendor shall have the right, upon written
notice to the Purchaser, to suspend its obligations under this Agreement;
provided, however, that those obligations that existed prior to the date of such
written notice and such other provisions of this Agreement as are required to
give effect thereto, shall not be suspended and provided that, if suspension is
as a result of a Purchaser Event of Default for a breach of Article 10, the
provisions of Article 7 shall also be suspended and Vendor shall not be
obligated to sell or Deliver any Refined Gold to the Purchaser during such
suspension.  If the Purchaser cures the Purchaser Event of Default in full
within 60 days, then Vendor’s obligations under this Agreement shall recommence
as of the date the Purchaser cures the Purchaser Event of Default in full. If
the Purchaser fails to cure the Purchaser Event of Default described in Sections
13.1(a) or 13.1(b) in full within 60 days then Vendor may elect at any time
thereafter to suspend its obligations to Deliver Refined Gold under this
Agreement for the remainder of the Term of the Agreement, and thereupon the
Purchaser shall only have the right or conversely, Vendor shall only have the
obligation, to refund the outstanding balance of the Payment Deposit, as set
forth in the Deposit Record, on the Default Deposit Reduction Date.  In
addition, Purchaser shall indemnify Vendor, and save it harmless, on an
after-tax basis, from and against any tax liability of Vendor to the extent that
it arises (i) as a consequence of Vendor electing to suspend its obligations to
Deliver Refined Gold for the reminder of the Term of the Agreement, and (ii) in
the taxation year of Vendor in which such suspension occurs.  If a Purchaser
Event of Default under Sections 13.1(d) and 13.1(e) has occurred and is
continuing, then Vendor shall have no right to terminate this Agreement, but it
shall be entitled to all other remedies available to it at law or in equity.

 

Article 14
INDEMNITIES

 

14.1                        Indemnity of Purchaser

 

Subject to Section 14.4, the Vendor agrees to indemnify the Purchaser and Royal
Gold from and against, and to hold the Purchaser harmless from any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, claims, expenses or disbursements of any kind whatsoever (collectively
“Losses”) which may at any time be imposed on, incurred by or asserted against
the Purchaser in any way to the extent relating to or arising out of (A) any
breach by the Vendor or Thompson Creek or any misrepresentation or inaccuracy of
any representation or warranty of the Vendor or Thompson Creek contained in this
Agreement, including without limitation the representations and warranties set
forth on Schedules A1 and A2 hereto, or in any document, instrument or agreement
delivered pursuant hereto; (B) any breach, including breach due to
non-performance, by the Vendor or Thompson Creek of any covenant or agreement to
be performed by the Vendor or Thompson Creek contained in this Agreement or in
any document, instrument or agreement delivered pursuant hereto.

 

14.2                        Indemnity of Vendor

 

Subject to Section 14.4, the Purchaser agrees to indemnify the Vendor and
Thompson Creek from and against, and to hold the Vendor harmless from, any and
all Losses which may at any time be imposed on, incurred by or asserted against
the Vendor in any way to the extent relating

 

38

--------------------------------------------------------------------------------


 

to or arising out of (A) any breach by the Purchaser or Royal Gold or any
misrepresentation or inaccuracy of any representation or warranty of the
Purchaser contained in this Agreement, including without limitation the
representations and warranties set forth on Schedules A3 and A4 hereto, or in
any document, instrument or agreement delivered pursuant hereto; and (B) any
breach, including breach due to non-performance, by the Purchaser or Royal Gold
of any covenant or agreement to be performed by the Purchaser or Royal Gold
contained in this Agreement or in any document, instrument or agreement
delivered pursuant hereto.

 

14.3                        Limited Indemnity for Losses Related to Incidental
Connection to Property

 

Subject to Section 14.4, the Vendor agrees to indemnify the Purchaser and Royal
Gold from and against, and to hold the Purchaser and Royal Gold harmless from,
any and all Losses which may at any time be imposed on, incurred by or asserted
against the Purchaser and Royal Gold in any way to the extent relating to or
arising out of (A) the failure of the Vendor or Thompson Creek to comply with
any Applicable Law, including any Applicable Law relating to environmental
protection and reclamation obligations, with respect to the Milligan Property;
(B) the physical environmental condition of the Milligan Project and matters of
health or safety related to the Milligan Project or any action or claim brought
with respect thereto; and (C) any actual or threatened withdrawal by any
Governmental Authority of any material Approval under Environmental Laws which
is necessary for the construction or operation of the Milligan Project, or any
actual or threatened challenge by any person to any material Approval under
Environmental Laws which is necessary for the construction or operation of the
Milligan Project.  Vendor’s indemnification obligation pursuant to this Section
14.3 shall arise to the extent such Losses are direct, such as but not limited
to Losses incurred from defending enforcement actions or defending lawsuits
joined against Purchaser or Royal Gold.  Vendor’s indemnification obligation
pursuant to this Section 14.3 shall not arise (i) where indemnification is
available to Purchaser pursuant to Section 14.1, and (ii) where Losses are
incidental or consequential to the occurrence of the matters listed in this
Section 14.3 (A), (B) and (C), such as but not limited to lost profits from the
resulting failure of Vendor to develop the Milligan Project, to extract or
process Minerals, or to deliver or sell Minerals to an Offtaker.

 

14.4                        Limitations on Indemnification

 

Notwithstanding anything else to the contrary in this Article 14, in no event
will either Party be liable to the other Party for:

 

(a)                                  any lost profits or incidental, indirect,
speculative, consequential, special, punitive, or exemplary damages of any kind
(whether based in contract, tort, including negligence, strict liability, fraud,
or otherwise, or statutes, regulations, or any other theory) arising out of or
in connection with this Agreement, even if advised of such potential damages; or

 

(b)                                 Losses directly arising from an Event of
Force Majeure.

 

39

--------------------------------------------------------------------------------


 

Article 15
INDEPENDENT ENGINEER; ADDITIONAL PAYMENT TERMS; DISPUTES

 

15.1                        Independent Engineer

 

(a)                                  Following the Effective Date, the Parties
will select by mutual agreement an individual to serve as an independent
engineer under this Agreement (the “Independent Engineer”). To the extent he is
no longer available to perform the service or if agreed by the Purchaser and
Vendor, a replacement Independent Engineer will be selected by the mutual
agreement of the Purchaser and Vendor. If the Purchaser and Vendor cannot agree
upon an initial Independent Engineer within 45 days following the date of this
Agreement or a replacement Independent Engineer within 15 days after an existing
Independent Engineer ceases to perform such service, the Independent Engineer
shall be selected by the following procedure: the Purchaser will nominate three
Qualified Candidates, one of which Vendor will elect within 10 days after Vendor
shall have received notice of the Purchaser’s nomination, failing which the
Purchaser shall appoint one of the nominees as the Independent Engineer. For
purposes hereof, a “Qualified Candidate” shall mean an individual with not less
than 15 years of relevant mineral engineering expertise in the precious metals
industry. The Qualified Candidate will not have been a director, officer,
employee of, or contractor or service provider to, or director, officer,
beneficial owner or close relative of a beneficial owner of any contractor or
service provider to the Purchaser or Vendor or any Affiliate thereof for a
period of five years preceding his or her nomination by the Purchaser unless
mutually agreed between the Purchaser and Vendor.

 

(b)                                 The regular retainer of the Independent
Engineer shall be paid by the Purchaser. All incremental fees, costs and
expenses of the Independent Engineer, including, without limitation, the costs
related to reviewing data resulting from a proposed change to Project Costs or
the Development Program, will be borne by Vendor.

 

15.2                        Payments

 

All payments of funds due by one Party to another under this Agreement shall be
made in U.S. Dollars or such other currency as the Parties may agree from time
to time in writing and shall be made by wire transfer in immediately available
funds to the bank account or accounts designated by the receiving Party in
writing from time to time.

 

15.3                        Overdue Payments and Set-Off

 

(a)                                  Any payment not made by a Party on or by
any applicable payment date referred to in this Agreement shall incur interest
from the due date until such payment or delivery is paid or made in full at a
per annum rate equal to the LIBO Rate on the due date plus four percent,
calculated and compounded monthly in arrears.

 

(b)                                 Any such overdue dollar amount owed to the
Vendor under this Agreement may be set off against future Refined Gold owed to
Purchaser based on the London Bullion Market Association afternoon price fix for
gold on the date such dollar amount became overdue.

 

40

--------------------------------------------------------------------------------


 

(c)                                  The value of any such overdue payment
associated with Refined Gold owed to the Purchaser under this Agreement shall be
based on the London Bullion Market Association afternoon fix for gold on the
date such Refined Gold became overdue, and the Purchaser may elect to receive
such overdue payment in Refined Gold or as a set off against future Gold
Purchase Price payments owed to the Vendor under Section 2.5.

 

15.4                        Statement Disputes

 

(a)                                  If the Purchaser disputes any statement
provided pursuant to Section 2.3, the number of ounces of Refined Gold to be
Delivered in any Delivery of Refined Gold to the Purchaser hereunder, or the
outstanding balance of the Payment Deposit set forth in any Deposit Record
Report:

 

(i)                                     the Purchaser may notify Vendor in
writing (the “Dispute Notice”) of such dispute within one year from the date of
delivery of the applicable Deposit Record Report (in the case of a dispute
regarding the calculation of the outstanding balance of the Payment Deposit as
set forth in the Deposit Record) or the applicable statement under Section 2.3
(in the case of a dispute regarding any statement or the number of ounces of
Refined Gold to be Delivered to the Purchaser hereunder), as applicable (the
“Dispute Period”);

 

(ii)                                  if the Purchaser and Vendor have not
resolved the dispute within a 60-day period, then the Purchaser shall have the
right during the ensuing 60 days to require Vendor to retain an Auditor to
prepare a written report on the subject matter of the dispute (the “Auditor’s
Report”);

 

(iii)                               the Auditor shall have the same inspection
rights as the Purchaser under Section 7.4(a) in order to prepare the Auditor’s
Report and Vendor shall provide, or cause to be provided, to the Auditor any
information reasonably requested by the Auditor to enable the auditor to prepare
the Auditor’s Report;

 

(iv)                              promptly following completion of the Auditor’s
Report, Vendor will deliver a copy thereof to the Purchaser;

 

(v)                                 the cost of obtaining the Auditor’s Report
shall be paid by the Purchaser unless the Auditor’s Report concludes that (i) in
the case of a dispute regarding the number of ounces of Refined Gold to be
Delivered in any Delivery of Refined Gold to the Purchaser hereunder, the number
of ounces that should have been Delivered by Vendor (in aggregate for all
Deliveries in dispute) was more than 5% greater than the actual number of ounces
so Delivered by Vendor, or (ii) in the case of a dispute regarding the
calculation of the outstanding balance of the Payment Deposit in a Deposit
Record Report, the correct outstanding balance of the Payment Deposit is more
than 5% different from the amount reported by Vendor in the applicable Deposit
Record Report, in each of which cases the cost of obtaining the Auditor’s Report
shall be paid by Vendor;

 

41

--------------------------------------------------------------------------------


 

(vi)                              if either Vendor or the Purchaser disputes the
Auditor’s Report and such dispute is not resolved between the Parties within 10
days after the date of delivery of the Auditor’s Report, then such dispute may
be resolved by arbitration in accordance with the arbitration provisions set out
in Section 15.5 of this Agreement provided that such dispute must be referred to
arbitration within 30 days after the end of such 10-day period; and

 

(vii)                           if such dispute is not referred to arbitration
within such 30-day period, then the Auditor’s Report will be deemed final and
binding on the Parties;

 

(b)                                 If the Purchaser does not deliver a Dispute
Notice within the applicable Dispute Period, then each statement provided
pursuant to Section 2.3, the number of ounces of Refined Gold to be Delivered in
any Delivery of Refined Gold to the Purchaser hereunder or the calculation of
the outstanding balance of the Payment Deposit, as set forth in any Deposit
Record Report, as applicable, will be deemed final and binding on the Parties
after the expiry of the applicable Dispute Period.

 

(c)                                  Any matter in respect of which a Dispute
Notice is delivered shall be resolved only pursuant to this Section 15.4
including, if applicable, an arbitration commenced in accordance with Section
15.4(a)(vi).

 

15.5                        Disputes and Arbitration

 

Any dispute, controversy or claim arising out of or relating to this Agreement
or the breach, termination or invalidity thereof which has not been resolved by
the Parties in accordance with the procedures set out herein, if any, and within
the time frames specified herein (or where no time frames are specified, within
15 days of the delivery of written notice by either Party of such dispute,
controversy or claim), including the determination of the scope or applicability
of this Agreement to arbitrate, shall be settled by binding arbitration, and any
party may so refer such dispute, controversy or claim to binding arbitration.
Such referral to binding arbitration shall be to a qualified single arbitrator
pursuant to the Arbitration Rules, as may be amended from time to time, which
rules shall govern such arbitration proceeding except to the extent modified by
the rules for arbitration set out in Annex 1 and the discretion of the
arbitrator thereunder.  The determination of such arbitrator shall be final and
binding upon the Parties and the costs of such arbitration shall be as
determined by the arbitrator.  Judgment on the award may be entered in any court
having jurisdiction. This Section 15.5 shall not preclude the Parties from
seeking provisional remedies in aid of arbitration from a court of competent
jurisdiction. The Parties covenant and agree that they shall conduct all aspects
of such arbitration having regard at all times to expediting the final
resolution of such arbitration.

 

Article 16
TAXES

 

16.1                        Taxes

 

(a)                                  Except as described in Section 16.1(c), all
Deliveries of Refined Gold or payments made by a Party shall be made without any
deduction, withholding, charge or levy for or on account of any tax, duty or
other charges of whatever

 

42

--------------------------------------------------------------------------------


 

nature imposed by any taxing or Governmental Authority, all of which shall be
for the account of the Party making the Delivery or payment.

 

(b)                                 The Parties acknowledge and agree that this
Agreement and the purchase and sale transactions contemplated hereby are, and
are intended to be, transactions for the purchase and sale of gold and the
Parties do not intend this Agreement and the transactions contemplated hereby to
constitute the purchase and sale of a resource property for Canadian legal and
tax purposes.

 

(c)                                  If the Purchaser is an entity that is a non
resident of Canada for the purposes of the Income Tax Act (Canada), the
Purchaser shall indemnify the Vendor for any Canadian withholding on any amount
paid or credited to the Purchaser as, on account or in lieu of payment of, or in
satisfaction of a payment of Refined Gold or any other payment to be made to the
Purchaser under this Agreement.  If the Vendor does withhold any amount, it
shall provide written proof of any such withholding payment to the Purchaser.

 

Article 17
GENERAL

 

17.1                        Further Assurances

 

Each Party shall execute all such further instruments and documents and do all
such further actions as may be necessary to effectuate the documents and
transactions contemplated in this Agreement, in each case at the cost and
expense of the Party requesting such further instrument, document or action,
unless expressly indicated otherwise.

 

17.2                        Survival

 

The following provisions shall survive termination of this Agreement: 8.7, 12.2,
13.2, Article 14, 15.4, 15.5 and Sections 4.10 and 4.17 of each of the Security
Agreements and such other provisions of this Agreement as are required to give
effect thereto.

 

17.3                        No Joint Venture

 

Nothing herein shall be construed to create, expressly or by implication, a
joint venture, mining partnership, commercial partnership, agency relationship
or fiduciary relationship between the Parties under Canadian law.

 

17.4                        Governing Law

 

This Agreement shall be governed by and construed under the laws of the Province
of British Columbia and the federal laws of Canada applicable therein (without
regard to its laws relating to any conflicts of laws).  The United Nations
Vienna Convention on Contracts for the International Sale of Goods shall not
apply to this Agreement.

 

17.5                        Notices

 

(a)                                  Unless otherwise specifically provided in
this Agreement, any notice or other correspondence required or permitted by this
Agreement shall be deemed to have

 

43

--------------------------------------------------------------------------------


 

been properly given or delivered when made in writing and hand-delivered to the
Party to whom directed, or when given by facsimile transmission, with all
necessary delivery charges fully prepaid (or in the case of a facsimile, upon
confirmation of receipt), and addressed to the Party to whom directed at the
following address:

 

(i)                                     if to Vendor to:

 

[26 W. Dry Creek Circle
Suite 810
Littleton, CO  80120   USA
Attention:  ·]
Facsimile:  (303) 761-7420

 

with a copy, which shall not constitute notice, to:

 

Goodmans
Barristers and Solicitors
1900 — 355 Burrard Street
Vancouver, BC  V6C 2G8

 

(ii)                                  if to Thompson Creek to:

 

26 W. Dry Creek Circle
Suite 810
Littleton, CO  80120   USA
Attention:  ·
Facsimile:  (303) 761-7420

 

with a copy, which shall not constitute notice, to:

 

Goodmans
Barristers and Solicitors
1900 — 355 Burrard Street
Vancouver, BC  V6C 2G8

 

(iii)                               if to the Purchaser to:

 

[RG Newco]

c/o Royal Gold, Inc.

1660 Wynkoop Street, Suite 1000

Denver, CO 80202-1132 USA

Attention: Vice President and General Counsel

Facsimile: (303) 595-9385

 

with a copy, which shall not constitute notice, to:

 

44

--------------------------------------------------------------------------------


 

Hogan Lovells US LLP

One Tabor Center

1200 Seventeenth Street, Suite 1500

Denver, CO 80202   USA

Attention:  Paul Hilton, Esq.

Facsimile:  (303) 899-7333

 

(iv)                              if to Royal Gold, to:

 

Royal Gold, Inc.

1660 Wynkoop Street, Suite 1000

Denver, CO 80202-1132 USA

Attention: Vice President and General Counsel

Facsimile: (303) 595-9385

 

with a copy, which shall not constitute notice, to:

 

Hogan Lovells US LLP

One Tabor Center

1200 Seventeenth Street, Suite 1500

Denver, CO 80202   USA

Attention:  Paul Hilton, Esq.

Facsimile:  (303) 899-7333

 

(b)                                 Any notice or other communication given in
accordance with this section, if delivered by hand as aforesaid shall be deemed
to have been validly and effectively given on the date of such delivery if such
date is a Business Day and such delivery is received before 4:00 pm at the place
of delivery; otherwise, it shall be deemed to be validly and effectively given
on the Business Day next following the date of delivery. Any notice of
communication which is transmitted by facsimile transmission as aforesaid shall
be deemed to have been validly and effectively given on the date of transmission
if such date is a Business Day and such transmission was received before 4:00 pm
at the place of receipt; otherwise it shall be deemed to have been validly and
effectively given on the Business Day next following such date of transmission.

 

17.6                        [Reserved]

 

17.7                        Amendments

 

This Agreement may not be changed, amended or modified in any manner, except
pursuant to an instrument in writing signed on behalf of each of the Parties
hereto.

 

17.8                        Beneficiaries; Successors and Assigns

 

This Agreement is for the sole benefit of the Parties and shall enure to the
benefit of and be binding on their successors and permitted assigns and, except
as expressly contemplated herein, nothing herein is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature or kind whatsoever under or by reason of this Agreement.

 

45

--------------------------------------------------------------------------------


 

17.9                        Contests

 

The Vendor hereby consents to the Purchaser’s participation (at the Purchaser’s
sole expense) to protect its interest and investment in any proceeding relating
to any act of eminent domain, expropriation, confiscation, or nationalization of
all or part of the Milligan Property.

 

17.10                 Entire Agreement

 

This Agreement, the Security Agreements and the Confidentiality Agreement
together constitute the entire agreement between the Parties with respect to the
subject matter hereof and cancel and supersede any prior understandings and
agreements between the Parties with respect thereto. There are no
representations, warranties, terms, conditions, opinions, advice, assertions of
fact, matters, undertakings or collateral agreements, express, implied or
statutory, by or between the Parties (or by any of their respective employees,
directors, officers, representatives or agents) other than as expressly set
forth in this Agreement, the Security Agreements or the Confidentiality
Agreement.

 

17.11                 Waivers

 

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any Party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.

 

17.12                 Severability

 

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party.

 

17.13                 Counterparts

 

This Agreement may be executed in one or more counterparts, and by the Parties
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or electronic scan shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

17.14                 Thompson Creek Guarantee

 

Thompson Creek hereby absolutely, unconditionally and irrevocably guarantees the
prompt and complete performance of all of the terms, covenants, conditions and
provisions to be performed by the Vendor pursuant to this Agreement, and shall
perform such terms, covenants, conditions and provisions upon the default or
non-performance thereof by the Vendor.

 

46

--------------------------------------------------------------------------------


 

17.15                 Royal Gold Guarantee

 

Royal Gold hereby absolutely, unconditionally and irrevocably guarantees the
prompt and complete performance of all of the terms, covenants, conditions and
provisions to be performed by the Purchaser pursuant to this Agreement, and
shall perform such terms, covenants, conditions and provisions upon the default
or non-performance thereof by the Purchaser.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first written above.

 

 

 

[PURCHASER]

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[VENDOR]

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Solely in respect of Article 10 and Sections 11.4 and 17.15 hereof

 

 

 

 

 

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

Title:

 

48

--------------------------------------------------------------------------------


 

 

 

Solely in respect of Article 10 and Sections 3.5, 11.2 and 17.14 hereof

 

 

 

 

 

 

 

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

Title:

 

49

--------------------------------------------------------------------------------


 

ANNEX 1

 

RULES OF ARBITRATION

 

The following rules and procedures shall apply with respect to any matter to be
arbitrated by the Parties in accordance with the Agreement, except for any
matter to be arbitrated pursuant to Section 8.6, in which case the rules and
procedures of Annex 2 shall apply.

 

1.                                      Initiation of Arbitration Proceedings

 

(a)                                  If any Party to this Agreement wishes to
have any matter under this Agreement arbitrated in accordance with the
provisions of this Agreement, it shall give notice to the other Party hereto
specifying particulars of the matter or matters in dispute and proposing the
name of the person it wishes to be the single arbitrator. Within 20 days after
receipt of such notice, the other Party to this Agreement shall give notice to
the first Party advising whether such Party accepts the arbitrator proposed by
the first Party. If such notice is not given within such 20-day period, the
other Party shall be deemed to have accepted the arbitrator proposed by the
first Party. If the Parties do not agree upon a single arbitrator within such
20-day period such arbitrator shall be chosen by British Columbia International
Commercial Arbitration Centre, Vancouver, British Columbia, at the written
request of either Party.

 

(b)                                 The individual selected as Arbitrator shall
be qualified by education and experience to decide the matter in dispute. The
Arbitrator shall be at arm’s length from both Parties and shall not be a member
of the audit or legal firm or firms who advise either Party or a person who is
otherwise regularly retained by either of the Parties.

 

2.                                      Submission of Written Statements

 

(a)                                  Within 20 days of the appointment of the
Arbitrator, the Party initiating the arbitration (the “Claimant”) shall send the
other Party (the “Respondent”) a statement of claim setting out in sufficient
detail the facts and any contentions of law on which it relies, and the relief
that it claims.

 

(b)                                 Within 15 days of the receipt of the
statement of claim, the Respondent shall send the Claimant a statement of
defence stating in sufficient detail which of the facts and contentions of law
in the statement of claim it admits or denies, on what grounds, and on what
other facts and contentions of law the Respondent relies.

 

(c)                                  Within ten days of receipt of the statement
of defence, the Claimant may send the Respondent a statement of reply.

 

(d)                                 All statements of claim, defence and reply
shall be accompanied by copies (or, if they are especially voluminous, lists) of
all essential documents on which the Party concerned relies and which have not
previously been submitted by any Party, and (where practicable) by any relevant
samples.

 

--------------------------------------------------------------------------------


 

(e)                                  After submission of all the statements, the
Arbitrator will give directions for the further conduct of the arbitration.

 

3.                                      Meetings and Hearings

 

(a)                                  The arbitration shall take place in
Vancouver, British Columbia or in such other place as the Claimant and the
Respondent shall agree upon in writing.

 

(b)                                 The arbitration shall be conducted in
English unless otherwise agreed by such Parties and the Arbitrator.

 

(c)                                  All meetings and hearings will be in
private unless the Parties otherwise agree.

 

(d)                                 Any Party may be represented at any meetings
or hearings by legal counsel.

 

(e)                                  Each Party may examine, cross-examine and
re-examine all witnesses at the arbitration.

 

4.                                      The Decision

 

(a)                                  The Arbitrator will make a decision in
writing and, unless the Parties otherwise agree, will set out reasons for
decision in the decision

 

(b)                                 The Arbitrator will send the decision to the
Parties as soon as practicable after the conclusion of the final hearing, but in
any event no later than 60 days thereafter, unless that time period is extended
for a fixed period by the Arbitrator on written notice to each Party because of
illness or other cause beyond the Arbitrator’s control.

 

(c)                                  The decision shall determine and award
costs.

 

(d)                                 Any Party may appeal the decision of the
Arbitrator on a question of law. In the event either Party initiates any court
proceeding in respect of the decision of the Arbitrator or the matter
arbitrated, such Party, if unsuccessful in the court proceeding, shall pay the
other Party’s costs of such proceedings on a substantial indemnity basis.

 

5.                                      Jurisdiction and Powers of the
Arbitrator

 

(a)                                  By submitting to arbitration under the
Arbitration Rules, the Parties shall be taken to have conferred on the
Arbitrator the following jurisdiction and powers, to be exercised at the
Arbitrator’s discretion subject only to the Arbitration Rules and the relevant
law with the object of ensuring the just, expeditious, economical and final
determination of the dispute referred to arbitration.  Without limiting the
jurisdiction of the Arbitrator at law, the Parties agree that the Arbitrator
shall have jurisdiction to:

 

(i)

determine any question of law or fact arising in the arbitration;

 

 

(ii)

determine any question as to the Arbitrator’s jurisdiction;

 

--------------------------------------------------------------------------------


 

(iii)

determine any question of good faith, dishonesty or fraud arising in the
dispute;

 

 

(iv)

order any Party to furnish further details of that Party’s case, in fact or in
law;

 

 

(v)

proceed in the arbitration notwithstanding the failure or refusal of any Party
to comply with these Rules or with the Arbitrator’s orders or directions, or to
attend any meeting or hearing, but only after giving that Party written notice
that the Arbitrator intends to do so;

 

 

(vi)

receive and take into account such written or oral evidence tendered by the
Parties as the Arbitrator determines is relevant, whether or not strictly
admissible in law;

 

 

(vii)

make one or more interim awards;

 

 

(viii)

hold meetings and hearings, and make a decision (including a final decision) in
Vancouver, British Columbia or elsewhere with the concurrence of the Parties
thereto;

 

 

(ix)

order the Parties to produce to the Arbitrator, and to each other for
inspection, and to supply copies of, any documents or other evidence or classes
of documents in their possession or power which the Arbitrator determines to be
relevant;

 

 

(x)

award any remedy or relief that a court could order or grant in accordance with
the Agreement, including, without limitation, specific performance of any
obligation created under the Agreement, the issuance of an interim,
interlocutory or permanent injunction, or the imposition of sanctions for abuse
or frustration of the arbitration process; and

 

 

(xi)

make interim orders to secure all or part of any amount in dispute in the
arbitration.

 

6.                                      Confidentiality

 

(a)                                  The arbitration, including any settlement
discussions between the parties related to the subject matter of the
arbitration, shall be conducted on a private and confidential basis and any and
all information exchanged and disclosed during the course of the arbitration
shall be used only for the purposes of the arbitration. Neither party shall
communicate any information obtained or disclosed during the course of the
arbitration to any third party except to those experts or consultants employed
or retained by, or consulted about retention on behalf of, such party in
connection with the arbitration and solely to the extent necessary for assisting
in the arbitration, and only after such persons have agreed to be bound by these
confidentiality conditions. In the event that disclosure of any information
related to the arbitration is required to comply with Applicable Law or court
order, the disclosing Party shall promptly notify the other Party of such
disclosure, shall limit such disclosure limited to only that information so
required to be disclosed

 

--------------------------------------------------------------------------------


 

and shall have availed itself of the full benefits of any laws, rules,
regulations or contractual rights as to disclosure on a confidential basis to
which it may be entitled.

 

(b)                                 The award of the Arbitrator and any reasons
for the decision of the Arbitrator shall also be kept confidential except (i) as
may reasonably be necessary to obtain enforcement thereof, (ii) for either Party
to comply with its disclosure obligations under Applicable Law, (iii) to permit
the parties to exercise properly their rights under the Arbitration Rules, and
(iv) to the extent that disclosure is required to allow the Parties to consult
with their professional advisors.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

RULES OF ARBITRATION - SECTION 8.6

 

The following sets forth the expedited procedures that must be followed in
connection with any arbitration brought by the Vendor pursuant to
Section 8.6(c) of the Agreement.  Capitalized terms used herein but not
otherwise defined have the meanings assigned to them in the Agreement.

 

1.  The arbitration shall be conducted pursuant to the Arbitration Rules (as
that term is defined in Section 1.1 of the Agreement) then prevailing, except as
to those Arbitration Rules that may be inconsistent with the provisions of
Sections 8.6(c) and 8.6(d) of the Agreement, or the terms of this Annex, in
which case the terms of this Annex shall prevail over any inconsistent terms
thereof, and the terms of Sections 8.6(c) and 8.6(d) of the Agreement shall
prevail over any inconsistent terms otherwise contained in the Arbitration
Rules.

 

2.  There shall be a single arbitrator, who shall be impartial and independent
of the Parties and the proposed Lenders.

 

3.  The arbitrator shall be selected through a rank and strike method among a
list of 15 arbitrators provided to Vendor and Purchaser by the British Columbia
International Commercial Arbitration Centre, Vancouver, British Columbia (the
“BCICAC”), which list shall consist of transactional lawyers who have commercial
lending expertise and who have worked for at least ten years at a large
commercial law firm in Vancouver, British Columbia or Toronto, Ontario (the
“List”).  Prior to the date on which BCICAC provides the List, but no later than
one Business Day after the BCICAC is requested to provide the List, Vendor and
Purchaser will provide BCICAC with the name of any arbitrator who would
otherwise be eligible to be included in the List but who is a member of the
audit or legal firm or firms who advise such Party or the proposed Lenders or a
person who is otherwise regularly retained by such Party or the proposed
Lenders, and BCICAC shall not include any such arbitrators in the List.  Each of
Vendor and Purchaser (i) may strike no more than five names from the List,
(ii) shall rank the remaining names on the List, and (iii) shall provide their
confidential ranks and strikes to the BCICAC within one Business Day of
receiving the List.  If Vendor or Purchaser fails to provide its ranks and
strikes within the one Business Day provided for, it shall be deemed to waive
its right to object, and the other Party’s first ranked arbitrator shall become
the appointed arbitrator.  BCICAC shall notify the Vendor and Purchaser of the
arbitrator selected no later than one Business Day from the date it circulated
the List, and its decision shall be conclusive, final, and non-appealable,
subject to the requirements of Paragraph 2.

 

4.  The arbitrator selected shall have one Business Day thereafter to confirm
his willingness and availability to proceed on the expedited basis provided in
this Annex, and shall by that time also confirm that he meets the criteria set
forth in Paragraphs 2 and 3 and has no legal conflicts.  If the arbitrator fails
to make the required confirmations within the required time frame, then the
BCICAC shall, on the following Business Day, select the next ranked arbitrator
from the list and so forth until an arbitrator is selected.

 

--------------------------------------------------------------------------------


 

5.  Once confirmed, the arbitrator shall hold a telephone conference with the
Parties by the next Business Day, and the Parties shall make themselves
available for such conference.  During the conference, the arbitrator shall
address logistics regarding the hearing and pre-hearing submissions.  If one
Party fails to participate without good cause (as determined by the arbitrator),
then the arbitrator shall proceed with the conference without that Party and the
Party shall be bound by the decisions reached.

 

6.  Within five Business Days of that initial telephone conference, each Party
shall simultaneously submit to the arbitrator and exchange with the other Party
(by hand or email) its factual and legal submission (the “Purchaser Submission”
and the “Vendor Submission”, respectively, and each, a “Submission”) addressing
the issues set forth in Paragraph 9 below.  The Purchaser and Vendor Submission
shall consist of affidavits, exhibits, and all materials and any other evidence
that the Parties wish the arbitrator to consider in evaluating their respective
positions, and shall also include the Intermediate Intercreditor Agreement that
the Vendor provided to Purchaser pursuant to Section 8.6(b) of the Agreement. 
Neither Party shall be allowed to supplement its respective Submission except on
good cause shown (as determined by the arbitrator), and the Purchaser and Vendor
Submissions shall substitute for direct testimony at the hearing.  The Parties
shall address in their respective Submissions all matters, defenses, proofs, and
arguments (hereinafter, the “Matters”) that they reasonably anticipate the other
Party may raise in its respective Submission.

 

7.  Within five Business days of the exchange of the Purchaser and Vendor
Submissions, each Party shall simultaneously submit to the arbitrator and
exchange with the other Party (by email or by hand) its rebuttal of the other
Party’s Submission (the “Rebuttal Submission”).  For the avoidance of doubt, the
Rebuttal Submission may include Matters not contained in the Parties’ initial
Submissions, but only to the extent such Matters could not have been reasonably
anticipated by the Parties in accordance with the terms of Paragraph 6 hereof. 
By motion of either Party, made no later than two Business Days following the
exchange of the Rebuttal Submissions, either Party may seek to exclude any
matters from the Rebuttal Submission that should have been reasonably
anticipated in the other Party’s initial Submission.  The arbitrator shall
rule on any such motion within two Business Days thereafter.

 

8.  The hearing shall be held in Vancouver no later than five Business Days
following the date the Rebuttal Submissions were due.  There shall be no direct
testimony at the hearing.  The affidavits contained in the Parties’ Submissions
and Rebuttal Submissions, to the extent not excluded by the arbitrator pursuant
to Paragraph 7 above, shall constitute the direct testimony at the hearing. 
Each Party at the hearing shall be allotted equal time in which to cross-examine
the other Party and any witnesses for which the other Party put in affidavits. 
The hearing shall be concluded on the same day, and the arbitrator shall render
a short form decision within one Business Day thereafter, which briefly explains
his findings and the reasons therefor.   The arbitrator’s decision shall be
final and binding.

 

9.  The sole issues for resolution by the arbitrator shall be whether the
Purchaser has met its burden of proving, by a preponderance of the evidence,
that (i) the Intermediate Intercreditor Agreement does not contain each of the
terms set forth in Section 8.6(a)(i) through 8.6(a)(viii) of the Agreement (the
“Required Terms”), unless such omission was not included in the Stipulation and
Proposal; (ii) the provisions of the Intermediate Intercreditor Agreement
containing the Required Terms are set forth in an unreasonable manner, as
measured by any criteria which the arbitrator deems to be relevant or material
(so long as any such criteria does not conflict with the

 

--------------------------------------------------------------------------------


 

terms set forth in Section 8.6 of the Agreement); or (iii) the Intermediate
Intercreditor Agreement is unreasonable as a whole, as measured by similar terms
prevailing in the syndicated secured lending market.  If the arbitrator finds
that the Purchaser did not prove (i), (ii), or (iii) in the preceding sentence,
then the arbitrator shall immediately enter a final order and judgment requiring
Purchaser to fully execute the Intermediate Intercreditor Agreement in all
respects within one Business Day of receiving a written request from the Vendor
that the Purchaser execute the Intermediate Intercreditor Agreement (the
“Arbitrator Compel Order”).  Vendor and Purchaser agree that the Arbitrator
Compel Order will be specifically enforceable by any court of competent
jurisdiction.  Any appeal of the Arbitrator Compel Order shall be made on an
expedited basis.  It is agreed that no stay will issue or be applied for pending
any such appeal.

 

10.  If any Party fails to cooperate with the arbitration as provided for herein
without good cause (as determined by the arbitrator), the arbitrator shall
proceed without that Party’s participation, and the resulting decision shall be
fully enforceable and effective as if that Party fully participated in all
respects.  It is understood that time is of the essence, and that Purchaser
agreed to the limited remedy reflected in Paragraph 9 hereof in consideration of
and in reliance on the expedited timetables reflected herein.  The arbitrator
has no power to extend the outside dates contemplated herein for the arbitration
hearing and/or for its decision thereafter.

 

11.  The costs and expenses of the arbitration provided for herein, including
reasonable attorneys’ and expert’s fees, shall be borne by the losing party. 
The losing party shall be the Purchaser if the arbitrator issues the Arbitrator
Compel Order in Paragraph 9, and shall be Vendor, if the arbitrator does not
issue the Arbitrator Compel Order.  In furtherance of this paragraph, within
thirty days of issuing the order and judgment referenced in Paragraph 9, the
arbitrator shall issue a further order and judgment identifying the precise
amount that the losing party must pay pursuant to this Paragraph 11, and
ordering that the losing party pay that amount within five Business Days
thereof.  To the extent either party is required to commence a court action to
enforce the decision, award and/or judgment of the arbitrator under this Annex,
the other Party shall owe that Party its reasonable attorneys’ fees, expert’s
fees, and costs incurred in connection therewith.  The arbitrator hereunder will
determine how much those fees and costs calculate to, and shall order them to be
paid within five Business Days therefrom.

 

--------------------------------------------------------------------------------


 

Schedule A1 — Vendor Representations and Warranties

 

The Vendor hereby represents and warrants to the Purchaser as follows:

 

(a)                                  it is a company validly existing under the
laws of its jurisdiction of incorporation and is up to date in respect of all
filings required by law to maintain its existence;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into this Agreement and the
Security Agreements and performing its obligations hereunder and thereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into this Agreement and the Security Agreements
and to perform its obligations hereunder and thereunder;

 

(d)                                 this Agreement and the Security Agreements
and the exercise of its rights and performance of its obligations hereunder and
thereunder do not and will not, (i) conflict with or result in a default under
any agreement, mortgage, bond or other instrument to which it is a party or
which is binding on its assets, (ii) conflict with its constating or
constitutive documents, or (iii) conflict with or violate any Applicable Laws,
in each case except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect;

 

(e)                                  it is not currently in breach or default
under any agreement, mortgage, bond or other instrument to which it is a party
or which is binding on or affecting any of its assets, and no event has occurred
that with the passage of time would constitute such a breach or default, except
in each case where the breach or default would not, or would not reasonably be
expected to, have a Material Adverse Effect, and it has no knowledge of a
material breach or default by any counterparty thereto or the inability of any
counterparty to perform its obligations thereunder;

 

(f)                                    no Approvals are required to be obtained
by it in connection with the execution and delivery or the performance by it of
this Agreement or any of the Security Agreements or the transactions
contemplated hereby and thereby;

 

(g)                                 each of this Agreement and the Security
Agreements has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms subject to any qualification regarding
enforceability in the legal opinions provided pursuant to Section 4.1(c);

 

(h)                                 there is no Insolvency Event in respect of
it, and it is not now aware of any circumstance which, with notice or the
passage of time, or both, would give rise to an Insolvency Event with respect to
it;

 

(i)                                     other than the Haslinger Royalty, no
person has any agreement, option, right of first refusal or right, title or
interest or right capable of becoming an agreement,

 

--------------------------------------------------------------------------------


 

option, right of first refusal or right, title or interest, in or to all or any
part of the Milligan Project or the gold produced from the Milligan Project;

 

(j)                                     all mining patents, fees and other
amounts have been paid when due and payable and all other actions have been
taken and all other obligations as are required to maintain the Milligan Project
have been complied with, except where the failure to make a payment when due or
take an action or perform an obligation would not be material to the Company;

 

(k)                                  it has obtained or been issued all
licences, permits, Approvals (including environmental Approvals),
authorizations, rights (including surface and access rights), privileges,
concessions or franchises necessary for the construction and Development of the
Milligan Project as contemplated by the Development Program, other than those
that are not necessary on the date this representation and warranty is given and
are expected to be obtained in the ordinary course of business by the time they
are necessary, and such licences, permits, approvals, authorizations, rights,
privileges, concessions or franchises the failure to have or obtain which will
not, or will not reasonably be expected to have, individually or in the
aggregate, Material Adverse Effect, and to the knowledge its knowledge, other
than the Nak’azdli Litigation, there are no facts or circumstances that might
reasonably be expected to adversely affect the issuance of any such material
licences, permits, Approvals (including environmental Approvals),
authorizations, rights (including surface and access rights), privileges,
concessions or franchises;

 

(l)                                     the Mineral Claims and Mining Leases
referred to in Schedule B (the “Milligan Tenures”) constitute all of the rights
that comprise its interest in the Mineral reserves and resources of the Milligan
Project as of the date of this Agreement and it is the registered, recorded and
beneficial owner of a 100% undivided interest in and to the Milligan Project,
free and clear of all Encumbrances, except Permitted Encumbrances or as would
not have, individually or in the aggregate, a Material Adverse Effect or
materially affect the security interest of the Purchaser under any Security
Agreement or other security document;

 

(m)                               the Milligan Tenures are in full force and
effect and it has complied in all respects with its obligations in respect
thereof under Applicable Laws (including without limitation Environmental Laws)
and the terms thereof except to the extent such non-compliance would not be
reasonable expected to result in a Material Adverse Effect on the operation of
the Milligan Project;

 

(n)                                 its right, title and interest in and to the
Milligan Project is not subject to any Encumbrances, other than Permitted
Encumbrances, except as would not reasonably be expected to have a Material
Adverse Effect or materially affect the security interest of the Purchaser under
any Security Agreement or other security document;

 

(o)                                 the maps attached hereto as Schedule B
depict the location of the Milligan Project in all material respects;

 

--------------------------------------------------------------------------------


 

(p)                                 subject only to the rights of any
Governmental Authority, no person is entitled to or has been granted any rent or
royalty, or other payment in the nature of rent or royalty on or in respect of
any Produced Gold other than Haslinger Royalty;

 

(q)                                 it has not received any notice of any
expropriation proceeding or decision to expropriate all or any part of the
Milligan Project, and it does not have knowledge of any expropriation proceeding
pending or threatened against or affecting all or any part of the Milligan
Project or of any discussions or negotiations which could lead to any such
expropriation proceeding;

 

(r)                                    except as would not, or would not
reasonably be expected to, have individually or in the aggregate, a Material
Adverse Effect, conditions on and relating to the Milligan Project and the
surface area or mining lots covered by the Milligan Project respecting all past
and current operations conducted thereon by it are in material compliance with
Applicable Laws (including without limitation Environmental Laws), and
conditions on and relating to the Milligan Project and the surface area or
mining lots covered by the Milligan Project respecting all past operations
conducted thereon by persons other than the Vendor are, to its knowledge, in
compliance in all material respects with Applicable Laws (including without
limitation Environmental Laws);

 

(s)                                  other than the Nak’azdli Litigation, it has
not been notified that it is a party or is subject to any action, suit,
proceeding, investigation or claim affecting or pertaining to the Milligan
Project or any part thereof, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, to its
knowledge, no such action, suit, proceeding, investigation or claim is
threatened or outstanding;

 

(t)                                    neither it nor the Milligan Project, nor
any part thereof, is subject to any outstanding judgment, order, writ,
injunction or decree that has or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

(u)                                 it enters into and performs this Agreement
on its own account and not as trustee or a nominee of any other person;

 

(v)                                 except for Permitted Encumbrances, the
Vendor has not granted, nor agreed to grant, an Encumbrance affecting or in the
Minerals or the Milligan Project, or any part thereof, to any person other than
to the Purchaser;

 

(w)                               the Technical Reports are accurate in all
material respects and do not contain a misrepresentation.  The Technical Reports
were prepared in accordance with Canadian industry standards set forth in NI
43-101 and the information contained in the Technical Reports was, at the time
of delivery thereof, complete and accurate in all material respects and there
has occurred no change to such information since the date of delivery thereof
other than any change that would not reasonably be expected to have a Material
Adverse Effect; and

 

--------------------------------------------------------------------------------


 

(x)                                   since December 31, 2009, neither the
business, properties, assets, liabilities (contingent or otherwise), condition
(financial or otherwise), capitalization, operation or results of operations of
the Vendor, have been affected by any change, effect, event or occurrence
(whether or not insured against) which could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

Schedule A2 — Thompson Creek Representations and Warranties

 

Thompson Creek hereby represents and warrants to the Purchaser as follows:

 

(a)                                  it is a company validly existing under the
laws of its jurisdiction of incorporation and is up to date in respect of all
filings required by law to maintain its existence;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into this Agreement and
performing its obligations hereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into this Agreement and to perform its
obligations hereunder;

 

(d)                                 this Agreement and the exercise of its
rights and performance of its obligations hereunder do not and will not,
(i) conflict with or result in a default under any agreement, mortgage, bond or
other instrument to which it is a party or which is binding on its assets,
(ii) conflict with its constating or constitutive documents, or (iii) conflict
with or violate any Applicable Laws, in each case except as would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on Thompson Creek or the performance of its obligations under this Agreement;

 

(e)                                  it is not currently in breach or default
under any material agreement, mortgage, bond or other instrument to which it is
a party or which is binding on its assets, and no event has occurred that with
the passage of time would constitute such a breach or default, and it has no
knowledge of a material breach or default by any counterparty thereto or the
inability of any counterparty to perform its obligations thereunder;

 

(f)                                    no Approvals are required to be obtained
by it in connection with the execution and delivery or the performance by it of
this Agreement or the transactions contemplated hereby;

 

(g)                                 this Agreement has been duly and validly
executed and delivered by it and constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms subject to
any qualification regarding enforceability in the legal opinion provided
pursuant to Section 4.1(c);

 

(h)                                 it has not suffered an Insolvency Event and
it is not now aware of any circumstance which, with notice or the passage of
time, or both, would give rise to an Insolvency Event with respect to it; and

 

(i)                                     it enters into and performs this
Agreement on its own account and not as trustee or a nominee of any other
person.

 

--------------------------------------------------------------------------------


 

Schedule A3 — Purchaser Representations and Warranties

 

Purchaser hereby represents and warrants to the Vendor and Thompson Creek as
follows:

 

(a)                                  it is a company validly existing under the
laws of its jurisdiction of incorporation and is up to date in respect of all
filings required by law to maintain its existence;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into this Agreement and
performing its obligations hereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into this Agreement and to perform its
obligations hereunder;

 

(d)                                 this Agreement and the exercise of its
rights and performance of its obligations hereunder do not and will not,
(i) conflict with or result in a default under any agreement, mortgage, bond or
other instrument to which it is a party or which is binding on its assets,
(ii) conflict with its constating or constitutive documents or (iii) conflict
with or violate any Applicable Laws, in each case except as would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the Purchaser or the performance of its obligations under this Agreement;

 

(e)                                  it is not currently in breach or default
under any material agreement, mortgage, bond or other instrument to which it is
a party or which is binding on its assets, and no event has occurred that with
the passage of time would constitute such a breach or default, and it has no
knowledge of a material breach or default by any counterparty thereto or the
inability of any counterparty to perform its obligations thereunder;

 

(f)                                    no Approvals are required to be obtained
by it in connection with the execution and delivery or the performance by it of
this Agreement or the transactions contemplated hereby;

 

(g)                                 this Agreement has been duly and validly
executed and delivered by it and constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms subject to
any qualification regarding enforceability in the legal opinion provided
pursuant to Section 4.2(c);

 

(h)                                 it has not suffered an Insolvency Event and
it is not now aware of any circumstance which, with notice or the passage of
time, or both, would give rise to an Insolvency Event with respect to it; and

 

(i)                                     it enters into and performs this
Agreement on its own account and not as trustee or a nominee of any other
person.

 

--------------------------------------------------------------------------------


 

Schedule A4 — Royal Gold Representations and Warranties

 

Royal Gold hereby represents and warrants to the Vendor and Thompson Creek as
follows:

 

(a)                                  it is a company validly existing and in
good standing under the laws of State of Delaware;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into this Agreement and
performing its obligations hereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into this Agreement and to perform its
obligations hereunder;

 

(d)                                 this Agreement and the exercise of its
rights and performance of its obligations hereunder do not and will not, (i)
conflict with or result in a default under any agreement, mortgage, bond or
other instrument to which it is a party or which is binding on its assets,
(ii) conflict with its charter or bylaws, or (iii) conflict with or violate any
Applicable Laws, in each case except as would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
Purchaser or the performance of its obligations under this Agreement;

 

(e)                                  it is not currently in breach or default
under any material agreement, mortgage, bond or other instrument to which it is
a party or which is binding on its assets, and no event has occurred that with
the passage of time would constitute such a breach or default, and it has no
knowledge of a material breach or default by any counterparty thereto or the
inability of any counterparty to perform its obligations thereunder;

 

(f)                                    no Approvals are required to be obtained
by it in connection with the execution and delivery or the performance by it of
this Agreement or the transactions contemplated hereby;

 

(g)                                 this Agreement has been duly and validly
executed and delivered by it and constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms subject to
any qualification regarding enforceability in the legal opinion provided
pursuant to Section 4.2(c);

 

(h)                                 it has not suffered an Insolvency Event and
it is not now aware of any circumstance which, with notice or the passage of
time, or both, would give rise to an Insolvency Event with respect to it; and

 

(i)                                     it enters into and performs this
Agreement on its own account and not as trustee or a nominee of any other
person.

 

--------------------------------------------------------------------------------


 

Schedule B — Description of Milligan Property (with Maps)

 

Milligan Property mineral claims and lease are identified in maps 093J, 093K,
093N, and 093O provided by the Mineral Titles Office of British Columbia,
Canada.

 

Mineral Lease Tenure Identification: 631503

 

Mineral Claims Tenure Identification: 100 claims listed in the table below

 

1.

 

512884

 

35.

 

521177

 

69.

 

521213

2.

 

512887

 

36.

 

521178

 

70.

 

579598

3.

 

512888

 

37.

 

521179

 

71.

 

579599

4.

 

512890

 

38.

 

521180

 

72.

 

579600

5.

 

512891

 

39.

 

521181

 

73.

 

579602

6.

 

512897

 

40.

 

521182

 

74.

 

580741

7.

 

512907

 

41.

 

521183

 

75.

 

580742

8.

 

512909

 

42.

 

521184

 

76.

 

580743

9.

 

512913

 

43.

 

521185

 

77.

 

580744

10.

 

512919

 

44.

 

521186

 

78.

 

580745

11.

 

512921

 

45.

 

521187

 

79.

 

580746

12.

 

512923

 

46.

 

521189

 

80.

 

580747

13.

 

512924

 

47.

 

521190

 

81.

 

580748

14.

 

512925

 

48.

 

521191

 

82.

 

580749

15.

 

512927

 

49.

 

521192

 

83.

 

580750

16.

 

512930

 

50.

 

521193

 

84.

 

595146

17.

 

512931

 

51.

 

521194

 

85.

 

595163

18.

 

512932

 

52.

 

521195

 

86.

 

677107

19.

 

512933

 

53.

 

521196

 

87.

 

677785

20.

 

512934

 

54.

 

521197

 

88.

 

678524

21.

 

512935

 

55.

 

521198

 

89.

 

678527

22.

 

512936

 

56.

 

521199

 

90.

 

678536

23.

 

512937

 

57.

 

521200

 

91.

 

678564

24.

 

512938

 

58.

 

521201

 

92.

 

678583

25.

 

512939

 

59.

 

521202

 

93.

 

678588

26.

 

512940

 

60.

 

521203

 

94.

 

678603

27.

 

512941

 

61.

 

521204

 

95.

 

679483

28.

 

512942

 

62.

 

521205

 

96.

 

679484

29.

 

512943

 

63.

 

521206

 

97.

 

679485

30.

 

512944

 

64.

 

521207

 

98.

 

679505

31.

 

512945

 

65.

 

521208

 

99.

 

679506

32.

 

512960

 

66.

 

521209

 

100.

 

679509

33.

 

521164

 

67.

 

521210

 

 

 

 

34.

 

521165

 

68.

 

521212

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule C1 — Form of Security Agreement for Milligan Property

 

SECURITY AGREEMENT [MINING CLAIMS AND LEASES]

 

THIS AGREEMENT is made as of the [  ] day of [  ], 2010 by TERRANE METALS CORP.
(herein called “Vendor”) a company incorporated under the laws of British
Columbia [ADDRESS], [FAX NO.] in favour of [RG NEWCO], a [  ] (herein called the
“Purchaser”). [address], [fax].

 

BACKGROUND:

 

Pursuant to the gold purchase and sale agreement dated [  ], 2010 (the “Purchase
Agreement”) by and among Vendor, the Purchaser, and, solely in respect of
certain sections thereof, Royal Gold, Inc., a corporation organized under the
laws of the State of Delaware, and Thompson Creek Metals Company Inc., a company
governed by the laws of British Columbia, it is a condition of the Purchase
Agreement that Vendor enter into this Security Agreement.

 

FOR VALUABLE CONSIDERATION (the receipt and sufficiency of which are hereby
acknowledged), Vendor covenants, agrees, grants, acknowledges, represents and
warrants in favour of the Purchaser, as follows:

 

ARTICLE 1

INTERPRETATION

 

1.1                               Definitions

 

Each word and phrase defined or given an extended meaning in Schedule 1.1 is
used in this Security Agreement with the defined or extended meaning assigned to
it in Schedule 1.1.

 

1.2                               Statutes

 

Each reference in this Security Agreement to any code, statute, regulation,
official interpretation, directive or other legislative enactment of any
Canadian or foreign jurisdiction (including any political subdivision of any
thereof) at any time shall be construed so as to include such code, statute,
regulation, official interpretation, directive or enactment and each change
thereto made at or before that time.

 

1.3                               Headings

 

The division of this Security Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Security Agreement. The Article and
Section headings in this Security Agreement are included solely for convenience,
are not intended to be full or accurate descriptions and shall not be considered
part of this Security Agreement.

 

--------------------------------------------------------------------------------


 

1.4                               Number and Gender

 

In this Security Agreement, words (including defined terms) in the singular
include the plural and vice-versa (the necessary changes being made to fit the
context) and words in one gender include all genders.

 

1.5                               Reference to Agreements

 

Each reference in this Security Agreement to any agreement (including this
Security Agreement and any other term defined in Schedule 1.1 that is an
agreement), document or instrument shall be construed so as to include such
agreement (including any attached schedules, appendices and exhibits), document
or instrument and each amendment, supplement, other modification, amendment and
restatement, novation and replacement made to it at or before the time in
question.

 

ARTICLE 2
GRANT OF SECURITY

 

2.1                               Security

 

As general and continuing collateral security, without impairment or novation,
for the due payment and performance of the Obligations, and subject to the
exceptions in Section 2.5, Vendor charges, mortgages, assigns and transfers and
grants a security interest in the following Collateral as and by way of a fixed
and specific mortgage, charge and security interest to and in favour of the
Purchaser:

 

(a)                                  all of Vendor’s right, title and interest
in and to all presently owned or held Mining Leases (including its interest in
the Mining Leases listed in Schedule 2.1 hereto) and all Surface Rights relating
to or comprising the Milligan Property or any part thereof, together with any
renewals thereof, and all other rights related thereto;

 

(b)                                 all of Vendor’s right, title and interest in
and to all presently owned or held Mineral Claims (including its interests in
the Mineral Claims listed in Schedule 2.1 hereto) and all Surface Rights
relating to or comprising the Milligan Property or any part thereof, together
with any renewals thereof; and all other rights related thereto; and

 

(c)                                  all Proceeds and Replacements of or to
Collateral referred to in clauses (a) and (b) above, including all rights
thereto.

 

The security given hereunder is given in addition to and not in substitution for
any other security granted pursuant to the Purchase Agreement and any other
documents and agreements related thereto.

 

--------------------------------------------------------------------------------


 

2.2                               Attachment

 

Vendor acknowledges that value has been given, that Vendor and the Purchaser
have not agreed to postpone the time for attachment of the Security and that the
Security is intended to attach, as to all of the Collateral in which Vendor now
has rights, when Vendor executes this Security Agreement, and, as to all
Collateral in which Vendor only has rights after the execution of this Security
Agreement, when Vendor first has such rights. For certainty, Vendor confirms and
agrees that the Security is intended to attach to all present and future
Collateral of Vendor and each successor of Vendor.

 

2.3                               Permitted Dispositions

 

Vendor shall be permitted to sell, dispose of or otherwise deal with any of the
Collateral so long as such sale, disposition or other dealing (both singly and
in the aggregate):

 

(a)                                  is not otherwise prohibited under this
Agreement or the Purchase Agreement;

 

(b)                                 is consistent with prudent business
practices for a developer and operator of a mining property; and

 

(c)                                  does not otherwise trigger a Material
Adverse Effect.

 

With respect to any Permitted Disposition, the Purchaser shall promptly, upon
the written request of the Vendor accompanied by (A) confirmation of the
disposition and (B) any detail concerning the item or items of Collateral sold
or disposed of by the Vendor (“Disposed Collateral”) reasonably required by the
Purchaser:

 

(i)

execute and return to the Vendor for filing a registrable discharge of its
Security with respect to the Disposed Collateral; or

 

 

(ii)

amend, or provide written authorization to the Vendor to amend, any applicable
registration or registrations of the Purchaser’s Security so as to exclude the
Disposed Collateral; or

 

 

(iii)

provide to the Vendor written confirmation (and addressed to persons having
acquired an interest in the Disposed Collateral) confirming that the Purchaser
no longer has nor will assert any security interest in the Disposed Collateral

 

depending on the circumstances as determined by the Vendor acting reasonably.

 

This Section 2.3 shall not prohibit the Vendor from selling, disposing of or
otherwise dealing with any of the Collateral in accordance with the prior
written consent of the Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed).

 

--------------------------------------------------------------------------------


 

2.4                               Proceeds Held in Trust

 

After an Event of Default occurs, Vendor shall receive and hold all Proceeds in
trust, separate and apart from other monies, instruments or property, and shall
forthwith endorse as necessary and pay over or deliver them to the Purchaser.

 

2.5                               Surface Rights, Mineral Claims and Mining
Leases

 

(a)                                  The last day of the term of any lease, oral
or written, or any agreement therefor, now held or hereafter acquired by Vendor
shall be excepted from the Security and shall not form part of the Collateral
but Vendor shall stand possessed of such one day remaining upon trust to assign
and dispose of the same as the Purchaser directs. Subject to Section 2.5(c), if
any such lease or agreement therefor contains a provision which provides in
effect that such lease or agreement may not be assigned, sub-leased, charged or
made the subject of any Lien without the consent of the lessor, the application
of the Security to any such lease or agreement shall be conditional upon such
consent being obtained.

 

(b)                                 Upon any sale by the Purchaser or any
Receiver of any leasehold interest pursuant to this Security Agreement, the
Purchaser or any Receiver, for the purpose of vesting the one day residue of the
term or renewal thereof in any purchaser or purchasers, shall be entitled by
deed or writing to appoint such purchaser or purchasers or any other Person or
Persons a new trustee or trustees of the aforesaid reside of any such term or
renewal thereof in the place and stead of Vendor and to vest the same
accordingly in the new trustee or trustees so appointed free from any obligation
respecting the same.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, if Vendor cannot lawfully grant the Security in any Surface
Right, Mineral Claim or Mining Lease comprised in the Collateral in which it now
or hereafter has rights because the Surface Right, Mineral Claim or Mining Lease
prohibits or restricts such Security, the Surface Right, Mineral Claim or Mining
Lease requires the consent of any Person which has not been obtained or the
grant of such Security in the Surface Right, Mineral Claim or Mining Lease would
contravene Applicable Law, that Surface Right, Mineral Claim or Mining Lease
shall not, to the extent it would be illegal or result in a breach or default
under that Surface Right, Mineral Claim or Mining Lease (each, a “Prescribed
Right”), be subject to the Security (save to the extent provided below) unless
and until such agreements, consents, waivers and approvals as may be required to
avoid such illegality, breach or default have been obtained (“Required
Approvals”). The Security shall nonetheless immediately attach to any rights of
Vendor arising under, by reason of, or otherwise in respect of such Surface
Right, Mineral Claim or Mining Lease such as the right to receive payments
thereunder and all Proceeds and Replacements of the Surface Right, Mineral Claim
or

 

--------------------------------------------------------------------------------


 

Mining Lease (“Related Rights”), if and to the extent and as at the time such
attachment to the Related Rights is not illegal or would not result in a breach
or default thereunder.

 

(d)                                 To the extent permitted by Applicable Law
and the Prescribed Rights, Vendor will hold in trust for the Purchaser, and
provide the Purchaser with the benefits of, each Prescribed Rights and will
enforce all Related Rights at the direction of the Purchaser or at the direction
of such other Person (including any purchaser of Collateral from the Purchaser
or any Receiver) as the Purchaser may designate.

 

(e)                                  Vendor shall forthwith use commercially
reasonable best efforts to obtain, as soon as reasonably practicable, all such
Required Approvals and acknowledgements of the nature referred to in Subsection
2.5(c).

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Vendor represents and warrants to and in favour of the Purchaser, as follows:

 

3.1                               Incorporation

 

Vendor is validly incorporated and organized and is a valid and subsisting
corporation under the laws of the Province of British Columbia.

 

3.2                               Corporate Power

 

Vendor has the power, capacity, and authority, and has taken all necessary
corporate action, to authorize, issue and perform this Security Agreement and to
grant the Security.

 

3.3                               Licences and Permits

 

Vendor has all necessary power, capacity, and authority, and holds all Licenses
and Permits which it requires, to own its Business Assets (including the
Collateral) and to carry on its current undertakings at the Milligan Project
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect on the Vendor.

 

3.4                               No Conflict

 

Neither the issuance nor the performance of this Security Agreement nor the
granting of the Security requires the Authorization of any Governmental
Authority having jurisdiction over Vendor or its Business Assets, nor is this
Security Agreement in contravention or breach of or in conflict with the
constating documents, any unanimous shareholder agreement, by-laws or
resolutions of the directors or shareholders of Vendor or of the provisions of
any agreement or License or Permit to which Vendor is a party as at the date
hereof or by which it or any of its Business Assets may be bound as at the date
hereof (except, in relation to any agreement or License or Permit, for any
contravention, breach or conflict which does not, and could not reasonably be
expected to have a Material Adverse Effect on Vendor or any of its Business

 

--------------------------------------------------------------------------------


 

Affairs) or of any Applicable Law to which Vendor or any of its Business Assets
may be subject. No such action will oblige Vendor to grant any Lien to any
Person other than the Purchaser.

 

3.5                               Title

 

Subject only to Permitted Encumbrances, Applicable Law governing the Surface
Rights, Mineral Claims or Mining Leases and the terms of the Surface Rights,
Mineral Claims or Mining Leases, Vendor has and will have good and marketable
title to the Collateral free and clear of all Liens whatsoever.

 

3.6                               Enforceability

 

This Security Agreement constitutes a valid and legally binding obligation of
Vendor enforceable against Vendor in accordance with its terms, subject only to
bankruptcy, insolvency or other statutes or judicial decisions affecting the
enforcement of creditors’ rights in general, to general principles of equity
under which specific performance and injunctive relief may be refused by a court
in its discretion and to any reasonable qualifications expressed in the legal
opinions delivered by counsel for Vendor to the Purchaser pursuant to the
Purchase Agreement.

 

3.7                               Mineral Tenures

 

Schedule 2.1 includes a complete list of all Surface Rights (other than those
provided under s.14(1) of the Mineral Tenure Act (British Columbia)), Mineral
Claims and Mining Leases owned, held or used by Vendor as at the date hereof in
carrying on Vendor’s business related to the Milligan Property. Upon Vendor’s
acquisition of rights in any additional Surface Right (other than those provided
under s.14(1) of the Mineral Tenure Act (British Columbia)), Mineral Claim or
Mining Lease related to the Milligan Property, Vendor will promptly give written
notice to the Purchaser of full particulars of the same.

 

3.8                               Reliance and Survival

 

All representations and warranties of Vendor made herein or in any certificate
or other document delivered by or on behalf of Vendor to the Purchaser are
material, shall survive the issuance of this Security Agreement and shall
continue in full force and effect for a term of five years following payment of
the final Scheduled Deposit. The Purchaser shall be deemed to have relied upon
each such representation and warranty notwithstanding any investigation made by
or on behalf of the Purchaser at any time.

 

ARTICLE 4
COVENANTS OF VENDOR

 

4.1                               Maintenance

 

Vendor shall diligently maintain and use the Collateral and shall conduct its
business in a proper and efficient manner so as to preserve and protect the
Collateral and the earnings, issues and profits thereof.

 

--------------------------------------------------------------------------------


 

4.2                               Access to Records

 

Vendor shall upon prior written request from the Purchaser, permit the Purchaser
or its Representatives at any commercially reasonable time to have access to all
premises occupied by Vendor or any place where any Collateral may be found in
order to inspect any Collateral and to examine the books of account and other
records and reports of Vendor including the Records, and to have temporary
custody of, make copies of and take extracts from such records, reports and
Records.

 

4.3                               Taxes

 

Vendor shall pay all Taxes when due except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves under GAAP have been established and either (a) no Lien attaches to
Collateral to secure the payment of such Taxes or (b) a Lien attaches to
Collateral to secure the payment of such Taxes but no risk of enforcement exists
and Vendor has paid to or deposited with the relevant taxation authority such
amounts as may be assessed or otherwise required to cease all related penalties
and interest from continuing to accrue. Vendor shall provide the Purchaser with
evidence of Tax payments upon written request.

 

4.4                               Liens

 

Vendor shall keep the Collateral free at all times from Liens, except Permitted
Encumbrances, and shall defend the title to the Collateral against all Persons.
Vendor shall not permit any Collateral to become an accession to or commingled
with any property other than other Collateral or to become a fixture unless the
Security ranks prior to the interests of all Persons in the subject realty.
Neither the foregoing nor Section 3.5 shall in any way prevent the Purchaser
from, at any time, contesting the validity, enforceability or priority of any
Lien. Subject to the Purchase Agreement, no Lien shall be entitled to priority
over the Security. Nothing in this Security Agreement is intended to create any
rights (including subordination rights) in favour of any Person other than the
Purchaser, any Receiver and the other Indemnified Parties.

 

4.5                               Compliance with Governmental Requirements

 

With respect to the Milligan Project, the Vendor shall materially comply with
all requirements of any Governmental Authority applicable to any Collateral or
its use and with all covenants, terms or conditions upon which any Collateral is
held or used; provided, however, the Vendor shall have the right to contest
enforcement actions and any allegations of infringement of the same in its
discretion.

 

4.6                               Further Assurances

 

Vendor shall at all times do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged or delivered all such further acts, deeds,
transfers, mortgages and charges, security agreements, assignments, agreements
and assurances as the Purchaser may reasonably require in order to give effect
to the provisions of this Security Agreement and for the better, confirming,
registering, securing or perfecting, or maintaining the perfection of, the

 

--------------------------------------------------------------------------------


 

Security and the priority accorded to the Security intended under this Security
Agreement. Upon the request of the Purchaser, Vendor shall specifically
mortgage, pledge, charge, grant a security interest in, or assign in favour of
the Purchaser any property that forms part of the Collateral and shall execute
all documents reasonably required by the Purchaser in connection therewith.
Vendor constitutes and appoints the Purchaser acting by any officer for the time
being of the Purchaser located at its address for notices prescribed by
Section 7.3 to be its attorney with full power of substitution to do on Vendor’s
behalf anything that Vendor can lawfully do by an attorney, including to do,
make and execute all such agreements, deeds, acts, matters or things, with the
right to use the name of Vendor, whenever and wherever it deems necessary or
expedient and to carry out Vendor’s obligations under this Security Agreement.
Such power of attorney, being granted by way of security and coupled with an
interest, is irrevocable until Payment in Full of the Obligations. Such power of
attorney shall not be exercisable by the Purchaser (a) unless an Event of
Default has occurred and is continuing or (b) unless the Purchaser has requested
in writing Vendor to take any action required pursuant to this Section 4.6 and
Vendor has failed to do so after 90 days of such request.

 

4.7                               Notice of Change

 

Vendor shall notify the Purchaser in writing:

 

(a)                                  forthwith of any Litigation which could
materially adversely affect any Collateral or the Security therein;

 

(b)                                 forthwith after receipt by Vendor of any
notice from any Governmental Authority regarding, or the occurrence of, any of
the following events where any of such events could reasonably be seen to have a
Material Adverse Effect on any Collateral or Security: non-compliance with
Applicable Laws, order for suspension of mining activities, cancellation or
forfeiture of or the failure to renew or expiry of, a Mineral Claim, Mining
Lease or Surface Right; and

 

(c)                                  at least 3 Business Days prior to (i) any
change of name, or the adoption of a French form of name, or the adoption of a
combined English/French or French/English form of name, of Vendor, (ii) any
transfer of Vendor’s interest in any Collateral not expressly permitted
hereunder, or (iii) any change in the registered office or chief executive
office of Vendor.

 

4.8                               Costs

 

Vendor shall forthwith reimburse the Purchaser, on demand and on a full
indemnity basis, for all interest, commissions, costs of realization and other
reasonable, out-of-pocket and properly documented costs and expenses (including
reasonable out-of-pocket and properly documented legal fees on a full indemnity
basis) incurred by the Purchaser or any Receiver in connection with the
enforcement of this Security Agreement and the enforcement of the Security,
including those arising in connection with the realization, disposition of,
retention, protection or collection of any Collateral and the protection or
enforcement of the rights of the Purchaser or any Receiver.

 

--------------------------------------------------------------------------------


 

4.9                               Reimbursements as Obligations

 

All amounts for which Vendor is required hereunder to reimburse the Purchaser or
any Receiver shall, from the date of disbursement until the date the Purchaser
or such Receiver receives reimbursement, be deemed advanced to Vendor by the
Purchaser or such Receiver, as the case may be, on the faith and security of
this Security Agreement, shall be deemed to be Obligations secured by the
Security and shall bear interest from the date of disbursement, compounded and
payable monthly, both before and after demand, default and judgment, until
payment of such amount is paid in full at the Default Rate.

 

4.10                        General Indemnity

 

In addition to any indemnity contained in the Purchase Agreement, Vendor will
indemnify the Purchaser, any Receiver and their respective Representatives,
(each, an “Indemnified Party”) in respect of, and save each Indemnified Party
fully harmless from and against, all loss and expense which an Indemnified Party
may suffer or incur in connection with (a) the exercise by the Purchaser or any
Receiver of any of its rights hereunder, (b) any breach by Vendor of the
representations or warranties of Vendor contained herein, or (c) any breach by
Vendor of, or any failure by Vendor to observe or perform, any of the
Obligations, save that Vendor shall not be obliged to so indemnify any
Indemnified Party to the extent such losses and expenses are determined by a
final Award (from which no appeal may be made or the applicable appeal periods
have lapsed without any appeal therefrom having been perfected) to have directly
resulted from the willful misconduct or gross negligence of the Indemnified
Party. The Purchaser shall be constituted as the trustee of each Indemnified
Party, other than itself, and shall hold and enforce each such other Indemnified
Party’s rights under this Section 4.10 for their respective benefits.  In no
event will Vendor be liable to Purchaser for any lost profits or incidental,
indirect, speculative, consequential, special, punitive, or exemplary damages of
any kind (whether based in contract, tort, including negligence, strict
liability, fraud, or otherwise, or statutes, regulations, or any other theory)
arising out of or in connection with this Security Agreement, even if advised of
such potential damages.

 

4.11                        Updated Lists

 

As soon as Vendor acquires any rights in any Surface Right (other than those
provided under s.14(1) of the Mineral Tenure Act (British Columbia)), Mineral
Claim or Mining Lease that forms part of or is used in connection with the
Milligan Property, a written description describing that Surface Right, Mineral
Claim or Mining Lease shall be deemed to have been incorporated into Schedule
2.1 and Vendor shall promptly deliver to the Purchaser an updated version of
such Schedule 2.1, showing additions and deletions to the Collateral since the
prior version forming a part hereof, provided however that any such addition
shall not result in increasing the physical or subsurface area of the Milligan
Project outside of the Mineral Claims existing as of the date hereof. Each such
version approved of by the Purchaser shall be deemed to be part of this Security
Agreement as of its preparation date.

 

--------------------------------------------------------------------------------


 

ARTICLE 5

DEFAULT

 

5.1                               Acceleration on Event of Default

 

If the uncredited portion of the Payment Deposit becomes due and payable to the
Purchaser pursuant to either Section 12.2 (a) or Section 13.2 of the Purchase
Agreement, upon expiry of the time permitted for payment of same,  the
Obligations shall be immediately due and payable and the Security shall become
immediately enforceable without the necessity for any further action or notice
by the Purchaser.

 

5.2                               Waiver

 

The Purchaser may waive any Event of Default or any breach by Vendor of any of
the provisions of this Security Agreement. No waiver, however, shall be deemed
to extend to a subsequent breach or Event of Default, whether or not the same as
or similar to the breach or Event of Default waived, and no act or omission by
the Purchaser shall extend to, or be taken in any manner whatsoever to affect,
any subsequent breach or Event of Default or the rights of the Purchaser arising
therefrom. Any such waiver must be in writing and signed by the Purchaser to be
effective. No failure on the part of the Purchaser to exercise, and no delay by
the Purchaser in exercising, any right under this Security Agreement shall
operate as a waiver of such right. No single or partial exercise of any such
right shall preclude any other or further exercise of such right or the exercise
of any other right.

 

ARTICLE 6

REMEDIES ON DEFAULT

 

6.1                               Remedies of Purchaser

 

If the Security becomes enforceable in accordance with Article 5, the Purchaser
shall have the rights set out in this Article 6.

 

6.2                               Right to Appoint a Receiver

 

The Purchaser may appoint by instrument in writing one or more Receivers of any
Collateral. Any such Receiver shall have the rights set out in this Article 6.
In exercising such rights, any Receiver shall act as and for all purposes shall
be deemed to be the agent of Vendor and the Purchaser shall not be responsible
for any act or default of any Receiver. The Purchaser may remove any Receiver
and appoint another from time to time. An officer or employee of the Purchaser
may be appointed as a Receiver. No Receiver appointed by the Purchaser need be
appointed by, nor need its appointment be ratified by, or its actions in any way
supervised by, a court. If two or more Receivers are appointed to act
concurrently, they shall, unless otherwise expressly provided in the instrument
appointing them, so act severally and not jointly and severally. The appointment
of any Receiver or anything done by a Receiver or the removal or termination of
any Receiver shall not have the effect of constituting the Purchaser a mortgagee
in possession in respect of the Collateral.

 

--------------------------------------------------------------------------------


 

6.3                               Rights of a Receiver

 

Any Receiver appointed by the Purchaser shall have the following rights:

 

(a)                                  Power of Entry. Vendor shall forthwith upon
demand deliver to a Receiver possession of any Collateral at the place specified
by the Receiver. Any Receiver may at any time enter upon any premises owned,
leased or otherwise occupied by Vendor or where any Collateral is located to
take possession of, disable or remove any Collateral, and may use whatever means
the Receiver considers advisable to do so.

 

(b)                                 Power of Sale. Any Receiver may sell, lease,
consign, license, assign or otherwise dispose of any Collateral by public
auction, private tender or private contract with or without notice, advertising
or any other formality, all of which are hereby waived by Vendor to the extent
permitted by Applicable Law. Any Receiver may, at its discretion, establish the
terms of such disposition, including terms and conditions as to credit, upset,
reserve bid or price. All payments made pursuant to such dispositions shall be
credited against the Obligations only as they are actually received. Any
Receiver may buy in, rescind or vary any contract for the disposition of any
Collateral and may dispose of any Collateral again without being answerable for
any loss occasioned thereby. Any such disposition may take place whether or not
the Receiver has taken possession of the Collateral. The exercise by the
Receiver of any power of sale does not preclude the Receiver from further
exercise of its power of sale in accordance with this clause.

 

(c)                                  Carrying on Business. With respect to, and
to the extent of, the Collateral and the Milligan Property, any Receiver may
carry on, or concur in the carrying on of, any of the business or undertaking of
Vendor and may, to the exclusion of all others, including Vendor after five
Business Days written notice, enter upon, occupy and use any of the premises,
buildings, plant and undertaking of, or occupied or used by, Vendor and, for
such time and such purposes as the Receiver sees fit, may use any of the
equipment and intangibles of Vendor that Vendor has not removed from the
Milligan Property within five Business Days after the Purchaser or the Receiver
has given Vendor written notice to do so. No Receiver shall be liable to Vendor
for any negligence in so doing or in respect of any rent, charges, costs,
depreciation or damages in connection with any such action.

 

(d)                                 Any Receiver may complete any unfinished
construction upon or in the Collateral including having the power to:

 

(i)                                     appoint and engage superintendents,
architects, engineers, miners, geologists, consultants, contractors, managers,
advisors and such

 

--------------------------------------------------------------------------------


 

other personnel which, in the discretion of the Receiver, may be required to
construct, furnish or operate the Collateral;

 

(ii)                                  enter into contracts for the supply of
materials and services which the Receiver deems necessary to complete or operate
the Collateral;

 

(iii)                               enter into and enforce and take the benefit
of Surface Rights, Mineral Claims, Mining Leases, agreements and other
arrangements in respect of the Collateral from municipal or other Governmental
Authorities or from any other source whatsoever which provide loans, grants or
Licenses;

 

(iv)                              enter into, enforce, use and take the benefit
of construction contracts, contracts for services or materials, performance
bonds, insurance contracts, development agreements, plans, studies, reports,
information or any other matter, material or arrangement in respect of the
Collateral; and

 

(v)                                 with the approval of a court of competent
jurisdiction, if required by Applicable Law, terminate any Surface Rights,
Mineral Claims, Mining Leases or other arrangements made by Vendor in connection
with the Collateral on such terms as the Receiver deems reasonable.

 

(e)                                  Pay Liens. Any Receiver may pay any
liability secured by any actual or threatened Lien against any Collateral. A
Receiver may borrow money for the maintenance, preservation or protection of any
Collateral or for carrying on any of the business or undertaking of Vendor with
respect to, and to the extent of, the Collateral and the Milligan Property and
may grant Liens in any Collateral in priority to the Security as security for
the money so borrowed. Vendor will forthwith on demand reimburse the Receiver
for all such payments and borrowings.

 

(f)                                    Dealing with Collateral. Any Receiver may
seize, collect, realize, dispose of, enforce, release to third parties or
otherwise deal with any Collateral in such manner, upon such terms and
conditions and at such time as it deems advisable without notice to Vendor
(except as otherwise required by Applicable Law), and may charge on its own
behalf and pay to others its costs and expenses (including legal, Receiver’s and
accounting fees and expenses on a full indemnity basis) incurred in connection
with such actions. Vendor will forthwith upon demand reimburse the Receiver for
all such costs or expenses.

 

(g)                                 Powers re Collateral. Any Receiver may have,
enjoy and exercise all of the rights of and enjoyed by Vendor with respect to
the Collateral or incidental, ancillary, attaching or deriving from the
ownership by Vendor

 

--------------------------------------------------------------------------------


 

of the Collateral, the right to commence or continue Litigation to preserve or
protect Collateral and the right to grant or agree to Liens and grant or reserve
profits a prendre, easements, rights of ways, rights in the nature of easements
and licenses over or pertaining to the whole or any part of the Collateral.

 

(h)                                 Retain Services. Any Receiver may retain the
services of such real estate brokers and agents, lawyers, accountants,
appraisers and other consultants as the Receiver may deem necessary or desirable
in connection with anything done or to be done by the Receiver or with any of
the rights of the Receiver set out herein and pay their commissions, fees and
disbursements (which payment shall constitute part of the Receiver’s
disbursements reimbursable by Vendor hereunder). Vendor shall forthwith on
demand reimburse the Receiver for all such payments.

 

6.4                               Right to have Court Appoint a Receiver

 

The Purchaser may, at any time, apply to a court of competent jurisdiction for
the appointment of a Receiver, or other official, who may have powers the same
as, greater or lesser than, or otherwise different from, those capable of being
granted to a Receiver appointed by the Purchaser pursuant to this Security
Agreement.

 

6.5                               Purchaser may exercise rights of a Receiver

 

In lieu of, or in addition to, exercising its rights under Sections 6.3 and 6.4,
the Purchaser has, and may exercise, any of the rights which are capable of
being granted to a Receiver appointed by the Purchaser pursuant to this Security
Agreement.

 

6.6                               Retention of Collateral

 

The Purchaser may elect to retain any Collateral in satisfaction of the
Obligations. The Purchaser may designate any part of the Obligations to be
satisfied by the retention of particular Collateral which the Purchaser
considers to have a net realizable value approximating the amount of the
designated part of the Obligations, in which case only the designated part of
the Obligations shall be deemed to be satisfied by the retention of the
particular Collateral.

 

6.7                               Limitation of Liability

 

Except for any loss or expense resulting from any gross negligence, bad faith or
willful misconduct of the Purchaser, any Receiver or any of their respective
Representatives, neither the Purchaser nor any Receiver shall be liable or
accountable for any failure of the Purchaser or any Receiver to seize, collect,
realize, dispose of, enforce or otherwise deal with any Collateral nor shall any
of them be bound to institute Litigation for any such purposes or for the
purpose of preserving any rights of the Purchaser, Vendor or any other Person in
respect of any Collateral. Neither the Purchaser nor any Receiver shall be
liable or responsible for any loss and expense whatever which may accrue in
consequence of any such failure resulting from any negligence of the Purchaser,
any Receiver or any of their respective Representatives or otherwise. If any
Receiver or the Purchaser takes possession of any Collateral, neither the
Purchaser nor any

 

--------------------------------------------------------------------------------


 

Receiver shall have any liability as a mortgagee in possession or be accountable
for anything except actual receipts.

 

6.8                               Extensions of Time

 

The Purchaser and any Receiver may grant renewals, extensions of time and other
indulgences, take and give up Liens, accept compositions, grant releases and
discharges, perfect or fail to perfect any Liens, release any Collateral to
third parties and otherwise deal or fail to deal with Vendor, debtors of Vendor,
guarantors, sureties and others and with any Collateral and other Liens as the
Purchaser may see fit, all without prejudice to the liability of Vendor to the
Purchaser or the rights of the Purchaser and any Receiver under this Security
Agreement.

 

6.9                               Application of Payments against Obligations

 

Any Recovery received by the Purchaser in respect of the Obligations from time
to time and any Recovery realized by the Purchaser on any Collateral shall be
appropriated and applied by the Purchaser in accordance with Section 6.17.

 

6.10                        Set-Off, Combination of Accounts met and/or
Crossclaims

 

The Obligations will be paid by Vendor without regard to any equities between
Vendor and the Purchaser or any right of set-off or cross-claim. Any
indebtedness owing by the Purchaser to Vendor, direct or indirect, extended or
renewed, actual or contingent, mutual or not, may be set off or applied against,
or combined with, the Obligations by the Purchaser at any time either before or
after maturity, without demand upon or notice to anyone.

 

6.11                        Deficiency

 

If the proceeds of the realization of any Collateral are insufficient to repay
all liquidated Obligations, Vendor shall forthwith pay or cause to be paid to
the Purchaser such deficiency.

 

6.12                        Validity of Sale

 

No Person dealing with the Purchaser or any Receiver or with any Representative
of the Purchaser or any Receiver shall be concerned to inquire whether the
Security has become enforceable, whether any right of the Purchaser or any
Receiver has become exercisable, whether any Obligations remain outstanding or
otherwise as to the propriety or regularity of any dealing by the Purchaser or
any Receiver with any Collateral or to see to the application of any money paid
to the Purchaser or any Receiver, and in the absence of fraud on the part of
such Person such dealings shall be deemed, as regards such Person, to be within
the rights hereby conferred and to be valid and effective accordingly.

 

6.13                        Purchaser or Receiver may Perform

 

If Vendor fails to perform any Obligations, without limiting any other provision
hereof, the Purchaser or any Receiver may perform those Obligations as attorney
for Vendor in accordance with Section 4.6. Vendor shall remain liable under each
agreement, Surface Right, Mineral Claim, Mining Lease and License to which it is
party or by which it or any of its

 

--------------------------------------------------------------------------------


 

Business Assets is bound and shall perform all of its obligations thereunder,
and shall not be released from any of its obligations under any such agreement,
Surface Right, Mineral Claim or Mining Lease by the exercise of any rights by
the Purchaser or any Receiver. Neither the Purchaser nor any Receiver shall have
any obligation under any such agreement, Surface Right, Mineral Claim or Mining
Lease by reason of this Security Agreement, nor shall the Purchaser or any
Receiver be obliged to perform any of the obligations of Vendor thereunder or to
take any action to collect or enforce any claim made subject to the security of
this Security Agreement. The rights conferred on the Purchaser and any Receiver
under this Security Agreement are for the purpose of protecting the Security in
the Collateral and shall not impose any obligation upon the Purchaser or any
Receiver to exercise any such rights.

 

6.14                        Effect of Appointment of Receiver

 

As soon as the Purchaser takes possession of any Collateral or appoints a
Receiver over any Collateral, all rights of each of the Representatives of
Vendor with respect to that Collateral shall cease, unless specifically
continued by the written consent of the Purchaser or the Receiver.

 

6.15                        Time for Payment

 

If any Obligations are due by maturity, demand or acceleration, it shall be
deemed reasonable for the Purchaser to exercise its rights under this Security
Agreement immediately if such payment is not made, and any days of grace or any
time for payment which might otherwise be required to be afforded to Vendor by
any agreement or Applicable Law is hereby irrevocably waived to the extent
permitted by law.

 

6.16                        Rights in Addition

 

The rights conferred by this Article 6 are in addition to, and not in
substitution for, any other rights the Purchaser may have under this Security
Agreement, at law, in equity or by or under Applicable Law or the Purchase
Agreement or any other security agreement. The Purchaser may proceed by way of
any action, suit or other proceeding at law or in equity including (a) the right
to take proceedings in any court of competent jurisdiction for the sale or
foreclosure of the Collateral and (b) filing proofs of claim and other
documentation to establish the claims of the Purchaser in any Litigation
relating to Vendor. No right of the Purchaser or any Receiver shall be exclusive
of or dependent on any other. Any such right may be exercised separately or in
combination, and at any time. The exercise by the Purchaser or any Receiver of
any right hereunder does not preclude the Purchaser or any Receiver from further
exercise of such right in accordance with this Security Agreement.

 

6.17                        Application of Proceeds

 

Each Recovery received by the Purchaser will be held and dealt with by or
applied and paid to the relevant parties or Persons indicated below promptly
following receipt by the Purchaser in the following order:

 

(a)                                  first, to be applied to the Payment in Full
of the Obligations due and owing to the Purchaser under the Purchase Agreement,
including all reasonable fees of the Purchaser and all reasonable out-of-pocket

 

--------------------------------------------------------------------------------


 

disbursements, fees, costs and expenses incurred by the Purchaser in connection
with the preservation of the Security or the Collateral or any enforcement
proceedings and all amounts for which the Purchaser is entitled to payment or
indemnity from Vendor pursuant to any other provision of this Security
Agreement;

 

(b)                                 second, after Payment in Full of all
Obligations in accordance with paragraph (a) above, the surplus, if any,
remaining from that Recovery will be paid to Vendor, unless otherwise directed
by any Order of any competent Governmental Authority, or as required by
Applicable Law.

 

The fact that the Purchaser may make a payment pursuant to paragraph (b) above
or may determine that the Obligations have been paid in full, will not
thereafter prevent the Purchaser from applying any further Recovery in the order
set out in this Section 6.17.

 

ARTICLE 7
GENERAL

 

7.1                               Security in Addition

 

The Security does not replace or otherwise affect any existing or future Lien
held by the Purchaser. Neither the taking of any Litigation, judicial or
extra-judicial, nor the refraining from so doing, nor any dealing with any other
security for any Obligations shall release or affect the Security. Neither the
taking of any Litigation, judicial or extra-judicial, pursuant to this Security
Agreement, nor the refraining from so doing, nor any dealing with any Collateral
shall release or affect any of the other Liens held by the Purchaser for the
payment or performance of the Obligations.

 

7.2                               No Merger

 

This Security Agreement shall not operate by way of a merger of the Obligations
or of any agreement or other document by which the Obligations now or at any
time hereafter may be represented or evidenced. Neither the taking of any
judgment nor the exercise of any power of seizure or disposition shall
extinguish the liability of Vendor to pay and perform the Obligations nor shall
the acceptance of any payment or alternate security constitute or create any
novation. No covenant, representation or warranty of Vendor herein shall merge
in any judgment.

 

7.3                               Notices

 

Any notice, demand, consent, approval or other communication to be made or given
under or in connection with this Security Agreement shall be given in accordance
with the Purchase Agreement.

 

7.4                               Time of the Essence

 

Time is and shall remain of the essence of this Security Agreement and each of
its provisions.

 

--------------------------------------------------------------------------------


 

7.5                               Governing Law

 

This Security Agreement shall be governed by, and interpreted in accordance
with, the laws in force in the Province of British Columbia, including the
federal laws of Canada applicable therein (excluding any conflict of laws
rule or principle which might refer such construction to the laws of another
jurisdiction). Vendor irrevocably attorns to and submits to the non-exclusive
jurisdiction of the Courts of British Columbia with respect to any matter
arising hereunder or related hereto. Such choice of law shall, however, be
without prejudice to or limitation of any other rights available to the
Purchaser under the laws of any other jurisdiction where Collateral may be
located.

 

7.6                               Doctrine of Consolidation

 

Pursuant to section 31(2) of the Property Law Act (British Columbia), the
doctrine of consolidation shall apply to this Security Agreement.

 

7.7                               Security Effective Immediately

 

Neither the issuance nor registration of, or any filings with respect to, this
Security Agreement, nor any partial advance of the Payment Deposit by the
Purchaser, shall bind the Purchaser to advance any amounts of the Payment
Deposit to Vendor, but the Security shall take effect forthwith upon the
issuance of this Security Agreement by Vendor.

 

7.8                               Entire Agreement

 

There are no representations, warranties, covenants, agreements or
acknowledgments whether direct or collateral, express or implied, that form part
of or affect this Security Agreement or any Collateral, other than as expressed
herein or in the Purchase Agreement or other security agreements granted
contemporaneously herewith by Vendor to the Purchaser and other than as may be
expressed in any other written agreement entered into between Vendor and the
Purchaser contemporaneously herewith. The execution of this Security Agreement
has not been induced by, nor does Vendor rely upon or regard as material, any
representations, warranties, conditions, other agreements or acknowledgments not
expressly made in this Security Agreement and the other written agreements and
other documents to be delivered pursuant hereto or contemporaneously herewith. 
In the event of any inconsistency between the terms of this Security Agreement
and the terms of the Purchase Agreement with respect to the subject matter
herein, the terms of the Purchase Agreement shall control.

 

7.9                               Provisions Reasonable

 

Vendor acknowledges that the provisions of this Security Agreement and, in
particular, those respecting rights of the Purchaser or any Receiver against
Vendor and any Collateral upon an Event of Default, are commercially reasonable
and not manifestly unreasonable.

 

7.10                        Invalidity

 

If any provision of this Security Agreement is found to be invalid or
unenforceable, by a court of competent jurisdiction from which no further appeal
right lies, that provision shall be

 

--------------------------------------------------------------------------------


 

deemed to be severed herefrom and the remaining provisions of this Security
Agreement shall not be affected thereby but shall remain valid and enforceable.

 

7.11                        Binding Effect

 

This Security Agreement shall enure to the benefit of the Purchaser and any
Receiver and their respective successors and assigns permitted under the
Purchase Agreement and shall be binding on Vendor, its legal representatives
(including receivers) and its successors and assigns permitted under the
Purchase Agreement. Each reference to Vendor in this Security Agreement shall be
construed so as to include the successors and such permitted assigns of Vendor
to the extent the context so admits.

 

7.12                        Survival

 

The Obligations payable under Sections 4.10 and 6.17 (the “Indemnity
Obligations”) shall survive the Payment in Full of all other Obligations and
shall continue in full force and effect until Payment in Full has been
irrevocably made of such Indemnity Obligations.

 

7.13                        Statutory Waivers

 

To the fullest extent permitted by Applicable Law, Vendor waives all of the
rights, benefits and protections given by the provisions of any existing or
future statute which imposes limitations upon the rights of a secured party or
upon the methods of realization of security, including any seize or sue or
anti-deficiency statute or any similar provisions of any other statute.

 

7.14                        Currency

 

All references in this Security Agreement to monetary amounts, unless
specifically provided, are to lawful currency of the United States of America.
All sums of money payable under this Security Agreement shall be paid in the
currency in which such sums are incurred or expressed as due hereunder.

 

7.15                        Currency Conversions

 

If the Purchaser receives or recovers any amount payable under this Security
Agreement in a currency (the “Recovered Amount”) which is different than the
currency of the United States of America (the “Contract Currency”), the
Purchaser may convert the Recovered Amount to the Contract Currency at the rate
of exchange which the Purchaser is able, acting in a reasonable manner and in
good faith, to purchase the relevant amount of the Contract Currency. The amount
of the Contract Currency resulting from any such conversion shall then be
applied in accordance with the provisions of Section 6.9.

 

7.16                        Judgment Currency

 

If, for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into the currency of the country
giving such judgment (the “Judgment Currency”) an amount due hereunder in a
different currency (the “Agreed Currency”), then the date on which the rate of
exchange for conversion is selected by the court

 

--------------------------------------------------------------------------------


 

is referred to herein as the “Conversion Date”. If there is a change in the rate
of exchange between the Judgment Currency and the Agreed Currency between the
Conversion Date and the actual receipt by the Purchaser or any Receiver of the
amount due hereunder or under any such judgment, Vendor will, notwithstanding
any such judgment, pay all such additional amounts as may be necessary to ensure
that the amount received by the Purchaser or Receiver in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of receipt, will
produce the amount due in the Agreed Currency. Vendor’s liability hereunder
constitutes a separate and independent liability which shall not merge with any
judgment or any partial payment or enforcement of payment of sums due under this
Security Agreement.

 

7.17                        Amendment

 

Subject to Section 1.5, no agreement purporting to change this Security
Agreement shall be binding upon either Vendor or the Purchaser unless that
agreement is in writing and signed by Vendor and the Purchaser.

 

7.18                        Information

 

At any time the Purchaser may provide to any Person that claims an interest in
Collateral copies of this Security Agreement or information about it or about
the Collateral or the Obligations.

 

7.19                        Discharge

 

Forthwith following the Deposit Reduction Time, the Purchaser shall discharge
all security interests in the Collateral.  Upon the discharge of the security
interests in the Collateral, the Purchaser shall discharge or authorize Vendor
to discharge, any applicable registrations in respect of the Collateral and
shall execute and deliver to Vendor such other documents or instruments as
Vendor may reasonably require to reflect such discharge.

 

7.20                        Date of Reference

 

For convenience of reference, this Security Agreement may be referred to as
being dated for reference [  ] ,2010 irrespective of its actual date of
execution.

 

7.21                        Vendor Acknowledgment

 

The Vendor:

 

(a)                                  acknowledges receiving a copy of this
Security Agreement; and

 

(b)                                 waives all rights to receive from the
Purchaser a copy of any financing statement, financing change statement or
verification statement filed or issued, as the case may be, at any time in
respect of this Security Agreement or any amendments to it.

 

--------------------------------------------------------------------------------


 

TO WITNESS THIS AGREEMENT, Vendor has caused this Security Agreement to be duly
executed.

 

OFFICER SIGNATURE(S)

 

TRANSFEROR(S) SIGNATURE(S)

 

 

 

 

Y

M

D

 

 

 

 

 

 

 

 

 

 

TERRANE METALS CORP.
by its authorized signatory(ies)

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Name:

 

(as to all signatures)

 

OFFICER CERTIFICATION

 

Your signature constitutes a representation that you are a solicitor, notary
public or other person authorized by the Evidence Act, R.S.B.C. 1996, c. 124, to
take affidavits for use in British Columbia and certifies the matters set out in
Part 5 of the Land Title Act as they pertain to execution of this instrument.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

DEFINITIONS

 

1.                                       Unless the context otherwise requires,
in this Security Agreement the following terms are used with their corresponding
defined meanings:

 

“Applicable Law” means any international, federal, state, provincial, or
municipal law, regulation, ordinance, code, order or other requirement or
rule of law or the rules, policies, orders or regulations of any Governmental
Authority or stock exchange, including any judicial or administrative
interpretation thereof, applicable to a Person or any of its properties, assets,
business or operations.

 

“Authorizations” means any authorization, approval, consent, exemption, license,
permit, franchise or no-action letter from any Governmental Authority having
jurisdiction with respect to any specified Person, property, transaction or
event, or with respect to any of such Person’s Business Affairs or from any
Person in connection with any easements or contractual rights.

 

“Award” means any judgment, decree, injunction, rule, award or order of any
Governmental Authority, arbitrator or other decision-making authority of
competent jurisdiction.

 

“Bankruptcy Proceeding” means, with respect to any Person, any proceeding
contemplated by any application, petition, assignment, filing of notice or other
means, whether voluntary or involuntary and whether or not under the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada) or any other like, equivalent or
analogous legislation of any jurisdiction seeking any moratorium,
reorganization, adjustment, composition, proposal, compromise, arrangement or
other like or similar relief in respect of any or all of the obligations of that
Person, seeking the winding up, liquidation or dissolution of that Person or all
or any part of its Business Assets, seeking any Award declaring, finding or
adjudging that Person insolvent or bankrupt, seeking the appointment
(provisional, interim or permanent) of any receiver or resulting, by operation
of law, in the bankruptcy of that Person.

 

“Business Affairs” means the Business Assets, liabilities, financial condition,
and results of operations of Vendor.

 

“Business Assets” means the business, operations, undertaking, property and
assets of the Vendor in relation to the Milligan Project.

 

“Business Day” means a day other than a Saturday or a Sunday or a day (i) that
is a statutory holiday under the laws of the Province of British Columbia or
(ii) on which national banking institutions in New York and Colorado are closed
to the public for conducting business.

 

--------------------------------------------------------------------------------


 

“Collateral” means all of the property made subject to the Liens created under
Section 2.1, wherever located, now or hereafter owned by Vendor or in or to
which Vendor now or hereafter has rights, including all such rights, and (as the
context so admits) any item or part thereof.

 

“Default Rate” means the interest rate per annum payable by Vendor pursuant to
Section 15.3(a) of the Purchase Agreement.

 

“Deposit Reduction Time” has the meaning assigned to it in the Purchase
Agreement.

 

“Documents of Title” means all documents of title, whether negotiable or
non-negotiable, including all warehouse receipts and bills of lading, in which
Vendor now or hereafter has rights, and (as the context so admits) any item or
part thereof.

 

“Event of Default” means a Vendor Event of Default as defined in the Purchase
Agreement.

 

“Governmental Authority” means any federal, provincial, or local government,
agency, department, ministry, authority, tribunal, commission, official, court
or securities commission.  For the avoidance of doubt, “tribunal” shall not be
deemed to include First Nations.

 

“Income Taxes” means taxes based on or measured by income or profit of any
nature or kind, including Canadian federal and provincial income taxes and
similar such taxes imposed by any foreign jurisdiction (including any union of
nations).

 

“Indemnified Party” has the defined meaning assigned to it in Section 4.10.

 

“License” means (i) any Authorization from any Governmental Authority having
jurisdiction with respect to Vendor’s interest in the Milligan Property, and
(ii) any Authorization from any Person granting any easement or license with
respect to any real or immovable property in relation to the Milligan Project.

 

“Lien” means (i) any right of set-off intended to secure the payment or
performance of an obligation, (ii) any interest in property created by way of
mortgage, pledge, charge, lien, assignment by way of security, hypothecation,
security interest, hire purchase agreement, conditional sale agreement,
Sale/Lease Back Transaction, deposit arrangement, title retention, capital lease
or discount, factoring or securitization arrangement on recourse terms,
(iii) any statutory deemed trust or lien, (iv) any preference, priority, adverse
claim, levy, execution, seizure, attachment, garnishment or other encumbrance
which binds property, and (v) any agreement to grant any of the rights or
interests described in clauses (i) to (iv) inclusive of this definition.

 

“Litigation” means any grievance, investigation, litigation, legal action,
lawsuit, mediation, alternative dispute resolution proceeding or other
proceeding (whether civil, administrative, quasi-criminal or criminal) by or
before any Governmental Authority, arbitrator or other decision-making
authority.

 

--------------------------------------------------------------------------------


 

“Material Adverse Effect” has the meaning assigned to it in the Purchase
Agreement.

 

“Milligan Project” has the meaning assigned to it in the Purchase Agreement.

 

“Milligan Property” has the meaning assigned to it in the Purchase Agreement.

 

“Minerals” has the meaning assigned to it in the Purchase Agreement.

 

“Mineral Claim” means a mineral claim as defined under the Mineral Tenure Act
(British Columbia) or any successor statute thereto or a Crown granted mineral
claim.

 

“Mining Lease” means a mining lease issued under the Mineral Tenure Act (British
Columbia) or any successor statute thereto or by any Governmental Authority.

 

“Obligations” means all advances of the Payment Deposit and all obligations for
the performance of covenants, tasks or duties including, without limitation, for
the delivery of Refined Gold, payment of monetary amounts, debts and liabilities
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including, for greater certainty, the return of
the uncredited amount of the Payment Deposit, if applicable, owing by Vendor to
the Purchaser pursuant to the Purchase Agreement, and all covenants, duties
regarding such Refined Gold or amounts, of any kind or nature, present or
future, absolute or contingent, joint or several or joint and several, direct or
indirect, matured or not, extended or renewed, whenever and however incurred,
whether or not evidenced by any note, agreement, letter of credit agreement or
other instrument, arising under, by reason of, pursuant to or otherwise in
respect of the Purchase Agreement, this Security Agreement or any other security
agreement granted by Vendor to the Purchaser, and (as the context so admits)
each and every item or part of any thereof. This term includes all principal,
interest (including all interest that accrues after the commencement of, or
which would have accrued but for the commencement of, any Bankruptcy Proceeding
in accordance with and at the rate, including the Default Rate to the extent
lawful, specified herein or in the Purchase Agreement, whether or not such
interest is an allowable claim in such Bankruptcy Proceeding), expenses, legal
fees and any other sum chargeable to Vendor under the Purchase Agreement, this
Security Agreement or any other security agreement granted by Vendor to the
Purchaser, and (as the context so admits) each and any item or part of any
thereof.

 

“Order” means any order, directive, direction or request of any Governmental
Authority, arbitrator or other decision-making authority of competent
jurisdiction.

 

“Payment Deposit” has the meaning assigned to it in the Purchase Agreement.

 

“Payment in Full” in relation to any Obligations means permanent, indefeasible
and irrevocable delivery of Refined Gold or payment in cash (or other freely
available funds transfer as may be expressly provided for in the Purchase
Agreement) to the Purchaser in full of all Obligations (other than contingent
indemnification obligations) in accordance with the express provisions of the
Purchase Agreement, without regard to any compromise, reduction or disallowance
of all or any item or part thereof by virtue of the

 

--------------------------------------------------------------------------------


 

application of any bankruptcy, insolvency or other similar such laws, any law
affecting creditors’ rights generally or general principles of equity, and the
cancellation or expiry of all commitments by the Purchaser to advance any
portion of the Payment Deposit to or for the benefit or at the request of
Vendor, and “paid in full” shall (to the extent the context so admits) be
construed in like manner.

 

“Permits” has the meaning assigned to it in the Purchase Agreement.

 

“Permitted Encumbrances” has (i) the defined meaning assigned to it in the
Purchase Agreement and (ii) means any right of title retention or any purchase
money security in connection with the purchase price of assets in the ordinary
course of business which the purchase price is promptly paid when due.

 

“Person” means an individual, corporation, company (limited, unlimited,
unlimited liability or other), limited liability corporation, other body
corporate, estate, limited or general partnership, business trust, trustee,
joint venture, other legal entity, unincorporated association or Governmental
Authority.

 

“Prescribed Right” has the defined meaning assigned to it in Section 2.5(c).

 

“Proceeds” means all proceeds and real or personal property in any form derived
directly or indirectly from any disposal of or other dealing with any
Collateral, or that indemnifies or compensates for such Collateral stolen, lost,
destroyed or damaged, and proceeds of Proceeds whether or not of the same type,
class or kind as the original Proceeds, and (as the context so admits) any item
or part thereof.

 

“Purchase Agreement” has the defined meaning assigned to it in the Background to
this Security Agreement.

 

“Purchaser” means [RG NEWCO], and if such Purchaser shall assign all or any
portion of its rights, benefits or obligations under the Purchase Agreement as
permitted thereunder, such term shall include any assignee of such Purchaser,
whether immediate or derivative, relative to such rights, benefits and
obligations.

 

“Receiver” means any receiver for the Collateral or any of the business,
undertakings, property and assets of Vendor appointed by the Purchaser pursuant
to this Security Agreement or by a court on application by the Purchaser.

 

“Records” means all books, accounts, invoices, letters, papers, security
certificates, documents and other records in any form evidencing or relating in
any way to any item or part of the Collateral and all agreements, Licenses,
Permits and other rights and benefits in respect thereof, and (as the context so
admits) any item or part thereof.

 

“Recovery” means any monies received or recovered by the Purchaser pursuant to
this Security Agreement on account of the Obligations, whether pursuant to any
enforcement of the Security, any Litigation, any settlement thereof or
otherwise.

 

“Refined Gold” has the defined meaning assigned to it in the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

“Replacements” means all increases, additions and accessions to, and all
substitutions for and replacements of, any item or part of the Collateral, and
any item or part thereof.

 

“Representative” of any Person means any director, officer, employee, agent,
legal counsel, accountant, financial advisor, expert, manager, consultant or
other representative appointed, engaged or employed by such Person.

 

“Sale/Lease Back Transaction” means any transaction, series of transactions
(related or not) or arrangement pursuant to which Business Assets of a Person
are disposed of and are thereafter leased back, or are otherwise made available
for use, to that Person.

 

“Sales Taxes” means sales, transfer, turnover or value added taxes of any nature
or kind, including Canadian goods and services taxes and federal, state and
provincial sales and excise taxes, or harmonized Canadian and provincial taxes.

 

“Scheduled Deposit” has the meaning assigned to it in the Purchase Agreement.

 

“Security” means any and all Liens granted by Vendor to the Purchaser in this
Security Agreement.

 

“Security Agreement” means this security agreement and all schedules attached
hereto. All uses of the words “hereto”, “herein”, “hereof”, “hereby” and
“hereunder” and similar expressions refer to this Security Agreement and not to
any particular section or portion of it. References to an “Article”, “Section”,
“Subsection” or “Schedule” refer to the applicable article, section, subsection
or schedule of this Security Agreement.

 

“Surface Rights” means all rights to use, enter and occupy the surface of a
Mineral Claim or Mining Lease for the exploration and development or production
of Minerals or placer minerals, including the treatment of ore and concentrates,
and all operations related to the exploration and development or production of
Minerals or placer minerals and the business of mining, and all leases,
licenses, contracts, agreements, permits or other documents relating to such
rights, including without limitation, any and all surface rights related to
infrastructure such as electric power lines and roads, surface tenures issued by
a Governmental Authority such as investigative permits and temporary permits,
and any lease to the surface of the Milligan Property or license of occupation
or other occupation right and includes any fee simple rights over any part of
the Milligan Property.

 

“Taxes” means all taxes of any kind or nature whatsoever including federal large
corporation taxes, provincial capital taxes, realty taxes (including utility
charges which are collectible like realty taxes), business taxes, property
transfer taxes, Income Taxes, Sales Taxes, custom duties, payroll taxes, levies,
stamp taxes, royalties, duties, and all fees, deductions, compulsory loans and
withholdings imposed, levied, collected, withheld or assessed as of the date
hereof or at any time in the future, by any Governmental Authority of or within
Canada or any other jurisdiction whatsoever having power to tax, together with
penalties, fines, additions to tax and interest thereon.

 

--------------------------------------------------------------------------------


 

2.                                       Extended Meanings

 

To the extent the context so admits, any reference in this Security Agreement
to:

 

“agreement” shall be construed as any agreement, oral or written, any simple
contract or specialty, and includes any bond, bill of exchange, indenture,
instrument or undertaking.

 

“arm’s length” shall be construed in the same manner it is used in the Income
Tax Act (Canada).

 

“change” shall be construed as change, modify, alter, amend, supplement, extend,
renew, compromise, novate, replace, terminate, release, discharge, cancel,
suspend or waive or (where the context so admits) the noun or participle form of
any of the foregoing, and “changed” shall be construed in like manner.

 

“dispose” shall be construed as lease, sell, transfer, license or otherwise
dispose of any property, or the commercial benefits of use or ownership of any
property, including the right to profit or gain therefrom, whether in a single
transaction or in a series of related transactions, and “disposed”,
“disposition” and “disposal” shall be construed in like manner.

 

“include”, “includes” and “including” shall be construed to be followed by the
statement “without limitation” and none of such terms shall be construed to
limit any word or statement which it follows to the specific items or matters
immediately following it or similar terms or matters.

 

“losses and expenses” shall be construed as losses, costs, expenses, damages,
penalties, Awards, Orders, Litigation, claims, claims over, demands and
liabilities, including any applicable court costs and legal fees and
disbursements on a full indemnity basis, and “loss and expense” shall be
construed in like manner.

 

“rate of exchange” shall be construed so as to include any premiums or costs
payable in connection with any currency conversion being effected.

 

a “receiver” means a privately appointed or court appointed receiver or receiver
and manager, interim receiver, liquidator, trustee-in-bankruptcy, administrator,
administrative receiver, monitor and any other like or similar official.

 

“rights” shall be construed as rights, titles, benefits, interests, powers,
authorities, discretions, privileges, immunities and remedies (actual or
contingent, direct or indirect, matured or unmatured, now existing or arising
hereafter), whether arising by agreement or statute, at law, in equity or
otherwise, and “right” shall be construed in like manner.

 

“set-off” means any right or obligation of set-off, compensation, offset,
combination of accounts, netting, retention, withholding, reduction, deduction
or any similar right or obligation, or (as the context requires) any exercise of
any such right or performance of such obligation.

 

“successor” of a Person (the “relevant party”) shall be construed so as to
include (i) any amalgamated or other body corporate of which the relevant party
or any of its successors

 

--------------------------------------------------------------------------------


 

is one of the amalgamating or merging body corporates, (ii) any body corporate
resulting from any court approved arrangement of which the relevant party or any
of its successors is party, (iii) any Person to whom all or substantially all
the undertakings, property and assets of the relevant party is transferred, (iv)
any body corporate resulting from the continuance of the relevant party or any
successor of it under the laws of another jurisdiction of incorporation and
(v) any successor (determined as aforesaid or in any similar or comparable
procedure under the laws of any other jurisdiction) of any Person referred to in
clause (i), (ii), (iii) or (iv) of this definition. Each reference in this
Security Agreement to any party hereto or any other Person shall (where the
context so admits) include its successors.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

[MINERAL CLAIMS]

 

See attached Table G-1.

 

 

[MINING LEASES]

 

MINING LEASES LEGALLY AND BENEFICIALLY OWNED AND HELD BY VENDOR: o

 

 

[SURFACE RIGHTS]

 

SURFACE RIGHTS LEGALLY AND BENEFICIALLY OWNED AND HELD BY VENDOR: o.

 

--------------------------------------------------------------------------------


 

Schedule C2 — Form of Security Agreement for Personal Property

 

SECURITY AGREEMENT [COLLATERAL]

 

THIS AGREEMENT is made as of the [  ] of [  ], 2010 by TERRANE METALS CORP
(herein called “Vendor”) a company incorporated under the laws of British
Columbia, [address], [fax] in favour of [RG NEWCO], a [·] (herein called the
“Purchaser”) [address], [fax].

 

BACKGROUND:

 

Pursuant to the gold purchase and sale agreement dated [  ], 2010 (the “Purchase
Agreement”) by and among Vendor, the Purchaser, and, solely in respect of
certain sections thereof, Royal Gold, Inc., a corporation organized under the
laws of the State of Delaware, and Thompson Creek Metals Company Inc., a company
governed by the laws of British Columbia, it is a condition of the Purchase
Agreement that Vendor enter into this Security Agreement.

 

FOR VALUABLE CONSIDERATION (the receipt and sufficiency of which are hereby
acknowledged), Vendor covenants, agrees, grants, acknowledges, represents and
warrants in favour of the Purchaser, as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                               Definitions

 

Each word and phrase defined or given an extended meaning in Schedule 1.1 is
used in this Security Agreement with the defined or extended meaning assigned to
it in Schedule 1.1. Words and phrases defined in the PPSA and used without
initial capitals in this Security Agreement (including in Schedule 1.1) have the
respective defined meanings assigned to them in the PPSA, unless the context
otherwise requires.

 

1.2                               Statutes

 

Each reference in this Security Agreement to any code, statute, regulation,
official interpretation, directive or other legislative enactment of any
Canadian or foreign jurisdiction (including any political subdivision of any
thereof) at any time shall be construed so as to include such code, statute,
regulation, official interpretation, directive or enactment and each change
thereto made at or before that time.

 

1.3                               Headings

 

The division of this Security Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Security Agreement. The Article and
Section headings in this Security Agreement are included solely for convenience,
are not intended to be full or accurate descriptions and shall not be considered
part of this Security Agreement.

 

--------------------------------------------------------------------------------


 

1.4                               Number and Gender

 

In this Security Agreement, words (including defined terms) in the singular
include the plural and vice-versa (the necessary changes being made to fit the
context) and words in one gender include all genders.

 

1.5                               Reference to Agreements

 

Each reference in this Security Agreement to any agreement (including this
Security Agreement and any other term defined in Schedule 1.1 that is an
agreement), document or instrument shall be construed so as to include such
agreement (including any attached schedules, appendices and exhibits), document
or instrument and each amendment, supplement, other modification, amendment and
restatement, novation and replacement made to it at or before the time in
question.

 

ARTICLE 2
GRANT OF SECURITY

 

2.1                               Security

 

As general and continuing collateral security, without impairment or novation,
for the due payment and performance of the Obligations, and subject to the
exceptions in Section 2.5, Vendor charges, mortgages, assigns and transfers and
grants a security interest to and in favour of Purchaser in the following
Collateral:

 

(a)                                  all of Vendor’s right, title and interest
in and to the Designated Percentage of Produced Gold (the “Produced Gold
Collateral”);

 

(b)                                 all of Vendor’s right, title and interest in
and to all Licenses and Permits presently owned or held and after acquired or
held, together with any renewals and replacements thereof;

 

(c)                                  all Minerals (other than Produced Gold
Collateral) provided such charge shall in no way hinder or prevent Vendor,
subject to the Purchase Agreement or until the security hereof shall have become
enforceable, from selling, disposing of or otherwise dealing with any and all of
such Minerals in the ordinary course of Vendor’s business and as required by the
Purchase Agreement and for the purpose of carrying on and extending the same;

 

(d)                                 all Accounts;

 

(e)                                  all Equipment;

 

(f)                                    all Inventory;

 

--------------------------------------------------------------------------------


 

(g)                                 all chattel paper, Documents of Title,
instruments, money, investment property, and other goods relating to or arising
out of the Milligan Project that are not Produced Gold Collateral, Accounts,
Equipment or Inventory;

 

(h)                                 all intangibles and intangible property
(except for Accounts) relating to or arising out of the Milligan Project
including, without limitation, all contractual rights, licenses, goodwill,
patents, trade-marks, tradenames, copyrights, other industrial designs and other
industrial or intellectual property and undertaking of Vendor and all other
choses in action of Vendor of every kind which now are, or which may at any time
hereafter be, due or owing to or owned by the Vendor and all other intangible
property of Vendor which is not Accounts, goods, chattel paper, documents of
title, instruments, money or investment property;

 

(the Collateral referred to in clauses (b) through (h) above is the “Balance of
Collateral”) and

 

(j)                                     all Proceeds and Replacements of or to
Collateral referred to in clauses (a) through (h) above, including all rights
thereto.

 

The security given hereunder is given in addition to and not in substitution for
any other security granted pursuant to the Purchase Agreement and any other
documents and agreements related thereto.

 

2.2                               Attachment

 

Vendor acknowledges that value has been given, that Vendor and the Purchaser
have not agreed to postpone the time for attachment of the Security and that the
Security is intended to attach, as to all of the Collateral in which Vendor now
has rights, when Vendor executes this Security Agreement, and, as to all
Collateral in which Vendor only has rights after the execution of this Security
Agreement, when Vendor first has such rights. For certainty, Vendor confirms and
agrees that the Security is intended to attach to all present and future
Collateral of Vendor and each successor of Vendor.

 

2.3                               Permitted Dispositions

 

Vendor shall be permitted to sell, dispose of or otherwise deal with any of the
Collateral so long as such sale, disposition or other dealing (both singly and
in the aggregate):

 

(a)                                  is not otherwise prohibited under this
Agreement or the Purchase Agreement;

 

(b)                                 is consistent with prudent business
practices for a developer and operator of a mining property; and

 

(c)                                  does not otherwise trigger a Material
Adverse Effect.

 

--------------------------------------------------------------------------------


 

With respect to any Permitted Disposition, the Purchaser shall promptly, upon
the written request of the Vendor accompanied by (A) confirmation of the
disposition and (B) any detail concerning the item or items of Collateral sold
or disposed of by the Vendor (“Disposed Collateral”) reasonably required by the
Purchaser:

 

(i)

execute and return to the Vendor for filing a registrable discharge of its
Security with respect to the Disposed Collateral; or

 

 

(ii)

amend, or provide written authorization to the Vendor to amend, any applicable
registration or registrations of the Purchaser’s Security so as to exclude the
Disposed Collateral; or

 

 

(iii)

provide to the Vendor written confirmation (and addressed to persons having
acquired an interest in the Disposed Collateral) confirming that the Purchaser
no longer has nor will assert any security interest in the Disposed Collateral

depending on the circumstances as determined by the Vendor acting reasonably.

 

This Section 2.3 shall not prohibit the Vendor from selling, disposing of or
otherwise dealing with any of the Collateral in accordance with the prior
written consent of the Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed).

 

2.4                               Proceeds Held in Trust

 

After an Event of Default occurs, Vendor shall receive and hold all Proceeds in
trust, separate and apart from other monies, instruments or property, and shall
forthwith endorse as necessary and pay over or deliver them to the Purchaser.

 

2.5                               Agreements, Licenses and Permits

 

(a)                                  Vendor shall use commercially reasonable
efforts to obtain all Required Approvals and consents required for the
assignment by way of security of all agreements, Licenses and Permits,
including, without limitation, those listed in Schedule 2.1, those obtained from
the conversion of claims and those acquired after the date hereof in connection
with the Milligan Property.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, if Vendor cannot lawfully grant the Security in any agreement,
License or Permit, comprised in the Collateral in which it now or hereafter has
rights because the agreement, License or Permit prohibits or restricts such
Security, the agreement, License or Permit requires the consent of any Person
which has not been obtained or the grant of such Security in the agreement,
License or Permit would contravene Applicable Law, that agreement, License or
Permit shall not, to the extent it would be illegal or result in a breach of or
default under that agreement, License or Permit (each, a “Prescribed
Agreement”), be subject to the Security (save to the extent

 

--------------------------------------------------------------------------------


 

provided below) unless and until such agreements, consents, waivers and
approvals as may be required to avoid such illegality, breach or default have
been obtained (“Required Approvals”). The Security shall nonetheless immediately
attach to any rights of Vendor arising under, by reason of, or otherwise in
respect of such agreement, License or Permit such as the right to receive
payments thereunder and all Proceeds and Replacements of the agreement, License
or Permit (“Related Rights”), if and to the extent and as at the time such
attachment to the Related Rights is not illegal or would not result in a breach
or default thereunder.

 

(c)                                  To the extent permitted by Applicable Law
and the Prescribed Agreements, Vendor will hold in trust for the Purchaser, and
provide the Purchaser with the benefits of, each Prescribed Agreement and will
enforce all Related Rights at the direction of the Purchaser or at the direction
of such other Person (including any purchaser of Collateral from the Purchaser
or any Receiver) as the Purchaser may designate.

 

(d)                                 The mortgages, charges and security
interests granted in this Security Agreement do not apply or extend to:

 

(i)                                     the last day of any term created by any
lease or agreement therefor now held or hereafter acquired by Vendor, but Vendor
will stand possessed of the reversion thereby remaining in Vendor of any
leasehold premises upon trust for Purchaser to assign and dispose thereof as
Purchaser or any buyer of such leasehold premises directs; and

 

(ii)                                  any lease or other agreement which
contains a provision which provides in effect that such lease or agreement may
not be assigned, subleased, charged or encumbered without the leave, licence,
consent or approval of the lessor or other party until such leave, licence,
consent or approval is obtained, and the security interest created hereby will
attach and extend to such lease or agreement as soon as such leave, licence,
consent or approval is obtained.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Vendor represents and warrants to and in favour of the Purchaser, as follows:

 

3.1                               Incorporation

 

Vendor is validly incorporated and organized and is a valid and subsisting
corporation under the laws of the Province of British Columbia.

 

--------------------------------------------------------------------------------


 

3.2                               Corporate Power

 

Vendor has the power, capacity, and authority, and has taken all necessary
corporate action, to authorize, issue and perform this Security Agreement and to
grant the Security.

 

3.3                               Licenses and Permits

 

Vendor has all necessary power, capacity, and authority, and holds all Licenses
and Permits which it requires, to own its Business Assets (including the
Collateral) and to carry on its current undertakings at the Milligan Project
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect on the Vendor.

 

3.4                               No Conflict

 

Neither the issuance nor the performance of this Security Agreement nor the
granting of the Security requires the Authorization of any Governmental
Authority having jurisdiction over Vendor or its Business Assets, nor is this
Security Agreement in contravention or breach of or in conflict with the
constating documents, any unanimous shareholder agreement, by-laws or
resolutions of the directors or shareholders of Vendor or of the provisions of
any agreement or License or Permit to which Vendor is a party as at the date
hereof or by which it or any of its Business Assets may be bound as at the date
hereof (except, in relation to any agreement or License or Permit, for any
contravention, breach or conflict which does not, and could not reasonably be
expected to have a Material Adverse Effect on Vendor or any of its Business
Affairs) or of any Applicable Law to which Vendor or any of its Business Assets
may be subject. No such action will oblige Vendor to grant any Lien to any
Person other than the Purchaser.

 

3.5                               Title

 

Subject only to Permitted Encumbrances, Applicable Law governing the Licenses
and Permits and the terms of the Licenses and Permits, Vendor has and will have
good and marketable title to the Collateral free and clear of all Liens
whatsoever.

 

3.6                               Enforceability

 

This Security Agreement constitutes a valid and legally binding obligation of
Vendor enforceable against Vendor in accordance with its terms, subject only to
bankruptcy, insolvency or other statutes or judicial decisions affecting the
enforcement of creditors’ rights in general, to general principles of equity
under which specific performance and injunctive relief may be refused by a court
in its discretion and to any reasonable qualifications expressed in the legal
opinions delivered by counsel for Vendor to the Purchaser pursuant to the
Purchase Agreement.

 

3.7                               Locations of Collateral

 

Vendor’s registered office, places of business, chief executive office and the
locations of the Collateral (except Collateral which has been disposed of in
accordance with the provisions of the Purchase Agreement), including its Records
relating thereto, are listed in Schedule 3.7.

 

--------------------------------------------------------------------------------


 

3.8                               List of Licenses and Permits

 

Schedule 2.1 includes a complete list of all Licenses and Permits owned, held or
used by Vendor as at the date hereof. Upon Vendor’s acquisition of rights in any
additional License or Permit, Vendor will promptly give written notice to the
Purchaser of full particulars of the same.

 

3.9                               Reliance and Survival

 

All representations and warranties of Vendor made herein or in any certificate
or other document delivered by or on behalf of Vendor to the Purchaser are
material, shall survive the issuance of this Security Agreement and shall
continue in full force and effect for a term of five years following payment of
the final Scheduled Deposit. The Purchaser shall be deemed to have relied upon
each such representation and warranty notwithstanding any investigation made by
or on behalf of the Purchaser at any time.

 

ARTICLE 4
COVENANTS OF VENDOR

 

4.1                               Maintenance

 

Vendor shall diligently maintain and use the Collateral and shall conduct its
business in a proper and efficient manner so as to preserve and protect the
Collateral and the earnings, issues and profits thereof.

 

4.2                               Access to Records

 

Vendor shall keep its Records at the locations specified in Schedule 3.7 and,
upon prior written request from the Purchaser, permit the Purchaser or its
Representatives at any commercially reasonable time to have access to all
premises occupied by Vendor or any place where any Collateral may be found in
order to inspect any Collateral and to examine the books of account and other
records and reports of Vendor including the Records, and to have temporary
custody of, make copies of and take extracts from such records, reports and
Records.

 

4.3                               Taxes

 

Vendor shall pay all Taxes when due except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves under GAAP have been established and either (a) no Lien attaches to
Collateral to secure the payment of such Taxes or (b) a Lien attaches to
Collateral to secure the payment of such Taxes but no risk of enforcement exists
and Vendor has paid to or deposited with the relevant taxation authority such
amounts as may be assessed or otherwise required to cease all related penalties
and interest from continuing to accrue. Vendor shall provide the Purchaser with
evidence of Tax payments upon written request.

 

4.4                               Liens

 

Vendor shall keep the Collateral free at all times from Liens, except Permitted
Encumbrances, and shall defend the title to the Collateral against all Persons.
Vendor shall not

 

--------------------------------------------------------------------------------


 

permit any Collateral to become an accession to or commingled with any property
other than other Collateral or to become a fixture unless the Security ranks
prior to the interests of all Persons in the subject realty. Neither the
foregoing nor Section 3.5 shall in any way prevent the Purchaser from, at any
time, contesting the validity, enforceability or priority of any Lien. Subject
to the Purchase Agreement, no Lien shall be entitled to priority over the
Security except to the extent that it is a Permitted Encumbrance entitled to
such priority as a purchase-money security interest under the PPSA. Nothing in
this Security Agreement is intended to create any rights (including
subordination rights) in favour of any Person other than the Purchaser, any
Receiver and the other Indemnified Parties.

 

4.5                               Compliance with Governmental Requirements

 

With respect to the Milligan Project, the Vendor shall materially comply with
all requirements of any Governmental Authority applicable to any Collateral or
its use and with all covenants, terms or conditions upon which any Collateral is
held or used; provided, however, the Vendor shall have the right to contest
enforcement actions and any allegations of infringement of the same in its
discretion.

 

4.6                               Further Assurances

 

Vendor shall at all times do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged or delivered all such further acts, deeds,
transfers, pledges and charges, security agreements, assignments, agreements,
debentures and assurances as the Purchaser may reasonably require in order to
give effect to the provisions of this Security Agreement and for the better
securing or perfecting, or maintaining the perfection of, the Security and the
priority accorded to the Security intended under this Security Agreement. Upon
the request of the Purchaser, Vendor shall specifically mortgage, pledge,
charge, grant a security interest in, or assign in favour of the Purchaser any
property that forms part of the Collateral and shall execute all documents
reasonably required by the Purchaser in connection therewith. Vendor constitutes
and appoints the Purchaser acting by any officer for the time being of the
Purchaser located at its address for notices prescribed by Section 7.3 to be its
attorney with full power of substitution to do on Vendor’s behalf anything that
Vendor can lawfully do by an attorney, including to do, make and execute all
such agreements, deeds, acts, matters or things, with the right to use the name
of Vendor, whenever and wherever it deems necessary or expedient and to carry
out Vendor’s obligations under this Security Agreement. Such power of attorney,
being granted by way of security and coupled with an interest, is irrevocable
until Payment in Full of the Obligations. Such power of attorney shall not be
exercisable by the Purchaser (a) unless an Event of Default has occurred and is
continuing or (b) unless the Purchaser has requested in writing Vendor to take
any action required pursuant to this Section 4.6 and Vendor has failed to do so
after 90 days of such request.

 

4.7                               Notice of Change

 

Vendor shall notify the Purchaser in writing:

 

(a)                                  forthwith of any Litigation which could
materially adversely affect any Collateral or the Security therein;

 

--------------------------------------------------------------------------------


 

(b)                                 forthwith after receipt by Vendor of any
notice from any Governmental Authority regarding, or the occurrence of, any of
the following events where any of such events could reasonably be seen to have a
Material Adverse Effect on any Collateral or Security: non-compliance with
Applicable Laws, order for suspension of mining activities, cancellation or
forfeiture of, or the failure to renew or expiry of a License or Permit; and

 

(c)                                  at least 3 Business Days prior to (i) any
change of name, or the adoption of a French form of name, or the adoption of a
combined English/French or French/English form of name, of Vendor, (ii) any
transfer of Vendor’s interest in any Collateral not expressly permitted
hereunder, (iii) any change in or addition to the location of any Collateral
from those locations referred to in Section 3.7, or (iv) any change in the
registered office or chief executive office of Vendor.

 

4.8                               Costs

 

Vendor shall forthwith reimburse the Purchaser, on demand and on a full
indemnity basis, for all interest, commissions, costs of realization and other
reasonable, out-of-pocket and properly documented costs and expenses (including
reasonable out-of-pocket and properly documented legal fees on a full indemnity
basis) incurred by the Purchaser or any Receiver in connection with the
enforcement of this Security Agreement and the enforcement of the Security,
including those arising in connection with the realization, disposition of,
retention, protection or collection of any Collateral and the protection or
enforcement of the rights of the Purchaser or any Receiver.

 

4.9                               Reimbursements as Obligations

 

All amounts for which Vendor is required hereunder to reimburse the Purchaser or
any Receiver shall, from the date of disbursement until the date the Purchaser
or such Receiver receives reimbursement, be deemed advanced to Vendor by the
Purchaser or such Receiver, as the case may be, on the faith and security of
this Security Agreement, shall be deemed to be Obligations secured by the
Security and shall bear interest from the date of disbursement, compounded and
payable monthly, both before and after demand, default and judgment, until
payment of such amount is paid in full at the Default Rate.

 

4.10                        General Indemnity

 

In addition to any indemnity contained in the Purchase Agreement, Vendor will
indemnify the Purchaser, any Receiver and their respective Representatives,
(each, an “Indemnified Party”) in respect of, and save each Indemnified Party
fully harmless from and against, all loss and expense which an Indemnified Party
may suffer or incur in connection with (a) the exercise by the Purchaser or any
Receiver of any of its rights hereunder, (b) any breach by Vendor of the
representations or warranties of Vendor contained herein, or (c) any breach by
Vendor of, or any failure by Vendor to observe or perform, any of the
Obligations, save that Vendor shall not be obliged to so indemnify any
Indemnified Party to the extent such losses and expenses are determined by a
final Award (from which no appeal may be made or the applicable

 

--------------------------------------------------------------------------------


 

appeal periods have lapsed without any appeal therefrom having been perfected)
to have directly resulted from the willful misconduct or gross negligence of the
Indemnified Party. The Purchaser shall be constituted as the trustee of each
Indemnified Party, other than itself, and shall hold and enforce each such other
Indemnified Party’s rights under this Section 4.10 for their respective
benefits.  In no event will Vendor be liable to Purchaser for any lost profits
or incidental, indirect, speculative, consequential, special, punitive, or
exemplary damages of any kind (whether based in contract, tort, including
negligence, strict liability, fraud, or otherwise, or statutes, regulations, or
any other theory) arising out of or in connection with this Security Agreement,
even if advised of such potential damages.

 

4.11                        Updated Lists

 

As soon as Vendor acquires any rights in any License or Permit, a written
description describing that License or Permit shall be deemed to have been
incorporated into Schedule 2.1 and Vendor shall promptly deliver to the
Purchaser an updated version of such Schedule 2.1, showing additions and
deletions to the Collateral since the prior version forming a part hereof,
provided however that any such addition shall not result in increasing the
physical or subsurface area of the Milligan Project outside of the area existing
as of the date hereof. Each such version approved of by the Purchaser shall be
deemed to be part of this Security Agreement as of its preparation date.

 

ARTICLE 5
DEFAULT

 

5.1                               Acceleration on Event of Default

 

If the uncredited portion of the Payment Deposit becomes due and payable to the
Purchaser pursuant to either Section 12.2 (a) or Section 13.2 of the Purchase
Agreement, upon expiry of the time permitted for payment of same, the
Obligations shall be immediately due and payable and the Security shall become
immediately enforceable without the necessity for any further action or notice
by the Purchaser.

 

5.2                               Waiver

 

The Purchaser may waive any Event of Default or any breach by Vendor of any of
the provisions of this Security Agreement. No waiver, however, shall be deemed
to extend to a subsequent breach or Event of Default, whether or not the same as
or similar to the breach or Event of Default waived, and no act or omission by
the Purchaser shall extend to, or be taken in any manner whatsoever to affect,
any subsequent breach or Event of Default or the rights of the Purchaser arising
therefrom. Any such waiver must be in writing and signed by the Purchaser to be
effective. No failure on the part of the Purchaser to exercise, and no delay by
the Purchaser in exercising, any right under this Security Agreement shall
operate as a waiver of such right. No single or partial exercise of any such
right shall preclude any other or further exercise of such right or the exercise
of any other right.

 

--------------------------------------------------------------------------------


 

ARTICLE 6
REMEDIES ON DEFAULT

 

6.1                               Remedies of Purchaser

 

If the Security becomes enforceable in accordance with Article 5, the Purchaser
shall have the rights set out in this Article 6.

 

6.2                               Right to Appoint a Receiver

 

The Purchaser may appoint by instrument in writing one or more Receivers of any
Collateral. Any such Receiver shall have the rights set out in this Article 6.
In exercising such rights, any Receiver shall act as and for all purposes shall
be deemed to be the agent of Vendor and the Purchaser shall not be responsible
for any act or default of any Receiver. The Purchaser may remove any Receiver
and appoint another from time to time. An officer or employee of the Purchaser
may be appointed as a Receiver. No Receiver appointed by the Purchaser need be
appointed by, nor need its appointment be ratified by, or its actions in any way
supervised by, a court. If two or more Receivers are appointed to act
concurrently, they shall, unless otherwise expressly provided in the instrument
appointing them, so act severally and not jointly and severally. The appointment
of any Receiver or anything done by a Receiver or the removal or termination of
any Receiver shall not have the effect of constituting the Purchaser a mortgagee
in possession in respect of the Collateral.

 

6.3                               Rights of a Receiver

 

Any Receiver appointed by the Purchaser shall have the following rights:

 

(a)                                  Power of Entry. Vendor shall forthwith upon
demand deliver to a Receiver possession of any Collateral at the place specified
by the Receiver. Any Receiver may at any time enter upon any premises owned,
leased or otherwise occupied by Vendor or where any Collateral is located to
take possession of, disable or remove any Collateral, and may use whatever means
the Receiver considers advisable to do so.

 

(b)                                 Power of Sale. Any Receiver may sell, lease,
consign, license, assign or otherwise dispose of any Collateral by public
auction, private tender or private contract with or without notice, advertising
or any other formality, all of which are hereby waived by Vendor to the extent
permitted by Applicable Law. Any Receiver may, at its discretion, establish the
terms of such disposition, including terms and conditions as to credit, upset,
reserve bid or price. All payments made pursuant to such dispositions shall be
credited against the Obligations only as they are actually received. Any
Receiver may buy in, rescind or vary any contract for the disposition of any
Collateral and may dispose of any Collateral again without being answerable for
any loss occasioned thereby. Any such disposition may take place whether or not
the Receiver has taken possession of the Collateral. The exercise by the
Receiver of any power of sale does not

 

--------------------------------------------------------------------------------


 

preclude the Receiver from further exercise of its power of sale in accordance
with this clause.

 

(c)                                  Carrying on Business. With respect to, and
to the extent of, the Collateral and the Milligan Property, any Receiver may
carry on, or concur in the carrying on of, any of the business or undertaking of
Vendor and may, to the exclusion of all others, including Vendor after five
Business Days written notice, enter upon, occupy and use any of the premises,
buildings, plant and undertaking of, or occupied or used by, Vendor and, for
such time and such purposes as the Receiver sees fit, may use any of the
equipment and intangibles of Vendor that Vendor has not removed from the
Milligan Property within five Business Days after the Purchaser or the Receiver
has given Vendor written notice to do so. No Receiver shall be liable to Vendor
for any negligence in so doing or in respect of any rent, charges, costs,
depreciation or damages in connection with any such action.

 

(d)                                 Any Receiver may complete any unfinished
construction upon or in the Collateral including having the power to:

 

(i)            appoint and engage superintendents, architects, engineers,
miners, geologists, consultants, contractors, managers, advisors and such other
personnel which, in the discretion of the Receiver, may be required to
construct, furnish or operate the Collateral;

 

(ii)           enter into contracts for the supply of materials and services
which the Receiver deems necessary to complete or operate the Collateral;

 

(iii)          enter into and enforce and take the benefit of Permits, Licenses,
agreements and other arrangements in respect of the Collateral from municipal or
other Governmental Authorities or from any other source whatsoever which provide
loans, grants, Permits or Licenses;

 

(iv)          enter into, enforce, use and take the benefit of construction
contracts, contracts for services or materials, performance bonds, insurance
contracts, development agreements, plans, studies, reports, information or any
other matter, material or arrangement in respect of the Collateral; and

 

with the approval of a court of competent jurisdiction, if required by
Applicable Law, terminate any Permits, Licenses, agreements or other
arrangements made by Vendor in connection with the Collateral on such terms as
the Receiver deems reasonable.

 

(e)                                  Pay Liens. Any Receiver may pay any
liability secured by any actual or threatened Lien against any Collateral. A
Receiver may borrow money for

 

--------------------------------------------------------------------------------


 

the maintenance, preservation or protection of any Collateral or for carrying on
any of the business or undertaking of Vendor with respect to, and to the extent
of the Collateral and the Milligan Property and may grant Liens in any
Collateral in priority to the Security as security for the money so borrowed.
Vendor will forthwith on demand reimburse the Receiver for all such payments and
borrowings.

 

(f)                                    Dealing with Collateral. Any Receiver may
seize, collect, realize, dispose of, enforce, release to third parties or
otherwise deal with any Collateral in such manner, upon such terms and
conditions and at such time as it deems advisable without notice to Vendor
(except as otherwise required by Applicable Law), and may charge on its own
behalf and pay to others its costs and expenses (including legal, Receiver’s and
accounting fees and expenses on a full indemnity basis) incurred in connection
with such actions. Vendor will forthwith upon demand reimburse the Receiver for
all such costs or expenses.

 

(g)                                 Powers re Collateral. Any Receiver may have,
enjoy and exercise all of the rights of and enjoyed by Vendor with respect to
the Collateral or incidental, ancillary, attaching or deriving from the
ownership by Vendor of the Collateral, the right to commence or continue
Litigation to preserve or protect Collateral and the right to grant or agree to
Liens and grant or reserve profits a prendre, easements, rights of ways, rights
in the nature of easements and licenses over or pertaining to the whole or any
part of the Collateral.

 

(h)                                 Retain Services. Any Receiver may retain the
services of such brokers and agents, lawyers, accountants, appraisers and other
consultants as the Receiver may deem necessary or desirable in connection with
anything done or to be done by the Receiver or with any of the rights of the
Receiver set out herein and pay their commissions, fees and disbursements (which
payment shall constitute part of the Receiver’s disbursements reimbursable by
Vendor hereunder). Vendor shall forthwith on demand reimburse the Receiver for
all such payments.

 

6.4                               Right to have Court Appoint a Receiver

 

The Purchaser may, at any time, apply to a court of competent jurisdiction for
the appointment of a Receiver, or other official, who may have powers the same
as, greater or lesser than, or otherwise different from, those capable of being
granted to a Receiver appointed by the Purchaser pursuant to this Security
Agreement.

 

6.5                               Purchaser may exercise rights of a Receiver

 

In lieu of, or in addition to, exercising its rights under Sections 6.3 and 6.4,
the Purchaser has, and may exercise, any of the rights which are capable of
being granted to a Receiver appointed by the Purchaser pursuant to this Security
Agreement.

 

--------------------------------------------------------------------------------


 

6.6                               Retention of Collateral

 

The Purchaser may elect to retain any Collateral in satisfaction of the
Obligations. The Purchaser may designate any part of the Obligations to be
satisfied by the retention of particular Collateral which the Purchaser
considers to have a net realizable value approximating the amount of the
designated part of the Obligations, in which case only the designated part of
the Obligations shall be deemed to be satisfied by the retention of the
particular Collateral.

 

6.7                               Limitation of Liability

 

Except for any loss or expense resulting from any gross negligence, bad faith or
willful misconduct of the Purchaser, any Receiver or any of their respective
Representatives, neither the Purchaser nor any Receiver shall be liable or
accountable for any failure of the Purchaser or any Receiver to seize, collect,
realize, dispose of, enforce or otherwise deal with any Collateral nor shall any
of them be bound to institute Litigation for any such purposes or for the
purpose of preserving any rights of the Purchaser, Vendor or any other Person in
respect of any Collateral. Neither the Purchaser nor any Receiver shall be
liable or responsible for any loss and expense whatever which may accrue in
consequence of any such failure resulting from any negligence of the Purchaser,
any Receiver or any of their respective Representatives or otherwise. If any
Receiver or the Purchaser takes possession of any Collateral, neither the
Purchaser nor any Receiver shall have any liability as a mortgagee in possession
or be accountable for anything except actual receipts.

 

6.8                               Extensions of Time

 

The Purchaser and any Receiver may grant renewals, extensions of time and other
indulgences, take and give up Liens, accept compositions, grant releases and
discharges, perfect or fail to perfect any Liens, release any Collateral to
third parties and otherwise deal or fail to deal with Vendor, debtors of Vendor,
guarantors, sureties and others and with any Collateral and other Liens as the
Purchaser may see fit, all without prejudice to the liability of Vendor to the
Purchaser or the rights of the Purchaser and any Receiver under this Security
Agreement.

 

6.9                               Application of Payments against Obligations

 

Any Recovery received by the Purchaser in respect of the Obligations from time
to time and any Recovery realized by the Purchaser on any Collateral shall be
appropriated and applied by the Purchaser in accordance with Section 6.17.

 

6.10                        Set-Off, Combination of Accounts met and/or
Crossclaims

 

The Obligations will be paid by Vendor without regard to any equities between
Vendor and the Purchaser or any right of set-off or cross-claim. Any
indebtedness owing by the Purchaser to Vendor, direct or indirect, extended or
renewed, actual or contingent, mutual or not, may be set off or applied against,
or combined with, the Obligations by the Purchaser at any time either before or
after maturity, without demand upon or notice to anyone.

 

--------------------------------------------------------------------------------


 

6.11                        Deficiency

 

If the proceeds of the realization of any Collateral are insufficient to repay
all liquidated Obligations, Vendor shall forthwith pay or cause to be paid to
the Purchaser such deficiency.

 

6.12                        Validity of Sale

 

No Person dealing with the Purchaser or any Receiver or with any Representative
of the Purchaser or any Receiver shall be concerned to inquire whether the
Security has become enforceable, whether any right of the Purchaser or any
Receiver has become exercisable, whether any Obligations remain outstanding or
otherwise as to the propriety or regularity of any dealing by the Purchaser or
any Receiver with any Collateral or to see to the application of any money paid
to the Purchaser or any Receiver, and in the absence of fraud on the part of
such Person such dealings shall be deemed, as regards such Person, to be within
the rights hereby conferred and to be valid and effective accordingly.

 

6.13                        Purchaser or Receiver may Perform

 

If Vendor fails to perform any Obligations, without limiting any other provision
hereof, the Purchaser or any Receiver may perform those Obligations as attorney
for Vendor in accordance with Section 4.6. Vendor shall remain liable under each
agreement, Permit and License to which it is party or by which it or any of its
Business Assets is bound and shall perform all of its obligations thereunder,
and shall not be released from any of its obligations under any such agreement,
Permit or License by the exercise of any rights by the Purchaser or any
Receiver. Neither the Purchaser nor any Receiver shall have any obligation under
any such agreement, Permit or License, by reason of this Security Agreement, nor
shall the Purchaser or any Receiver be obliged to perform any of the obligations
of Vendor thereunder or to take any action to collect or enforce any claim made
subject to the security of this Security Agreement. The rights conferred on the
Purchaser and any Receiver under this Security Agreement are for the purpose of
protecting the Security in the Collateral and shall not impose any obligation
upon the Purchaser or any Receiver to exercise any such rights.

 

6.14                        Effect of Appointment of Receiver

 

As soon as the Purchaser takes possession of any Collateral or appoints a
Receiver over any Collateral, all rights of each of the Representatives of
Vendor with respect to that Collateral shall cease, unless specifically
continued by the written consent of the Purchaser or the Receiver.

 

6.15                        Time for Payment

 

If any Obligations are due by maturity, demand or acceleration, it shall be
deemed reasonable for the Purchaser to exercise its rights under this Security
Agreement immediately if such payment is not made, and any days of grace or any
time for payment which might otherwise be required to be afforded to Vendor by
any agreement or Applicable Law is hereby irrevocably waived to the extent
permitted by law.

 

--------------------------------------------------------------------------------


 

6.16                        Rights in Addition

 

The rights conferred by this Article 6 are in addition to, and not in
substitution for, any other rights the Purchaser may have under this Security
Agreement, at law, in equity or by or under Applicable Law or the Purchase
Agreement or any other security agreement. The Purchaser may proceed by way of
any action, suit or other proceeding at law or in equity including (a) the right
to take proceedings in any court of competent jurisdiction for the sale or
foreclosure of the Collateral and (b) filing proofs of claim and other
documentation to establish the claims of the Purchaser in any Litigation
relating to Vendor. No right of the Purchaser or any Receiver shall be exclusive
of or dependent on any other. Any such right may be exercised separately or in
combination, and at any time. The exercise by the Purchaser or any Receiver of
any right hereunder does not preclude the Purchaser or any Receiver from further
exercise of such right in accordance with this Security Agreement.

 

6.17                        Application of Proceeds

 

Each Recovery received by the Purchaser will be held and dealt with by or
applied and paid to the relevant parties or Persons indicated below promptly
following receipt by the Purchaser in the following order:

 

(a)                                  first, to be applied to the Payment in Full
of the Obligations due and owing to the Purchaser under the Purchase Agreement,
including all reasonable fees of the Purchaser and all reasonable out-of-pocket
disbursements, fees, costs and expenses incurred by the Purchaser in connection
with the preservation of the Security or the Collateral or any enforcement
proceedings and all amounts for which the Purchaser is entitled to payment or
indemnity from Vendor pursuant to any other provision of this Security
Agreement;

 

(b)                                 second, after Payment in Full of all
Obligations in accordance with paragraph (a) above, the surplus, if any,
remaining from that Recovery will be paid to Vendor, unless otherwise directed
by any Order of any competent Governmental Authority, or as required by
Applicable Law.

 

The fact that the Purchaser may make a payment pursuant to paragraph (b) above
or may determine that the Obligations have been paid in full, will not
thereafter prevent the Purchaser from applying any further Recovery in the order
set out in this Section 6.17.

 

ARTICLE 7
GENERAL

 

7.1                               Security in Addition

 

The Security does not replace or otherwise affect any existing or future Lien
held by the Purchaser. Neither the taking of any Litigation, judicial or
extra-judicial, nor the refraining from so doing, nor any dealing with any other
security for any Obligations shall release or affect the Security. Neither the
taking of any Litigation, judicial or extra-judicial, pursuant to this Security
Agreement, nor the refraining from so doing, nor any dealing with any Collateral
shall release or

 

--------------------------------------------------------------------------------


 

affect any of the other Liens held by the Purchaser for the payment or
performance of the Obligations.

 

7.2                               No Merger

 

This Security Agreement shall not operate by way of a merger of the Obligations
or of any agreement or other document by which the Obligations now or at any
time hereafter may be represented or evidenced. Neither the taking of any
judgment nor the exercise of any power of seizure or disposition shall
extinguish the liability of Vendor to pay and perform the Obligations nor shall
the acceptance of any payment or alternate security constitute or create any
novation. No covenant, representation or warranty of Vendor herein shall merge
in any judgment.

 

7.3                               Notices

 

Any notice, demand, consent, approval or other communication to be made or given
under or in connection with this Security Agreement shall be given in accordance
with the Purchase Agreement.

 

7.4                               Time of the Essence

 

Time is and shall remain of the essence of this Security Agreement and each of
its provisions.

 

7.5                               Governing Law

 

This Security Agreement shall be governed by, and interpreted in accordance
with, the laws in force in the Province of British Columbia, including the
federal laws of Canada applicable therein (excluding any conflict of laws rule
or principle which might refer such construction to the laws of another
jurisdiction). Vendor irrevocably attorns to and submits to the non-exclusive
jurisdiction of the Courts of British Columbia with respect to any matter
arising hereunder or related hereto. Such choice of law shall, however, be
without prejudice to or limitation of any other rights available to the
Purchaser under the laws of any other jurisdiction where Collateral may be
located.

 

7.6                               Security Effective Immediately

 

Neither the issuance nor registration of, or any filings with respect to, this
Security Agreement, nor any partial advance of the Payment Deposit by the
Purchaser, shall bind the Purchaser to advance any amounts of the Payment
Deposit to Vendor, but the Security shall take effect forthwith upon the
issuance of this Security Agreement by Vendor.

 

7.7                               Entire Agreement

 

There are no representations, warranties, covenants, agreements or
acknowledgments whether direct or collateral, express or implied, that form part
of or affect this Security Agreement or any Collateral, other than as expressed
herein or in the Purchase Agreement or other security agreements granted
contemporaneously herewith by Vendor to the Purchaser and other than as may be
expressed in any other written agreement entered into between Vendor and

 

--------------------------------------------------------------------------------


 

the Purchaser contemporaneously herewith. The execution of this Security
Agreement has not been induced by, nor does Vendor rely upon or regard as
material, any representations, warranties, conditions, other agreements or
acknowledgments not expressly made in this Security Agreement and the other
written agreements and other documents to be delivered pursuant hereto or
contemporaneously herewith.  In the event of any inconsistency between the terms
of this Security Agreement and the terms of the Purchase Agreement with respect
to the subject matter herein, the terms of the Purchase Agreement shall control.

 

7.8                               Provisions Reasonable

 

Vendor acknowledges that the provisions of this Security Agreement and, in
particular, those respecting rights of the Purchaser or any Receiver against
Vendor and any Collateral upon an Event of Default, are commercially reasonable
and not manifestly unreasonable.

 

7.9                               Invalidity

 

If any provision of this Security Agreement is found to be invalid or
unenforceable, by a court of competent jurisdiction from which no further appeal
right lies, that provision shall be deemed to be severed herefrom and the
remaining provisions of this Security Agreement shall not be affected thereby
but shall remain valid and enforceable.

 

7.10                        Binding Effect

 

This Security Agreement shall enure to the benefit of the Purchaser and any
Receiver and their respective successors and assigns permitted under the
Purchase Agreement and shall be binding on Vendor, its legal representatives
(including receivers) and its successors and assigns permitted under the
Purchase Agreement. Each reference to Vendor in this Security Agreement shall be
construed so as to include the successors and such permitted assigns of Vendor
to the extent the context so admits.

 

7.11                        Survival

 

The Obligations payable under Sections 4.10 and 6.17 (the “Indemnity
Obligations”) shall survive the Payment in Full of all other Obligations and
shall continue in full force and effect until Payment in Full has been
irrevocably made of such Indemnity Obligations.

 

7.12                        Statutory Waivers

 

To the fullest extent permitted by Applicable Law, Vendor waives all of the
rights, benefits and protections given by the provisions of any existing or
future statute which imposes limitations upon the rights of a secured party or
upon the methods of realization of security, including any seize or sue or
anti-deficiency statute or any similar provisions of any other statute.

 

7.13                        Currency

 

All references in this Security Agreement to monetary amounts, unless
specifically provided, are to lawful currency of the United States of America.
All sums of money payable

 

--------------------------------------------------------------------------------


 

under this Security Agreement shall be paid in the currency in which such sums
are incurred or expressed as due hereunder.

 

7.14                        Currency Conversions

 

If the Purchaser receives or recovers any amount payable under this Security
Agreement in a currency (the “Recovered Amount”) which is different than the
currency of the United States of America (the “Contract Currency”), the
Purchaser may convert the Recovered Amount to the Contract Currency at the rate
of exchange which the Purchaser is able, acting in a reasonable manner and in
good faith, to purchase the relevant amount of the Contract Currency. The amount
of the Contract Currency resulting from any such conversion shall then be
applied in accordance with the provisions of Section 6.9.

 

7.15                        Judgment Currency

 

If, for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into the currency of the country
giving such judgment (the “Judgment Currency”) an amount due hereunder in a
different currency (the “Agreed Currency”), then the date on which the rate of
exchange for conversion is selected by the court is referred to herein as the
“Conversion Date”. If there is a change in the rate of exchange between the
Judgment Currency and the Agreed Currency between the Conversion Date and the
actual receipt by the Purchaser or any Receiver of the amount due hereunder or
under any such judgment, Vendor will, notwithstanding any such judgment, pay all
such additional amounts as may be necessary to ensure that the amount received
by the Purchaser or Receiver in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of receipt, will produce the amount due
in the Agreed Currency. Vendor’s liability hereunder constitutes a separate and
independent liability which shall not merge with any judgment or any partial
payment or enforcement of payment of sums due under this Security Agreement.

 

7.16                        Amendment

 

Subject to Section 1.5, no agreement purporting to change this Security
Agreement shall be binding upon either Vendor or the Purchaser unless that
agreement is in writing and signed by Vendor and the Purchaser.

 

7.17                        Receipt of Copy

 

Vendor acknowledges receipt of a copy of this Security Agreement. To the extent
permitted by Applicable Law, Vendor irrevocably waives the right to receive a
copy of each financing statement (or any verification statement pertaining
thereto) or financing change statement (or any verification statement pertaining
thereto) filed under the PPSA or under the personal property security statutes
of other provinces by the Purchaser in respect of this Security Agreement or any
other security agreement, and releases any and all claims or causes of action it
may have against the Purchaser for failure to provide any such copy.

 

--------------------------------------------------------------------------------


 

7.18                        Information

 

At any time the Purchaser may provide to any Person that claims an interest in
Collateral copies of this Security Agreement or information about it or about
the Collateral or the Obligations.

 

7.19                        Discharge

 

Forthwith following the Deposit Reduction Time, the Purchaser shall discharge
all security interests in the Balance of Collateral.  Upon the discharge of the
security interests in the Balance of Collateral, the Purchaser shall discharge
or authorize Vendor to discharge, any applicable registrations in respect of the
Balance of Collateral and shall execute and deliver to Vendor such other
documents or instruments as Vendor may reasonably require to reflect such
discharge.  For greater certainty, the security interests in the Produced Gold
Collateral and all Proceeds thereof will only be discharged upon full
performance of all Obligations.

 

7.20                        Date of Reference

 

For convenience of reference, this Security Agreement may be referred to as
being dated for reference [  ], 2010 irrespective of its actual date of
execution.

 

--------------------------------------------------------------------------------


 

TO WITNESS THIS AGREEMENT, Vendor has caused this Security Agreement to be duly
executed.

 

OFFICER
SIGNATURE(S)

 

 

 

TRANSFEROR(S) SIGNATURE(S)

 

Y

M

D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TERRANE METALS CORP.
by its authorized signatory(ies)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

(as to all signatures)

 

OFFICER CERTIFICATION

 

Your signature constitutes a representation that you are a solicitor, notary
public or other person authorized by the Evidence Act, R.S.B.C. 1996, c. 124, to
take affidavits for use in British Columbia and certifies the matters set out in
Part 5 of the Land Title Act as they pertain to execution of this instrument.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

DEFINITIONS

 

1.                                       Unless the context otherwise requires,
in this Security Agreement the following terms are used with their corresponding
defined meanings:

 

“Accounts” means all debts, accounts, claims, monies and choses in action due or
owing to or owned by Vendor relating to or arising out of the Milligan Project,
and all books, records, documents, papers and electronically recorded data
recording, evidencing, securing or otherwise relating to such debts, accounts,
claims, monies and choses in action or any part or parts thereof.

 

“Applicable Law” means any international, federal, state, provincial, or
municipal law, regulation, ordinance, code, order or other requirement or
rule of law or the rules, policies, orders or regulations of any Governmental
Authority or stock exchange, including any judicial or administrative
interpretation thereof, applicable to a Person or any of its properties, assets,
business or operations.

 

“Authorizations” means any authorization, approval, consent, exemption, license,
permit, franchise or no-action letter from any Governmental Authority having
jurisdiction with respect to any specified Person, property, transaction or
event, or with respect to any of such Person’s Business Affairs or from any
Person in connection with any easements or contractual rights.

 

“Award” means any judgment, decree, injunction, rule, award or order of any
Governmental Authority, arbitrator or other decision-making authority of
competent jurisdiction.

 

“Bankruptcy Proceeding” means, with respect to any Person, any proceeding
contemplated by any application, petition, assignment, filing of notice or other
means, whether voluntary or involuntary and whether or not under the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada) or any other like, equivalent or
analogous legislation of any jurisdiction seeking any moratorium,
reorganization, adjustment, composition, proposal, compromise, arrangement or
other like or similar relief in respect of any or all of the obligations of that
Person, seeking the winding up, liquidation or dissolution of that Person or all
or any part of its Business Assets, seeking any Award declaring, finding or
adjudging that Person insolvent or bankrupt, seeking the appointment
(provisional, interim or permanent) of any receiver or resulting, by operation
of law, in the bankruptcy of that Person.

 

“Business Affairs” means the Business Assets, liabilities, financial condition,
and results of operations of Vendor.

 

“Business Assets” means the business, operations, undertaking, property and
assets of the Vendor in relation to the Milligan Project.

 

--------------------------------------------------------------------------------


 

“Business Day” means a day other than a Saturday or a Sunday or a day (i) that
is a statutory holiday under the laws of the Province of British Columbia or
(ii) on which national banking institutions in New York and Colorado are closed
to the public for conducting business.

 

“Collateral” means all of the property made subject to the Liens created under
Section 2.1, wherever located, now or hereafter owned by Vendor or in or to
which Vendor now or hereafter has rights, including all such rights, and (as the
context so admits) any item or part thereof.

 

“Default Rate” means the interest rate per annum payable by Vendor pursuant to
Section 15.3(a) of the Purchase Agreement.

 

“Deposit Reduction Time” has the meaning assigned to it in the Purchase
Agreement.

 

“Designated Percentage of Produced Gold” has the meaning assigned to it in the
Purchase Agreement.

 

Documents of Title” means all documents of title, whether negotiable or
non-negotiable, including all warehouse receipts and bills of lading, in which
Vendor now or hereafter has rights, and (as the context so admits) any item or
part thereof.

 

“Equipment” means goods and equipment, including all machinery, fixtures,
plants, tools, furniture, vehicles of any kind or description relating to or
arising out of the Milligan Project, all spare parts, accessions and accessories
located at or installed in or affixed or attached to any of the foregoing, and
all drawings, specifications, plans and manuals relating thereto and any other
goods that are not Inventory.

 

“Event of Default” means a Vendor Event of Default as defined in the Purchase
Agreement.

 

“Governmental Authority” means any federal, provincial, or local government,
agency, department, ministry, authority, tribunal, commission, official, court
or securities commission.  For the avoidance of doubt, “tribunal” shall not be
deemed to include First Nations.

 

“Income Taxes” means taxes based on or measured by income or profit of any
nature or kind, including Canadian federal and provincial income taxes and
similar such taxes imposed by any foreign jurisdiction (including any union of
nations).

 

“Indemnified Party” has the defined meaning assigned to it in Section 4.10.

 

“Inventory” means inventory of whatever kind relating to or arising out of the
Milligan Project, including all raw materials, materials used or consumed in the
business or profession of Vendor, goods, work in progress, finished goods,
returned goods, repossessed goods, goods used for packing, all packaging
materials, supplies and containers, materials used in the business of Vendor
whether or not intended for sale and

 

--------------------------------------------------------------------------------


 

goods acquired or held for sale, lease or resale or furnished or to be furnished
under contracts of rental or service.

 

“License” means (i) any Authorization from any Governmental Authority having
jurisdiction with respect to Vendor’s interest in the Milligan Property, and
(ii) any Authorization from any Person granting any easement or license with
respect to any real or immovable property in relation to the Milligan Project.

 

“Lien” means (i) any right of set-off intended to secure the payment or
performance of an obligation, (ii) any interest in property created by way of
mortgage, pledge, charge, lien, assignment by way of security, hypothecation,
security interest, hire purchase agreement, conditional sale agreement,
Sale/Lease Back Transaction, deposit arrangement, title retention, capital lease
or discount, factoring or securitization arrangement on recourse terms,
(iii) any statutory deemed trust or lien, (iv) any preference, priority, adverse
claim, levy, execution, seizure, attachment, garnishment or other encumbrance
which binds property, and (v) any agreement to grant any of the rights or
interests described in clauses (i) to (iv) inclusive of this definition.

 

“Litigation” means any grievance, investigation, litigation, legal action,
lawsuit, mediation, alternative dispute resolution proceeding or other
proceeding (whether civil, administrative, quasi-criminal or criminal) by or
before any Governmental Authority, arbitrator or other decision-making
authority.

 

“Material Adverse Effect” has the meaning assigned to it in the Purchase
Agreement.

 

“Milligan Project” has the meaning assigned to it in the Purchase Agreement.

 

“Milligan Property” has the meaning assigned to it in the Purchase Agreement.

 

“Minerals” has the meaning assigned to it in the Purchase Agreement.

 

“Obligations” means all advances of the Payment Deposit and all obligations for
the performance of covenants, tasks or duties including, without limitation, for
the delivery of Refined Gold, payment of monetary amounts, debts and liabilities
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including, for greater certainty, the return of
the uncredited amount of the Payment Deposit, if applicable, owing by Vendor to
the Purchaser pursuant to the Purchase Agreement, and all covenants, duties
regarding such Refined Gold or amounts, of any kind or nature, present or
future, absolute or contingent, joint or several or joint and several, direct or
indirect, matured or not, extended or renewed, whenever and however incurred,
whether or not evidenced by any note, agreement, letter of credit agreement or
other instrument, arising under, by reason of, pursuant to or otherwise in
respect of the Purchase Agreement, this Security Agreement or any other security
agreement granted by Vendor to the Purchaser, and (as the context so admits)
each and every item or part of any thereof. This term includes all principal,
interest (including all interest that accrues after the commencement of, or
which would have accrued but for the commencement of, any Bankruptcy Proceeding
in accordance with and at the rate, including the Default Rate to the extent
lawful, specified herein or in the Purchase

 

--------------------------------------------------------------------------------


 

Agreement, whether or not such interest is an allowable claim in such Bankruptcy
Proceeding), expenses, legal fees and any other sum chargeable to Vendor under
the Purchase Agreement, this Security Agreement or any other security agreement
granted by Vendor to the Purchaser, and (as the context so admits) each and any
item or part of any thereof.

 

“Order” means any order, directive, direction or request of any Governmental
Authority, arbitrator or other decision-making authority of competent
jurisdiction.

 

“Payment Deposit” has the meaning assigned to it in the Purchase Agreement.

 

“Payment in Full” in relation to any Obligations means permanent, indefeasible
and irrevocable delivery of Refined Gold or payment in cash (or other freely
available funds transfer as may be expressly provided for in the Purchase
Agreement) to the Purchaser in full of all Obligations (other than contingent
indemnification obligations) in accordance with the express provisions of the
Purchase Agreement, without regard to any compromise, reduction or disallowance
of all or any item or part thereof by virtue of the application of any
bankruptcy, insolvency or other similar such laws, any law affecting creditors’
rights generally or general principles of equity, and the cancellation or expiry
of all commitments by the Purchaser to advance any portion of the Payment
Deposit to or for the benefit or at the request of Vendor, and “paid in full”
shall (to the extent the context so admits) be construed in like manner.

 

“Permits” has the meaning assigned to it in the Purchase Agreement.

 

“Permitted Encumbrances” has (i) the defined meaning assigned to it in the
Purchase Agreement and (ii) means any right of title retention or any purchase
money security in connection with the purchase price of assets in the ordinary
course of business which the purchase price is promptly paid when due.

 

“Person” means an individual, corporation, company (limited, unlimited,
unlimited liability or other), limited liability corporation, other body
corporate, estate, limited or general partnership, business trust, trustee,
joint venture, other legal entity, unincorporated association or Governmental
Authority.

 

“PPSA” means the Personal Property Security Act (British Columbia).

 

“Produced Gold” means any and all gold in whatever form or state that is mined,
produced, extracted or otherwise recovered from the Milligan Property during the
Term, including any gold derived from any processing or reprocessing of any
tailings, waste rock or other waste products originally derived from the
Milligan Property, and including gold contained in any ore or other products
requiring further milling, processing, smelting, refining or other beneficiation
of Minerals mined, produced, extracted or otherwise recovered from the Milligan
Property, including concentrates and doré bars.  The gold content of doré,
concentrate or other product containing gold shall be considered Produced Gold
at the time it leaves the Milligan Project mine site.

 

“Prescribed Agreement” has the defined meaning assigned to it in Section 2.5(b).

 

--------------------------------------------------------------------------------


 

“Proceeds” means all goods, investment property, instruments, Documents of
Title, chattel paper, intangibles or money in any form derived directly or
indirectly from any disposal of or other dealing with any Collateral, or that
indemnifies or compensates for such Collateral stolen, lost, destroyed or
damaged, and proceeds of Proceeds whether or not of the same type, class or kind
as the original Proceeds, and (as the context so admits) any item or part
thereof.

 

“Purchase Agreement” has the defined meaning assigned to it in the Background to
this Security Agreement.

 

“Purchaser” means [RG NEWCO], and if such Purchaser shall assign all or any
portion of its rights, benefits or obligations under the Purchase Agreement as
permitted thereunder, such term shall include any assignee of such Purchaser,
whether immediate or derivative, relative to such rights, benefits and
obligations.

 

“Receiver” means any receiver for the Collateral or any of the business,
undertakings, property and assets of Vendor appointed by the Purchaser pursuant
to this Security Agreement or by a court on application by the Purchaser.

 

“Records” means all books, accounts, invoices, letters, papers, security
certificates, documents and other records in any form evidencing or relating in
any way to any item or part of the Collateral and all agreements, Licenses,
Permits and other rights and benefits in respect thereof, and (as the context so
admits) any item or part thereof.

 

“Recovery” means any monies received or recovered by the Purchaser pursuant to
this Security Agreement on account of the Obligations, whether pursuant to any
enforcement of the Security, any Litigation, any settlement thereof or
otherwise.

 

“Refined Gold” has the defined meaning assigned to it in the Purchase Agreement

 

“Replacements” means all increases, additions and accessions to, and all
substitutions for and replacements of, any item or part of the Collateral, and
any item or part thereof.

 

“Representative” of any Person means any director, officer, employee, agent,
legal counsel, accountant, financial advisor, expert, manager, consultant or
other representative appointed, engaged or employed by such Person.

 

“Sale/Lease Back Transaction” means any transaction, series of transactions
(related or not) or arrangement pursuant to which Business Assets of a Person
are disposed of and are thereafter leased back, or are otherwise made available
for use, to that Person.

 

“Sales Taxes” means sales, transfer, turnover or value added taxes of any nature
or kind, including Canadian goods and services taxes and federal, state and
provincial sales and excise taxes, or harmonized Canadian and provincial taxes.

 

“Scheduled Deposit” has the meaning assigned to it in the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

“Security” means any and all Liens granted by Vendor to the Purchaser in this
Security Agreement.

 

“Security Agreement” means this security agreement and all schedules attached
hereto. All uses of the words “hereto”, “herein”, “hereof”, “hereby” and
“hereunder” and similar expressions refer to this Security Agreement and not to
any particular section or portion of it. References to an “Article”, “Section”,
“Subsection” or “Schedule” refer to the applicable article, section, subsection
or schedule of this Security Agreement.

 

“Taxes” means all taxes of any kind or nature whatsoever including federal large
corporation taxes, provincial capital taxes, realty taxes (including utility
charges which are collectible like realty taxes), business taxes, property
transfer taxes, Income Taxes, Sales Taxes, custom duties, payroll taxes, levies,
stamp taxes, royalties, duties, and all fees, deductions, compulsory loans and
withholdings imposed, levied, collected, withheld or assessed as of the date
hereof or at any time in the future, by any Governmental Authority of or within
Canada or any other jurisdiction whatsoever having power to tax, together with
penalties, fines, additions to tax and interest thereon.

 

“Term” has the meaning assigned to it in the Purchase Agreement.

 

2.                                      Extended Meanings

 

To the extent the context so admits, any reference in this Security Agreement
to:

 

“agreement” shall be construed as any agreement, oral or written, any simple
contract or specialty, and includes any bond, bill of exchange, indenture,
instrument or undertaking.

 

“arm’s length” shall be construed in the same manner it is used in the Income
Tax Act (Canada).

 

“change” shall be construed as change, modify, alter, amend, supplement, extend,
renew, compromise, novate, replace, terminate, release, discharge, cancel,
suspend or waive or (where the context so admits) the noun or participle form of
any of the foregoing, and “changed” shall be construed in like manner.

 

“dispose” shall be construed as lease, sell, transfer, license or otherwise
dispose of any property, or the commercial benefits of use or ownership of any
property, including the right to profit or gain therefrom, whether in a single
transaction or in a series of related transactions, and “disposed”,
“disposition” and “disposal” shall be construed in like manner.

 

“include”, “includes” and “including” shall be construed to be followed by the
statement “without limitation” and none of such terms shall be construed to
limit any word or statement which it follows to the specific items or matters
immediately following it or similar terms or matters.

 

“losses and expenses” shall be construed as losses, costs, expenses, damages,
penalties, Awards, Orders, Litigation, claims, claims over, demands and
liabilities, including any

 

--------------------------------------------------------------------------------


 

applicable court costs and legal fees and disbursements on a full indemnity
basis, and “loss and expense” shall be construed in like manner.

 

“rate of exchange” shall be construed so as to include any premiums or costs
payable in connection with any currency conversion being effected.

 

a “receiver” means a privately appointed or court appointed receiver or receiver
and manager, interim receiver, liquidator, trustee-in-bankruptcy, administrator,
administrative receiver, monitor and any other like or similar official.

 

“rights” shall be construed as rights, titles, benefits, interests, powers,
authorities, discretions, privileges, immunities and remedies (actual or
contingent, direct or indirect, matured or unmatured, now existing or arising
hereafter), whether arising by agreement or statute, at law, in equity or
otherwise, and “right” shall be construed in like manner.

 

“set-off” means any right or obligation of set-off, compensation, offset,
combination of accounts, netting, retention, withholding, reduction, deduction
or any similar right or obligation, or (as the context requires) any exercise of
any such right or performance of such obligation.

 

“successor” of a Person (the “relevant party”) shall be construed so as to
include (i) any amalgamated or other body corporate of which the relevant party
or any of its successors is one of the amalgamating or merging body corporates,
(ii) any body corporate resulting from any court approved arrangement of which
the relevant party or any of its successors is party, (iii) any Person to whom
all or substantially all the undertakings, property and assets of the relevant
party is transferred, (iv) any body corporate resulting from the continuance of
the relevant party or any successor of it under the laws of another jurisdiction
of incorporation and (v) any successor (determined as aforesaid or in any
similar or comparable procedure under the laws of any other jurisdiction) of any
Person referred to in clause (i), (ii), (iii) or (iv) of this definition. Each
reference in this Security Agreement to any party hereto or any other Person
shall (where the context so admits) include its successors.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

[PERMITS AND LICENSES]

 

PERMITS AND LICENSES LEGALLY AND BENEFICIALLY OWNED AND HELD BY VENDOR:

 

See attached Table D-1 for Licenses and Permits listed as “Received”.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.7

 

LOCATIONS OF REGISTERED OFFICE, PLACES OF BUSINESS,
CHIEF EXECUTIVE OFFICE, RECORDS AND
OTHER COLLATERAL

 

Registered Office

 

British Columbia

 

Chief Executive Office

 

British Columbia

 

Places of Business

 

British Columbia

 

Locations of Records

 

British Columbia

 

Locations of Collateral

 

British Columbia

 

--------------------------------------------------------------------------------


 

Schedule C3 — Form of Security Agreement — Floating Charge

 

SECURITY AGREEMENT [FLOATING CHARGE]

 

THIS AGREEMENT is made as of the [  ] of [  ], 2010 by TERRANE METALS CORP
(herein called “Vendor”) a company incorporated under the laws of British
Columbia, [address], [fax] in favour of [RG NEWCO], a [·] (herein called the
“Purchaser”) [address], [fax].

 

BACKGROUND:

 

Pursuant to the gold purchase and sale agreement dated [  ], 2010 (the “Purchase
Agreement”) by and among Vendor, the Purchaser, and, solely in respect of
certain sections thereof, Royal Gold, Inc., a corporation organized under the
laws of the State of Delaware, and Thompson Creek Metals Company Inc. a company
governed by the laws of British Columbia, it is a condition of the Purchase
Agreement that Vendor enter into this Security Agreement.

 

FOR VALUABLE CONSIDERATION (the receipt and sufficiency of which are hereby
acknowledged), Vendor covenants, agrees, grants, acknowledges, represents and
warrants in favour of the Purchaser, as follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                               Definitions

 

Each word and phrase defined or given an extended meaning in Schedule 1.1 is
used in this Security Agreement with the defined or extended meaning assigned to
it in Schedule 1.1.

 

1.2                               Statutes

 

Each reference in this Security Agreement to any code, statute, regulation,
official interpretation, directive or other legislative enactment of any
Canadian or foreign jurisdiction (including any political subdivision of any
thereof) at any time shall be construed so as to include such code, statute,
regulation, official interpretation, directive or enactment and each change
thereto made at or before that time.

 

1.3                               Headings

 

The division of this Security Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Security Agreement. The Article and
Section headings in this Security Agreement are included solely for convenience,
are not intended to be full or accurate descriptions and shall not be considered
part of this Security Agreement.

 

--------------------------------------------------------------------------------


 

1.4                               Number and Gender

 

In this Security Agreement, words (including defined terms) in the singular
include the plural and vice-versa (the necessary changes being made to fit the
context) and words in one gender include all genders.

 

1.5                               Reference to Agreements

 

Each reference in this Security Agreement to any agreement (including this
Security Agreement and any other term defined in Schedule 1.1 that is an
agreement), document or instrument shall be construed so as to include such
agreement (including any attached schedules, appendices and exhibits), document
or instrument and each amendment, supplement, other modification, amendment and
restatement, novation and replacement made to it at or before the time in
question.

 

ARTICLE 2
GRANT OF SECURITY

 

2.1                               Security

 

As general and continuing collateral security, without impairment or novation,
for the due payment and performance of the Obligations, and subject to the
exceptions in Section 2.5 and 2.6, Vendor charges, mortgages, assigns and
transfers and grants a security interest in the following Collateral as and by
way of a floating charge to and in favour of Purchaser:

 

(a)                                  all of Vendor’s right, title and interest
in and to all presently owned or held and after acquired or held real property,
whether in fee or of a less estate, relating to or comprising the Milligan
Property or any part thereof, together with all commons, ways, profits,
easements, rights-of-way, privileges, benefits, licenses, improvements,
immunities and rights connected therewith or appurtenant thereto and all
structures, buildings, plant, fixed machinery, fixtures, appurtenances and other
assets belonging, affixed or appurtenant to the said real property (the “Real
Property Rights”), provided such floating charge shall in no way hinder or
prevent Vendor, subject to the Purchase Agreement or until the security hereof
shall have become enforceable, from selling, disposing of or otherwise dealing
with any and all of such Real Property Rights in the ordinary course of Vendor’s
business and for the purpose of carrying on and extending the same, provided,
however, that such floating charge shall prevent Vendor, unless it has the
express written consent of the Purchaser, from granting, creating, assuming, or
permitting to exist any encumbrance, other than Permitted Encumbrances, upon the
whole or any part of the Real Property Rights; and

 

(b)                                 all Proceeds and Replacements of or to
Collateral referred to in clause (a) above, including all rights thereto.

 

--------------------------------------------------------------------------------


 

The security given hereunder is given in addition to and not in substitution for
any other security granted pursuant to the Purchase Agreement and any other
documents and agreements related thereto.

 

2.2                               Attachment

 

Vendor acknowledges that value has been given, that Vendor and the Purchaser
have not agreed to postpone the time for attachment of the Security and that the
Security is intended to attach, as to all of the Collateral in which Vendor now
has rights, when Vendor executes this Security Agreement, and, as to all
Collateral in which Vendor only has rights after the execution of this Security
Agreement, when Vendor first has such rights. For certainty, Vendor confirms and
agrees that the Security is intended to attach to all present and future
Collateral of Vendor and each successor of Vendor.

 

2.3                               Permitted Dispositions

 

Vendor shall be permitted to sell, dispose of or otherwise deal with any of the
Collateral so long as such sale, disposition or other dealing (both singly and
in the aggregate):

 

(a)                                  is not otherwise prohibited under this
Agreement or the Purchase Agreement;

 

(b)                                 is consistent with prudent business
practices for a developer and operator of a mining property; and

 

(c)                                  does not otherwise trigger a Material
Adverse Effect.

 

With respect to any Permitted Disposition, the Purchaser shall promptly, upon
the written request of the Vendor accompanied by (A) confirmation of the
disposition and (B) any detail concerning the item or items of Collateral sold
or disposed of by the Vendor (“Disposed Collateral”) reasonably required by the
Purchaser:

 

(i)                                     execute and return to the Vendor for
filing a registrable discharge of its Security with respect to the Disposed
Collateral; or

 

(ii)                                  amend, or provide written authorization to
the Vendor to amend, any applicable registration or registrations of the
Purchaser’s Security so as to exclude the Disposed Collateral; or

 

(iii)                               provide to the Vendor written confirmation
(and addressed to persons having acquired an interest in the Disposed
Collateral) confirming that the Purchaser no longer has nor will assert any
security interest in the Disposed Collateral

 

depending on the circumstances as determined by the Vendor acting reasonably.

 

--------------------------------------------------------------------------------


 

This Section 2.3 shall not prohibit the Vendor from selling, disposing of or
otherwise dealing with any of the Collateral in accordance with the prior
written consent of the Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed).

 

2.4                               Proceeds Held in Trust

 

After an Event of Default occurs, Vendor shall receive and hold all Proceeds in
trust, separate and apart from other monies, instruments or property, and shall
forthwith endorse as necessary and pay over or deliver them to the Purchaser.

 

2.5                               Leases

 

(a)                                  The last day of the term of any lease, oral
or written, or any agreement therefor, now held or hereafter acquired by Vendor
shall be excepted from the Security and shall not form part of the Collateral
but Vendor shall stand possessed of such one day remaining upon trust to assign
and dispose of the same as the Purchaser directs. If any such lease or agreement
therefor contains a provision which provides in effect that such lease or
agreement may not be assigned, sub-leased, charged or made the subject of any
Lien without the consent of the lessor, the application of the Security to any
such lease or agreement shall be conditional upon such consent being obtained.
Vendor shall forthwith use commercially reasonable best efforts to obtain, as
soon as reasonably practicable, such consent.

 

(b)                                 Upon any sale by the Purchaser or any
Receiver of any leasehold interest pursuant to this Security Agreement, the
Purchaser or any Receiver, for the purpose of vesting the one day residue of the
term or renewal thereof in any purchaser or purchasers, shall be entitled by
deed or writing to appoint such purchaser or purchasers or any other Person or
Persons a new trustee or trustees of the aforesaid reside of any such term or
renewal thereof in the place and stead of Vendor and to vest the same
accordingly in the new trustee or trustees so appointed free from any obligation
respecting the same.

 

2.6                               Agreements

 

(a)                                  Notwithstanding anything to the contrary
contained herein, if Vendor cannot lawfully grant the Security in any agreement
comprised in the Collateral in which it now or hereafter has rights because the
agreement prohibits or restricts such Security, the agreement requires the
consent of any Person which has not been obtained or the grant of such Security
in the agreement would contravene Applicable Law, that agreement shall not, to
the extent it would be illegal or result in a breach or default under that
agreement (each, a “Prescribed Agreement”), be subject to the Security (save to
the extent provided below) unless and until such agreements, consents, waivers
and approvals as may be required to avoid

 

--------------------------------------------------------------------------------


 

such illegality, breach or default have been obtained (“Required Approvals”).
The Security shall nonetheless immediately attach to any rights of Vendor
arising under, by reason of, or otherwise in respect of such agreement such as
the right to receive payments thereunder and all Proceeds and Replacements of
the agreement (“Related Rights”), if and to the extent and as at the time such
attachment to the Related Rights is not illegal or would not result in a breach
or default thereunder.

 

(b)                                 To the extent permitted by Applicable Law
and each Prescribed Agreement, Vendor will hold in trust for the Purchaser, and
provide the Purchaser with the benefits of, each Prescribed Agreement and will
enforce all Related Rights at the direction of the Purchaser or at the direction
of such other Person (including any purchaser of Collateral from the Purchaser
or any Receiver) as the Purchaser may designate.

 

(c)                                  Vendor shall forthwith use commercially
reasonable best efforts to obtain, as soon as reasonably practicable, all such
Required Approvals and acknowledgements of the nature referred to in Subsection
2.6(a).

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Vendor represents and warrants to and in favour of the Purchaser, as follows:

 

3.1                               Incorporation

 

Vendor is validly incorporated and organized and is a valid and subsisting
corporation under the laws of the Province of British Columbia.

 

3.2                               Corporate Power

 

Vendor has the power, capacity, and authority, and has taken all necessary
corporate action, to authorize, issue and perform this Security Agreement and to
grant the Security.

 

3.3                               Licences and Permits

 

Vendor has all necessary power, capacity, and authority, and holds all Licenses
and Permits which it requires, to own its Business Assets (including the
Collateral) and to carry on its current undertakings at the Milligan Project
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect on the Vendor.

 

3.4                               No Conflict

 

Neither the issuance nor the performance of this Security Agreement nor the
granting of the Security requires the Authorization of any Governmental
Authority having jurisdiction over Vendor or its Business Assets, nor is this
Security Agreement in contravention or breach of or in conflict with the
constating documents, any unanimous shareholder agreement, by-laws or
resolutions of the directors or shareholders of Vendor or of the provisions of
any agreement or

 

--------------------------------------------------------------------------------


 

License to which Vendor is a party as at the date hereof or by which it or any
of its Business Assets may be bound as at the date hereof (except, in relation
to any agreement or License, for any contravention, breach or conflict which
does not, and could not reasonably be expected to have a Material Adverse Effect
on Vendor or any of its Business Affairs) or of any Applicable Law to which
Vendor or any of its Business Assets may be subject. No such action will oblige
Vendor to grant any Lien to any Person other than the Purchaser.

 

3.5                               Title

 

Subject only to Permitted Encumbrances, Vendor has and will have good and
marketable title to the Collateral free and clear of all Liens whatsoever.

 

3.6                               Enforceability

 

This Security Agreement constitutes a valid and legally binding obligation of
Vendor enforceable against Vendor in accordance with its terms, subject only to
bankruptcy, insolvency or other statutes or judicial decisions affecting the
enforcement of creditors’ rights in general, to general principles of equity
under which specific performance and injunctive relief may be refused by a court
in its discretion and to any reasonable qualifications expressed in the legal
opinions delivered by counsel for Vendor to the Purchaser pursuant to the
Purchase Agreement.

 

3.7                               Real Property Rights

 

Schedule 2.1 includes a complete list of all Real Property Rights owned, held or
used by Vendor as at the date hereof in carrying on Vendor’s business related to
the Milligan Property that are registered at the applicable Land Title Office in
British Columbia. Upon Vendor’s acquisition of rights in any additional Real
Property Right registered at the applicable Land Title Office in British
Columbia, Vendor will promptly give written notice to the Purchaser of full
particulars of the same.

 

3.8                               Reliance and Survival

 

All representations and warranties of Vendor made herein or in any certificate
or other document delivered by or on behalf of Vendor to the Purchaser are
material, shall survive the issuance of this Security Agreement and shall
continue in full force and effect for a term of five years following payment of
the final Scheduled Deposit. The Purchaser shall be deemed to have relied upon
each such representation and warranty notwithstanding any investigation made by
or on behalf of the Purchaser at any time.

 

ARTICLE 4
COVENANTS OF VENDOR

 

4.1                               Maintenance

 

Vendor shall diligently maintain and use the Collateral and shall conduct its
business in a proper and efficient manner so as to preserve and protect the
Collateral and the earnings, issues and profits thereof.

 

--------------------------------------------------------------------------------


 

4.2                               Access to Records

 

Vendor shall upon prior written request from the Purchaser, permit the Purchaser
or its Representatives at any commercially reasonable time to have access to all
premises occupied by Vendor or any place where any Collateral may be found in
order to inspect any Collateral and to examine the books of account and other
records and reports of Vendor including the Records, and to have temporary
custody of, make copies of and take extracts from such records, reports and
Records.

 

4.3                               Taxes

 

Vendor shall pay all Taxes when due except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves under GAAP have been established and either (a) no Lien attaches to
Collateral to secure the payment of such Taxes or (b) a Lien attaches to
Collateral to secure the payment of such Taxes but no risk of enforcement exists
and Vendor has paid to or deposited with the relevant taxation authority such
amounts as may be assessed or otherwise required to cease all related penalties
and interest from continuing to accrue. Vendor shall provide the Purchaser with
evidence of Tax payments upon written request.

 

4.4                               Liens

 

Vendor shall keep the Collateral free at all times from Liens, except Permitted
Encumbrances, and shall defend the title to the Collateral against all Persons.
Vendor shall not permit any Collateral to become an accession to or commingled
with any property other than other Collateral or to become a fixture unless the
Security ranks prior to the interests of all Persons in the subject realty.
Neither the foregoing nor Section 3.5 shall in any way prevent the Purchaser
from, at any time, contesting the validity, enforceability or priority of any
Lien. Subject to the Purchase Agreement, no Lien shall be entitled to priority
over the Security. Nothing in this Security Agreement is intended to create any
rights (including subordination rights) in favour of any Person other than the
Purchaser, any Receiver and the other Indemnified Parties.

 

4.5                               Compliance with Governmental Requirements

 

With respect to the Milligan Project, the Vendor shall materially comply with
all requirements of any Governmental Authority applicable to any Collateral or
its use and with all covenants, terms or conditions upon which any Collateral is
held or used; provided, however, the Vendor shall have the right to contest
enforcement actions and any allegations of infringement of the same in its
discretion.

 

4.6                               Further Assurances

 

Vendor shall at all times do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged or delivered all such further acts, deeds,
transfers, mortgages and charges, security agreements, assignments, agreements
and assurances as the Purchaser may reasonably require in order to give effect
to the provisions of this Security Agreement and for the better, confirming,
registering, securing or perfecting, or maintaining the perfection of, the

 

--------------------------------------------------------------------------------


 

Security and the priority accorded to the Security intended under this Security
Agreement. Upon the request of the Purchaser, Vendor shall specifically
mortgage, pledge, charge, grant a security interest in, or assign in favour of
the Purchaser any property that forms part of the Collateral and shall execute
all documents reasonably required by the Purchaser in connection therewith.
Vendor constitutes and appoints the Purchaser acting by any officer for the time
being of the Purchaser located at its address for notices prescribed by
Section 7.3 to be its attorney with full power of substitution to do on Vendor’s
behalf anything that Vendor can lawfully do by an attorney, including to do,
make and execute all such agreements, deeds, acts, matters or things, with the
right to use the name of Vendor, whenever and wherever it deems necessary or
expedient and to carry out Vendor’s obligations under this Security Agreement.
Such power of attorney, being granted by way of security and coupled with an
interest, is irrevocable until Payment in Full of the Obligations. Such power of
attorney shall not be exercisable by the Purchaser (a) unless an Event of
Default has occurred and is continuing or (b) unless the Purchaser has requested
in writing Vendor to take any action required pursuant to this Section 4.6 and
Vendor has failed to do so after 90 days of such request.

 

4.7                               Notice of Change

 

Vendor shall notify the Purchaser in writing:

 

(a)                                  forthwith of any Litigation which could
materially adversely affect any Collateral or the Security therein;

 

(b)                                 forthwith after receipt by Vendor of any
notice from any Governmental Authority regarding, or the occurrence of, any of
the following events where any of such events could reasonably be seen to have a
Material Adverse Effect on any Collateral or Security: non-compliance with
Applicable Laws, order for suspension of mining activities, cancellation or
forfeiture of, or the failure to renew or expiry of, any Real Property Rights;
and

 

(c)                                  at least 3 Business Days prior to (i) any
change of name, or the adoption of a French form of name, or the adoption of a
combined English/French or French/English form of name, of Vendor, (ii) any
transfer of Vendor’s interest in any Collateral not expressly permitted
hereunder, or (iii) any change in the registered office or chief executive
office of Vendor.

 

4.8                               Costs

 

Vendor shall forthwith reimburse the Purchaser, on demand and on a full
indemnity basis, for all interest, commissions, costs of realization and other
reasonable, out-of-pocket and properly documented costs and expenses (including
reasonable out-of-pocket and properly documented legal fees on a full indemnity
basis) incurred by the Purchaser or any Receiver in connection with the
enforcement of this Security Agreement and the enforcement of the Security,
including those arising in connection with the realization, disposition of,
retention, protection or collection of any Collateral and the protection or
enforcement of the rights of the Purchaser or any Receiver.

 

--------------------------------------------------------------------------------


 

4.9                               Reimbursements as Obligations

 

All amounts for which Vendor is required hereunder to reimburse the Purchaser or
any Receiver shall, from the date of disbursement until the date the Purchaser
or such Receiver receives reimbursement, be deemed advanced to Vendor by the
Purchaser or such Receiver, as the case may be, on the faith and security of
this Security Agreement, shall be deemed to be Obligations secured by the
Security and shall bear interest from the date of disbursement, compounded and
payable monthly, both before and after demand, default and judgment, until
payment of such amount is paid in full at the Default Rate.

 

4.10                        General Indemnity

 

In addition to any indemnity contained in the Purchase Agreement, Vendor will
indemnify the Purchaser, any Receiver and their respective Representatives,
(each, an “Indemnified Party”) in respect of, and save each Indemnified Party
fully harmless from and against, all loss and expense which an Indemnified Party
may suffer or incur in connection with (a) the exercise by the Purchaser or any
Receiver of any of its rights hereunder, (b) any breach by Vendor of the
representations or warranties of Vendor contained herein, or (c) any breach by
Vendor of, or any failure by Vendor to observe or perform, any of the
Obligations, save that Vendor shall not be obliged to so indemnify any
Indemnified Party to the extent such losses and expenses are determined by a
final Award (from which no appeal may be made or the applicable appeal periods
have lapsed without any appeal therefrom having been perfected) to have directly
resulted from the willful misconduct or gross negligence of the Indemnified
Party. The Purchaser shall be constituted as the trustee of each Indemnified
Party, other than itself, and shall hold and enforce each such other Indemnified
Party’s rights under this Section 4.10 for their respective benefits.  In no
event will Vendor be liable to Purchaser for any lost profits or incidental,
indirect, speculative, consequential, special, punitive, or exemplary damages of
any kind (whether based in contract, tort, including negligence, strict
liability, fraud, or otherwise, or statutes, regulations, or any other theory)
arising out of or in connection with this Security Agreement, even if advised of
such potential damages.

 

4.11                        Updated Lists

 

As soon as Vendor acquires any rights in any Real Property Right registered at
the applicable Land Title Office in British Columbia, a written description
describing that Real Property Right shall be deemed to have been incorporated
into Schedule 2.1 and Vendor shall promptly deliver to the Purchaser an updated
version of such Schedule 2.1, showing additions and deletions to the Collateral
since the prior version forming a part hereof, provided however that any such
addition shall not result in increasing the physical or subsurface area of the
Milligan Project outside of the area existing as of the date hereof. Each such
version approved of by the Purchaser shall be deemed to be part of this Security
Agreement as of its preparation date.

 

--------------------------------------------------------------------------------


 

ARTICLE 5
DEFAULT

 

5.1                               Acceleration on Event of Default

 

If the uncredited portion of the Payment Deposit becomes due and payable to the
Purchaser pursuant to either Section 12.2 (a) or Section 13.2 of the Purchase
Agreement, upon expiry of the time permitted for payment of same,  the
Obligations shall be immediately due and payable and the Security shall become
immediately enforceable without the necessity for any further action or notice
by the Purchaser.

 

5.2                               Waiver

 

The Purchaser may waive any Event of Default or any breach by Vendor of any of
the provisions of this Security Agreement. No waiver, however, shall be deemed
to extend to a subsequent breach or Event of Default, whether or not the same as
or similar to the breach or Event of Default waived, and no act or omission by
the Purchaser shall extend to, or be taken in any manner whatsoever to affect,
any subsequent breach or Event of Default or the rights of the Purchaser arising
therefrom. Any such waiver must be in writing and signed by the Purchaser to be
effective. No failure on the part of the Purchaser to exercise, and no delay by
the Purchaser in exercising, any right under this Security Agreement shall
operate as a waiver of such right. No single or partial exercise of any such
right shall preclude any other or further exercise of such right or the exercise
of any other right.

 

ARTICLE 6
REMEDIES ON DEFAULT

 

6.1                               Remedies of Purchaser

 

If the Security becomes enforceable in accordance with Article 5, the Purchaser
shall have the rights set out in this Article 6.

 

6.2                               Right to Appoint a Receiver

 

The Purchaser may appoint by instrument in writing one or more Receivers of any
Collateral. Any such Receiver shall have the rights set out in this Article 6.
In exercising such rights, any Receiver shall act as and for all purposes shall
be deemed to be the agent of Vendor and the Purchaser shall not be responsible
for any act or default of any Receiver. The Purchaser may remove any Receiver
and appoint another from time to time. An officer or employee of the Purchaser
may be appointed as a Receiver. No Receiver appointed by the Purchaser need be
appointed by, nor need its appointment be ratified by, or its actions in any way
supervised by, a court. If two or more Receivers are appointed to act
concurrently, they shall, unless otherwise expressly provided in the instrument
appointing them, so act severally and not jointly and severally. The appointment
of any Receiver or anything done by a Receiver or the removal or termination of
any Receiver shall not have the effect of constituting the Purchaser a mortgagee
in possession in respect of the Collateral.

 

--------------------------------------------------------------------------------


 

6.3                               Rights of a Receiver

 

Any Receiver appointed by the Purchaser shall have the following rights:

 

(a)                                  Power of Entry. Vendor shall forthwith upon
demand deliver to a Receiver possession of any Collateral at the place specified
by the Receiver. Any Receiver may at any time enter upon any premises owned,
leased or otherwise occupied by Vendor or where any Collateral is located to
take possession of, disable or remove any Collateral, and may use whatever means
the Receiver considers advisable to do so.

 

(b)                                 Power of Sale. Any Receiver may sell, lease,
consign, license, assign or otherwise dispose of any Collateral by public
auction, private tender or private contract with or without notice, advertising
or any other formality, all of which are hereby waived by Vendor to the extent
permitted by Applicable Law. Any Receiver may, at its discretion, establish the
terms of such disposition, including terms and conditions as to credit, upset,
reserve bid or price. All payments made pursuant to such dispositions shall be
credited against the Obligations only as they are actually received. Any
Receiver may buy in, rescind or vary any contract for the disposition of any
Collateral and may dispose of any Collateral again without being answerable for
any loss occasioned thereby. Any such disposition may take place whether or not
the Receiver has taken possession of the Collateral. The exercise by the
Receiver of any power of sale does not preclude the Receiver from further
exercise of its power of sale in accordance with this clause.

 

(c)                                  Carrying on Business. With respect to, and
to the extent of, the Collateral and the Milligan Property, any Receiver may
carry on, or concur in the carrying on of, any of the business or undertaking of
Vendor and may, to the exclusion of all others, including Vendor after five
Business Days’ written notice, enter upon, occupy and use any of the premises,
buildings, plant and undertaking of, or occupied or used by, Vendor and, for
such time and such purposes as the Receiver sees fit, may use any of the
equipment and intangibles of Vendor that Vendor has not removed from the
Milligan Property within five Business Days after the Purchaser or the Receiver
has given Vendor written notice to do so. No Receiver shall be liable to Vendor
for any negligence in so doing or in respect of any rent, charges, costs,
depreciation or damages in connection with any such action.

 

(d)                                 Any Receiver may complete any unfinished
construction upon or in the Collateral including having the power to:

 

(i)                                     appoint and engage superintendents,
architects, engineers, miners, geologists, consultants, contractors, managers,
advisors and such

 

--------------------------------------------------------------------------------


 

other personnel which, in the discretion of the Receiver, may be required to
construct, furnish or operate the Collateral;

 

(ii)                                  enter into contracts for the supply of
materials and services which the Receiver deems necessary to complete or operate
the Collateral;

 

(iii)                               enter into and enforce and take the benefit
of Real Property Rights, agreements and other arrangements in respect of the
Collateral from municipal or other Governmental Authorities or from any other
source whatsoever which provide loans, grants or Licenses;

 

(iv)                              enter into, enforce, use and take the benefit
of construction contracts, contracts for services or materials, performance
bonds, insurance contracts, development agreements, plans, studies, reports,
information or any other matter, material or arrangement in respect of the
Collateral; and

 

(v)                                 with the approval of a court of competent
jurisdiction, if required by Applicable Law, terminate any Real Property Rights
or other arrangements made by Vendor in connection with the Collateral on such
terms as the Receiver deems reasonable.

 

(e)                                  Pay Liens. Any Receiver may pay any
liability secured by any actual or threatened Lien against any Collateral. A
Receiver may borrow money for the maintenance, preservation or protection of any
Collateral or for carrying on any of the business or undertaking of Vendor with
respect to, and to the extent of, the Collateral and the Milligan Property and
may grant Liens in any Collateral in priority to the Security as security for
the money so borrowed. Vendor will forthwith on demand reimburse the Receiver
for all such payments and borrowings.

 

(f)                                    Dealing with Collateral. Any Receiver may
seize, collect, realize, dispose of, enforce, release to third parties or
otherwise deal with any Collateral in such manner, upon such terms and
conditions and at such time as it deems advisable without notice to Vendor
(except as otherwise required by Applicable Law), and may charge on its own
behalf and pay to others its costs and expenses (including legal, Receiver’s and
accounting fees and expenses on a full indemnity basis) incurred in connection
with such actions. Vendor will forthwith upon demand reimburse the Receiver for
all such costs or expenses.

 

(g)                                 Powers re Collateral. Any Receiver may have,
enjoy and exercise all of the rights of and enjoyed by Vendor with respect to
the Collateral or incidental, ancillary, attaching or deriving from the
ownership by Vendor of the Collateral, the right to commence or continue
Litigation to preserve or protect Collateral and the right to grant or agree to
Liens and grant or

 

--------------------------------------------------------------------------------


 

reserve profits a prendre, easements, rights of ways, rights in the nature of
easements and licenses over or pertaining to the whole or any part of the
Collateral.

 

(h)                                 Retain Services. Any Receiver may retain the
services of such real estate brokers and agents, lawyers, accountants,
appraisers and other consultants as the Receiver may deem necessary or desirable
in connection with anything done or to be done by the Receiver or with any of
the rights of the Receiver set out herein and pay their commissions, fees and
disbursements (which payment shall constitute part of the Receiver’s
disbursements reimbursable by Vendor hereunder). Vendor shall forthwith on
demand reimburse the Receiver for all such payments.

 

6.4                               Right to have Court Appoint a Receiver

 

The Purchaser may, at any time, apply to a court of competent jurisdiction for
the appointment of a Receiver, or other official, who may have powers the same
as, greater or lesser than, or otherwise different from, those capable of being
granted to a Receiver appointed by the Purchaser pursuant to this Security
Agreement.

 

6.5                               Purchaser may exercise rights of a Receiver

 

In lieu of or in addition to, exercising its rights under Sections 6.3 and 6.4,
the Purchaser has, and may exercise, any of the rights which are capable of
being granted to a Receiver appointed by the Purchaser pursuant to this Security
Agreement.

 

6.6                               Retention of Collateral

 

The Purchaser may elect to retain any Collateral in satisfaction of the
Obligations. The Purchaser may designate any part of the Obligations to be
satisfied by the retention of particular Collateral which the Purchaser
considers to have a net realizable value approximating the amount of the
designated part of the Obligations, in which case only the designated part of
the Obligations shall be deemed to be satisfied by the retention of the
particular Collateral.

 

6.7                               Limitation of Liability

 

Except for any loss or expense resulting from any gross negligence, bad faith or
willful misconduct of the Purchaser, any Receiver or any of their respective
Representatives,  neither the Purchaser nor any Receiver shall be liable or
accountable for any failure of the Purchaser or any Receiver to seize, collect,
realize, dispose of, enforce or otherwise deal with any Collateral nor shall any
of them be bound to institute Litigation for any such purposes or for the
purpose of preserving any rights of the Purchaser, Vendor or any other Person in
respect of any Collateral. Neither the Purchaser nor any Receiver shall be
liable or responsible for any loss and expense whatever which may accrue in
consequence of any such failure resulting from any negligence of the Purchaser,
any Receiver or any of their respective Representatives or otherwise. If any
Receiver or the Purchaser takes possession of any Collateral, neither the
Purchaser nor any Receiver shall have any liability as a mortgagee in possession
or be accountable for anything except actual receipts.

 

--------------------------------------------------------------------------------


 

6.8                               Extensions of Time

 

The Purchaser and any Receiver may grant renewals, extensions of time and other
indulgences, take and give up Liens, accept compositions, grant releases and
discharges, perfect or fail to perfect any Liens, release any Collateral to
third parties and otherwise deal or fail to deal with Vendor, debtors of Vendor,
guarantors, sureties and others and with any Collateral and other Liens as the
Purchaser may see fit, all without prejudice to the liability of Vendor to the
Purchaser or the rights of the Purchaser and any Receiver under this Security
Agreement.

 

6.9                               Application of Payments against Obligations

 

Any Recovery received by the Purchaser in respect of the Obligations from time
to time and any Recovery realized by the Purchaser on any Collateral shall be
appropriated and applied by the Purchaser in accordance with Section 6.17.

 

6.10                        Set-Off, Combination of Accounts met and/or
Crossclaims

 

The Obligations will be paid by Vendor without regard to any equities between
Vendor and the Purchaser or any right of set-off or cross-claim. Any
indebtedness owing by the Purchaser to Vendor, direct or indirect, extended or
renewed, actual or contingent, mutual or not, may be set off or applied against,
or combined with, the Obligations by the Purchaser at any time either before or
after maturity, without demand upon or notice to anyone.

 

Deficiency

 

If the proceeds of the realization of any Collateral are insufficient to repay
all liquidated Obligations, Vendor shall forthwith pay or cause to be paid to
the Purchaser such deficiency.

 

6.11                        Validity of Sale

 

No Person dealing with the Purchaser or any Receiver or with any Representative
of the Purchaser or any Receiver shall be concerned to inquire whether the
Security has become enforceable, whether any right of the Purchaser or any
Receiver has become exercisable, whether any Obligations remain outstanding or
otherwise as to the propriety or regularity of any dealing by the Purchaser or
any Receiver with any Collateral or to see to the application of any money paid
to the Purchaser or any Receiver, and in the absence of fraud on the part of
such Person such dealings shall be deemed, as regards such Person, to be within
the rights hereby conferred and to be valid and effective accordingly.

 

6.12                        Purchaser or Receiver may Perform

 

If Vendor fails to perform any Obligations, without limiting any other provision
hereof, the Purchaser or any Receiver may perform those Obligations as attorney
for Vendor in accordance with Section 4.6. Vendor shall remain liable under each
agreement and Real Property Right to which it is party or by which it or any of
its Business Assets is bound and shall perform all of its obligations
thereunder, and shall not be released from any of its obligations under any such
agreement or Real Property Right by the exercise of any rights by the Purchaser
or any Receiver. Neither the Purchaser nor any Receiver shall have any
obligation under any such

 

--------------------------------------------------------------------------------


 

agreement or Real Property Right by reason of this Security Agreement, nor shall
the Purchaser or any Receiver be obliged to perform any of the obligations of
Vendor thereunder or to take any action to collect or enforce any claim made
subject to the security of this Security Agreement. The rights conferred on the
Purchaser and any Receiver under this Security Agreement are for the purpose of
protecting the Security in the Collateral and shall not impose any obligation
upon the Purchaser or any Receiver to exercise any such rights.

 

6.13                        Effect of Appointment of Receiver

 

As soon as the Purchaser takes possession of any Collateral or appoints a
Receiver over any Collateral, all rights of each of the Representatives of
Vendor with respect to that Collateral shall cease, unless specifically
continued by the written consent of the Purchaser or the Receiver.

 

6.14                        Time for Payment

 

If any Obligations are due by maturity, demand or acceleration, it shall be
deemed reasonable for the Purchaser to exercise its rights under this Security
Agreement immediately if such payment is not made, and any days of grace or any
time for payment which might otherwise be required to be afforded to Vendor by
any agreement or Applicable Law is hereby irrevocably waived to the extent
permitted by law.

 

6.15                        Rights in Addition

 

The rights conferred by this Article 6 are in addition to, and not in
substitution for, any other rights the Purchaser may have under this Security
Agreement, at law, in equity or by or under Applicable Law or the Purchase
Agreement or any other security agreement. The Purchaser may proceed by way of
any action, suit or other proceeding at law or in equity including (a) the right
to take proceedings in any court of competent jurisdiction for the sale or
foreclosure of the Collateral and (b) filing proofs of claim and other
documentation to establish the claims of the Purchaser in any Litigation
relating to Vendor. No right of the Purchaser or any Receiver shall be exclusive
of or dependent on any other. Any such right may be exercised separately or in
combination, and at any time. The exercise by the Purchaser or any Receiver of
any right hereunder does not preclude the Purchaser or any Receiver from further
exercise of such right in accordance with this Security Agreement.

 

6.16                        Application of Proceeds

 

Each Recovery received by the Purchaser will be held and dealt with by or
applied and paid to the relevant parties or Persons indicated below promptly
following receipt by the Purchaser in the following order:

 

(a)                                  first, to be applied to the Payment in Full
of the Obligations due and owing to the Purchaser under the Purchase Agreement,
including all reasonable fees of the Purchaser and all reasonable out-of-pocket
disbursements, fees, costs and expenses incurred by the Purchaser in connection
with the preservation of the Security or the Collateral or any enforcement
proceedings and all amounts for which the Purchaser is

 

--------------------------------------------------------------------------------


 

entitled to payment or indemnity from Vendor pursuant to any other provision of
this Security Agreement;

 

(b)                                 second, after Payment in Full of all
Obligations in accordance with paragraph (a) above, the surplus, if any,
remaining from that Recovery will be paid to Vendor, unless otherwise directed
by any Order of any competent Governmental Authority, or as required by
Applicable Law.

 

The fact that the Purchaser may make a payment pursuant to paragraph (b) above
or may determine that the Obligations have been paid in full, will not
thereafter prevent the Purchaser from applying any further Recovery in the order
set out in this Section 6.17.

 

ARTICLE 7
GENERAL

 

7.1                               Security in Addition

 

The Security does not replace or otherwise affect any existing or future Lien
held by the Purchaser. Neither the taking of any Litigation, judicial or
extra-judicial, nor the refraining from so doing, nor any dealing with any other
security for any Obligations shall release or affect the Security. Neither the
taking of any Litigation, judicial or extra-judicial, pursuant to this Security
Agreement, nor the refraining from so doing, nor any dealing with any Collateral
shall release or affect any of the other Liens held by the Purchaser for the
payment or performance of the Obligations.

 

7.2                               No Merger

 

This Security Agreement shall not operate by way of a merger of the Obligations
or of any agreement or other document by which the Obligations now or at any
time hereafter may be represented or evidenced. Neither the taking of any
judgment nor the exercise of any power of seizure or disposition shall
extinguish the liability of Vendor to pay and perform the Obligations nor shall
the acceptance of any payment or alternate security constitute or create any
novation. No covenant, representation or warranty of Vendor herein shall merge
in any judgment.

 

7.3                               Notices

 

Any notice, demand, consent, approval or other communication to be made or given
under or in connection with this Security Agreement shall be given in accordance
with the Purchase Agreement.

 

7.4                               Time of the Essence

 

Time is and shall remain of the essence of this Security Agreement and each of
its provisions.

 

--------------------------------------------------------------------------------


 

7.5                               Governing Law

 

This Security Agreement shall be governed by, and interpreted in accordance
with, the laws in force in the Province of British Columbia, including the
federal laws of Canada applicable therein (excluding any conflict of laws
rule or principle which might refer such construction to the laws of another
jurisdiction). Vendor irrevocably attorns to and submits to the non-exclusive
jurisdiction of the Courts of British Columbia with respect to any matter
arising hereunder or related hereto. Such choice of law shall, however, be
without prejudice to or limitation of any other rights available to the
Purchaser under the laws of any other jurisdiction where Collateral may be
located.

 

7.6                               Doctrine of Consolidation

 

Pursuant to section 31(2) of the Property Law Act (British Columbia), the
doctrine of consolidation shall apply to this Security Agreement.

 

7.7                               Security Effective Immediately

 

Neither the issuance nor registration of, or any filings with respect to, this
Security Agreement, nor any partial advance of the Payment Deposit by the
Purchaser, shall bind the Purchaser to advance any amounts of the Payment
Deposit to Vendor, but the Security shall take effect forthwith upon the
issuance of this Security Agreement by Vendor.

 

7.8                               Entire Agreement

 

There are no representations, warranties, covenants, agreements or
acknowledgments whether direct or collateral, express or implied, that form part
of or affect this Security Agreement or any Collateral, other than as expressed
herein or in the Purchase Agreement or other security agreements granted
contemporaneously herewith by Vendor to the Purchaser and other than as may be
expressed in any other written agreement entered into between Vendor and the
Purchaser contemporaneously herewith. The execution of this Security Agreement
has not been induced by, nor does Vendor rely upon or regard as material, any
representations, warranties, conditions, other agreements or acknowledgments not
expressly made in this Security Agreement and the other written agreements and
other documents to be delivered pursuant hereto or contemporaneously herewith. 
In the event of any inconsistency between the terms of this Security Agreement
and the terms of the Purchase Agreement with respect to the subject matter
herein, the terms of the Purchase Agreement shall control

 

7.9                               Provisions Reasonable

 

Vendor acknowledges that the provisions of this Security Agreement and, in
particular, those respecting rights of the Purchaser or any Receiver against
Vendor and any Collateral upon an Event of  Default, are commercially reasonable
and not manifestly unreasonable.

 

7.10                        Invalidity

 

If any provision of this Security Agreement is found to be invalid or
unenforceable, by a court of competent jurisdiction from which no further appeal
right lies, that provision shall be

 

--------------------------------------------------------------------------------


 

deemed to be severed herefrom and the remaining provisions of this Security
Agreement shall not be affected thereby but shall remain valid and enforceable.

 

7.11                        Binding Effect

 

This Security Agreement shall enure to the benefit of the Purchaser and any
Receiver and their respective successors and assigns permitted under the
Purchase Agreement and shall be binding on Vendor, its legal representatives
(including receivers) and its successors and assigns permitted under the
Purchase Agreement. Each reference to Vendor in this Security Agreement shall be
construed so as to include the successors and such permitted assigns of Vendor
to the extent the context so admits.

 

7.12                        Survival

 

The Obligations payable under Sections 4.10 and 6.17 (the “Indemnity
Obligations”) shall survive the Payment in Full of all other Obligations and
shall continue in full force and effect until Payment in Full has been
irrevocably made of such Indemnity Obligations.

 

7.13                        Statutory Waivers

 

To the fullest extent permitted by Applicable Law, Vendor waives all of the
rights, benefits and protections given by the provisions of any existing or
future statute which imposes limitations upon the rights of a secured party or
upon the methods of realization of security, including any seize or sue or
anti-deficiency statute or any similar provisions of any other statute.

 

7.14                        Currency

 

All references in this Security Agreement to monetary amounts, unless
specifically provided, are to lawful currency of the United States of America.
All sums of money payable under this Security Agreement shall be paid in the
currency in which such sums are incurred or expressed as due hereunder.

 

7.15                        Currency Conversions

 

If the Purchaser receives or recovers any amount payable under this Security
Agreement in a currency (the “Recovered Amount”) which is different than the
currency of the United States of America (the “Contract Currency”), the
Purchaser may convert the Recovered Amount to the Contract Currency at the rate
of exchange which the Purchaser is able, acting in a reasonable manner and in
good faith, to purchase the relevant amount of the Contract Currency. The amount
of the Contract Currency resulting from any such conversion shall then be
applied in accordance with the provisions of Section 6.9.

 

7.16                        Judgment Currency

 

If, for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into the currency of the country
giving such judgment (the “Judgment Currency”) an amount due hereunder in a
different currency (the “Agreed Currency”), then the date on which the rate of
exchange for conversion is selected by the court

 

--------------------------------------------------------------------------------


 

is referred to herein as the “Conversion Date”. If there is a change in the rate
of exchange between the Judgment Currency and the Agreed Currency between the
Conversion Date and the actual receipt by the Purchaser or any Receiver of the
amount due hereunder or under any such judgment, Vendor will, notwithstanding
any such judgment, pay all such additional amounts as may be necessary to ensure
that the amount received by the Purchaser or Receiver in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of receipt, will
produce the amount due in the Agreed Currency. Vendor’s liability hereunder
constitutes a separate and independent liability which shall not merge with any
judgment or any partial payment or enforcement of payment of sums due under this
Security Agreement.

 

7.17                        Amendment

 

Subject to Section 1.5, no agreement purporting to change this Security
Agreement shall be binding upon either Vendor or the Purchaser unless that
agreement is in writing and signed by Vendor and the Purchaser.

 

7.18                        Information

 

At any time the Purchaser may provide to any Person that claims an interest in
Collateral copies of this Security Agreement or information about it or about
the Collateral or the Obligations.

 

7.19                        Discharge

 

Forthwith following the Deposit Reduction Time, the Purchaser shall discharge
all security interests in the Collateral.  Upon the discharge of the security
interests in the Collateral, the Purchaser shall discharge or authorize Vendor
to discharge, any applicable registrations in respect of the Collateral and
shall execute and deliver to Vendor such other documents or instruments as
Vendor may reasonably require to reflect such discharge.

 

7.20                        Date of Reference

 

For convenience of reference, this Security Agreement may be referred to as
being dated for reference [  ], 2010 irrespective of its actual date of
execution.

 

7.21                        Vendor Acknowledgment

 

The Vendor:

 

(a)           acknowledges receiving a copy of this Security Agreement; and

 

(b)           waives all rights to receive from the Purchaser a copy of any
financing statement, financing change statement or verification statement filed
or issued, as the case may be, at any time in respect of this Security Agreement
or any amendments to it.

 

--------------------------------------------------------------------------------


 

TO WITNESS THIS AGREEMENT, Vendor has caused this Security Agreement to be duly
executed.

 

 

OFFICER
SIGNATURE(S)

 

 

 

TRANSFEROR(S) SIGNATURE(S)

 

Y

M

D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TERRANE METALS CORP.
by its authorized signatory(ies)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

(as to all signatures)

 

OFFICER CERTIFICATION

 

Your signature constitutes a representation that you are a solicitor, notary
public or other person authorized by the Evidence Act, R.S.B.C. 1996, c. 124, to
take affidavits for use in British Columbia and certifies the matters set out in
Part 5 of the Land Title Act as they pertain to execution of this instrument.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

DEFINITIONS

 

1.                                       Unless the context otherwise requires,
in this Security Agreement the following terms are used with their corresponding
defined meanings:

 

“Applicable Law” means any international, federal, state, provincial, or
municipal law, regulation, ordinance, code, order or other requirement or
rule of law or the rules, policies, orders or regulations of any Governmental
Authority or stock exchange, including any judicial or administrative
interpretation thereof, applicable to a Person or any of its properties, assets,
business or operations.

 

“Authorizations” means any authorization, approval, consent, exemption, license,
permit, franchise or no-action letter from any Governmental Authority having
jurisdiction with respect to any specified Person, property, transaction or
event, or with respect to any of such Person’s Business Affairs or from any
Person in connection with any easements or contractual rights.

 

“Award” means any judgment, decree, injunction, rule, award or order of any
Governmental Authority, arbitrator or other decision-making authority of
competent jurisdiction.

 

“Bankruptcy Proceeding” means, with respect to any Person, any proceeding
contemplated by any application, petition, assignment, filing of notice or other
means, whether voluntary or involuntary and whether or not under the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada) or any other like, equivalent or
analogous legislation of any jurisdiction seeking any moratorium,
reorganization, adjustment, composition, proposal, compromise, arrangement or
other like or similar relief in respect of any or all of the obligations of that
Person, seeking the winding up, liquidation or dissolution of that Person or all
or any part of its Business Assets, seeking any Award declaring, finding or
adjudging that Person insolvent or bankrupt, seeking the appointment
(provisional, interim or permanent) of any receiver or resulting, by operation
of law, in the bankruptcy of that Person.

 

“Business Affairs” means the Business Assets, liabilities, financial condition,
and results of operations of Vendor.

 

“Business Assets” means the business, operations, undertaking, property and
assets of the Vendor in relation to the Milligan Project.

 

“Business Day” means a day other than a Saturday or a Sunday or a day (i) that
is a statutory holiday under the laws of the Province of British Columbia or
(ii) on which national banking institutions in New York and Colorado are closed
to the public for conducting business.

 

--------------------------------------------------------------------------------


 

“Collateral” means all of the property made subject to the Liens created under
Section 2.1, wherever located, now or hereafter owned by Vendor or in or to
which Vendor now or hereafter has rights, including all such rights, and (as the
context so admits) any item or part thereof.

 

“Default Rate” means the interest rate per annum payable by Vendor pursuant to
Section 15.3(a) of the Purchase Agreement.

 

“Deposit Reduction Time” has the meaning assigned to it in the Purchase
Agreement.

 

“Documents of Title” means all documents of title, whether negotiable or
non-negotiable, including all warehouse receipts and bills of lading, in which
Vendor now or hereafter has rights, and (as the context so admits) any item or
part thereof.

 

“Event of Default” means a Vendor Event of Default as defined in the Purchase
Agreement.

 

“Governmental Authority” means any federal, provincial, or local government,
agency, department, ministry, authority, tribunal, commission, official, court
or securities commission.  For the avoidance of doubt, “tribunal” shall not be
deemed to include First Nations.

 

“Income Taxes” means taxes based on or measured by income or profit of any
nature or kind, including Canadian federal and provincial income taxes and
similar such taxes imposed by any foreign jurisdiction (including any union of
nations).

 

“Indemnified Party” has the defined meaning assigned to it in Section 4.10.

 

“License” means (i) any Authorization from any Governmental Authority having
jurisdiction with respect to Vendor’ interest in the Milligan Property, and
(ii) any Authorization from any Person granting any easement or license with
respect to any real or immovable property in relation to the Milligan Project.

 

“Lien” means (i) any right of set-off intended to secure the payment or
performance of an obligation, (ii) any interest in property created by way of
mortgage, pledge, charge (fixed or floating), lien, assignment by way of
security, hypothecation, security interest, hire purchase agreement, conditional
sale agreement, Sale/Lease Back Transaction, deposit arrangement, title
retention, capital lease or discount, factoring or securitization arrangement on
recourse terms, (iii) any statutory deemed trust or lien, (iv) any preference,
priority, adverse claim, levy, execution, seizure, attachment, garnishment or
other encumbrance which binds property, and (v) any agreement to grant any of
the rights or interests described in clauses (i) to (iv) inclusive of this
definition.

 

“Litigation” means any grievance, investigation, litigation, legal action,
lawsuit, mediation, alternative dispute resolution proceeding or other
proceeding (whether civil, administrative, quasi-criminal or criminal) by or
before any Governmental Authority, arbitrator or other decision-making
authority.

 

--------------------------------------------------------------------------------


 

“Material Adverse Effect” has the meaning assigned to it in the Purchase
Agreement.

 

“Milligan Project” has the meaning assigned to it in the Purchase Agreement.

 

“Milligan Property” has the meaning assigned to it in the Purchase Agreement.

 

“Minerals” has the meaning assigned to it in the Purchase Agreement.

 

“Obligations” means all advances of the Payment Deposit and all obligations for
the performance of covenants, tasks or duties including, without limitation, for
the delivery of Refined Gold, payment of monetary amounts, debts and liabilities
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including, for greater certainty, the return of
the uncredited amount of the Payment Deposit, if applicable, owing by Vendor to
the Purchaser pursuant to the Purchase Agreement, and all covenants, duties
regarding such Refined Gold or amounts, of any kind or nature, present or
future, absolute or contingent, joint or several or joint and several, direct or
indirect, matured or not, extended or renewed, whenever and however incurred,
whether or not evidenced by any note, agreement, letter of credit agreement or
other instrument, arising under, by reason of, pursuant to or otherwise in
respect of the Purchase Agreement, this Security Agreement or any other security
agreement granted by Vendor to the Purchaser, and (as the context so admits)
each and every item or part of any thereof. This term includes all principal,
interest (including all interest that accrues after the commencement of, or
which would have accrued but for the commencement of, any Bankruptcy Proceeding
in accordance with and at the rate, including the Default Rate to the extent
lawful, specified herein or in the Purchase Agreement, whether or not such
interest is an allowable claim in such Bankruptcy Proceeding), expenses, legal
fees and any other sum chargeable to Vendor under the Purchase Agreement, this
Security Agreement or any other security agreement granted by Vendor to the
Purchaser, and (as the context so admits) each and any item or part of any
thereof.

 

“Order” means any order, directive, direction or request of any Governmental
Authority, arbitrator or other decision-making authority of competent
jurisdiction.

 

“Payment Deposit” has the meaning assigned to it in the Purchase Agreement.

 

“Payment in Full” in relation to any Obligations means permanent, indefeasible
and irrevocable delivery of Refined Gold or payment in cash (or other freely
available funds transfer as may be expressly provided for in the Purchase
Agreement) to the Purchaser in full of all Obligations (other than contingent
indemnification obligations) in accordance with the express provisions of the
Purchase Agreement, without regard to any compromise, reduction or disallowance
of all or any item or part thereof by virtue of the application of any
bankruptcy, insolvency or other similar such laws, any law affecting creditors’
rights generally or general principles of equity, and the cancellation or expiry
of all commitments by the Purchaser to advance any portion of the Payment
Deposit to or for the benefit or at the request of Vendor, and “paid in full”
shall (to the extent the context so admits) be construed in like manner.

 

--------------------------------------------------------------------------------


 

“Permits” has the meaning assigned to it in the Purchase Agreement.

 

“Permitted Encumbrances” has (i) the defined meaning assigned to it in the
Purchase Agreement and (ii) means any right of title retention or any purchase
money security in connection with the purchase price of assets in the ordinary
course of business which the purchase price is promptly paid when due.

 

“Person” means an individual, corporation, company (limited, unlimited,
unlimited liability or other), limited liability corporation, other body
corporate, estate, limited or general partnership, business trust, trustee,
joint venture, other legal entity, unincorporated association or Governmental
Authority.

 

“Prescribed Agreement” has the defined meaning assigned to it in Section 2.6(a).

 

“Proceeds” means all proceeds and real or personal property in any form derived
directly or indirectly from any disposal of or other dealing with any
Collateral, or that indemnifies or compensates for such Collateral stolen, lost,
destroyed or damaged, and proceeds of Proceeds whether or not of the same type,
class or kind as the original Proceeds, and (as the context so admits) any item
or part thereof.

 

“Purchase Agreement” has the defined meaning assigned to it in the Background to
this Security Agreement.

 

“Purchaser” means [RG NEWCO], and if such Purchaser shall assign all or any
portion of its rights, benefits or obligations under the Purchase Agreement as
permitted thereunder, such term shall include any assignee of such Purchaser,
whether immediate or derivative, relative to such rights, benefits and
obligations.

 

“Receiver” means any receiver for the Collateral or any of the business,
undertakings, property and assets of Vendor appointed by the Purchaser pursuant
to this Security Agreement or by a court on application by the Purchaser.

 

“Records” means all books, accounts, invoices, letters, papers, security
certificates, documents and other records in any form evidencing or relating in
any way to any item or part of the Collateral and all agreements, Licenses and
other rights and benefits in respect thereof, and (as the context so admits) any
item or part thereof.

 

“Recovery” means any monies received or recovered by the Purchaser pursuant to
this Security Agreement on account of the Obligations, whether pursuant to any
enforcement of the Security, any Litigation, any settlement thereof or
otherwise.

 

“Refined Gold” has the defined meaning assigned to it in the Purchase Agreement.

 

“Replacements” means all increases, additions and accessions to, and all
substitutions for and replacements of, any item or part of the Collateral, and
any item or part thereof.

 

--------------------------------------------------------------------------------


 

“Representative” of any Person means any director, officer, employee, agent,
legal counsel, accountant, financial advisor, expert, manager, consultant or
other representative appointed, engaged or employed by such Person.

 

“Sale/Lease Back Transaction” means any transaction, series of transactions
(related or not) or arrangement pursuant to which Business Assets of a Person
are disposed of and are thereafter leased back, or are otherwise made available
for use, to that Person.

 

“Sales Taxes” means sales, transfer, turnover or value added taxes of any nature
or kind, including Canadian goods and services taxes and federal, state and
provincial sales and excise taxes, or harmonized Canadian and provincial taxes.

 

“Scheduled Deposit” has the meaning assigned to it in the Purchase Agreement.

 

“Security” means any and all Liens granted by Vendor to the Purchaser in this
Security Agreement.

 

“Security Agreement” means this security agreement and all schedules attached
hereto. All uses of the words “hereto”, “herein”, “hereof”, “hereby” and
“hereunder” and similar expressions refer to this Security Agreement and not to
any particular section or portion of it. References to an “Article”, “Section”,
“Subsection” or “Schedule” refer to the applicable article, section, subsection
or schedule of this Security Agreement.

 

“Taxes” means all taxes of any kind or nature whatsoever including federal large
corporation taxes, provincial capital taxes, realty taxes (including utility
charges which are collectible like realty taxes), business taxes, property
transfer taxes, Income Taxes, Sales Taxes, custom duties, payroll taxes, levies,
stamp taxes, royalties, duties, and all fees, deductions, compulsory loans and
withholdings imposed, levied, collected, withheld or assessed as of the date
hereof or at any time in the future, by any Governmental Authority of or within
Canada or any other jurisdiction whatsoever having power to tax, together with
penalties, fines, additions to tax and interest thereon.

 

2.                                       Extended Meanings

 

To the extent the context so admits, any reference in this Security Agreement
to:

 

“agreement” shall be construed as any agreement, oral or written, any simple
contract or specialty, and includes any bond, bill of exchange, indenture,
instrument or undertaking.

 

“arm’s length” shall be construed in the same manner it is used in the Income
Tax Act (Canada).

 

“change” shall be construed as change, modify, alter, amend, supplement, extend,
renew, compromise, novate, replace, terminate, release, discharge, cancel,
suspend or waive or (where the context so admits) the noun or participle form of
any of the foregoing, and “changed” shall be construed in like manner.

 

--------------------------------------------------------------------------------


 

“dispose” shall be construed as lease, sell, transfer, license or otherwise
dispose of any property, or the commercial benefits of use or ownership of any
property, including the right to profit or gain therefrom, whether in a single
transaction or in a series of related transactions, and “disposed”,
“disposition” and “disposal” shall be construed in like manner.

 

“include”, “includes” and “including” shall be construed to be followed by the
statement “without limitation” and none of such terms shall be construed to
limit any word or statement which it follows to the specific items or matters
immediately following it or similar terms or matters.

 

“losses and expenses” shall be construed as losses, costs, expenses, damages,
penalties, Awards, Orders, Litigation, claims, claims over, demands and
liabilities, including any applicable court costs and legal fees and
disbursements on a full indemnity basis, and “loss and expense” shall be
construed in like manner.

 

“rate of exchange” shall be construed so as to include any premiums or costs
payable in connection with any currency conversion being effected.

 

a “receiver” means a privately appointed or court appointed receiver or receiver
and manager, interim receiver, liquidator, trustee-in-bankruptcy, administrator,
administrative receiver, monitor and any other like or similar official.

 

“rights” shall be construed as rights, titles, benefits, interests, powers,
authorities, discretions, privileges, immunities and remedies (actual or
contingent, direct or indirect, matured or unmatured, now existing or arising
hereafter), whether arising by agreement or statute, at law, in equity or
otherwise, and “right” shall be construed in like manner.

 

“set-off” means any right or obligation of set-off, compensation, offset,
combination of accounts, netting, retention, withholding, reduction, deduction
or any similar right or obligation, or (as the context requires) any exercise of
any such right or performance of such obligation.

 

“successor” of a Person (the “relevant party”) shall be construed so as to
include (i) any amalgamated or other body corporate of which the relevant party
or any of its successors is one of the amalgamating or merging body corporates,
(ii) any body corporate resulting from any court approved arrangement of which
the relevant party or any of its successors is party, (iii) any Person to whom
all or substantially all the undertakings, property and assets of the relevant
party is transferred, (iv) any body corporate resulting from the continuance of
the relevant party or any successor of it under the laws of another jurisdiction
of incorporation and (v) any successor (determined as aforesaid or in any
similar or comparable procedure under the laws of any other jurisdiction) of any
Person referred to in clause (i), (ii), (iii) or (iv) of this definition. Each
reference in this Security Agreement to any party hereto or any other Person
shall (where the context so admits) include its successors.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

[REAL PROPERTY RIGHTS]

 

NIL.

 

--------------------------------------------------------------------------------


 

Schedule D — Development Program and Scheduled Deposits

 

1.               Development Program: The Vendor shall deliver the Development
Program to the Purchaser and the Independent Engineer at least 30 days prior to
the first Scheduled Deposit.

 

2.               Modifications to the Development Program:  The Vendor and
Purchaser acknowledge that the Development Program may require modifications
throughout Development.  Immediately when known, the Vendor shall provide the
Independent Engineer and Purchaser written notice of any material change to the
Development Program and reconcile the changes in a report.  The Independent
Engineer shall review and provide to the Purchaser an opinion as to whether such
changes are reasonable and shall keep a record of the current and prior
Development Program.

 

3.               Basis for making Scheduled Deposits:

 

a.               Promptly when received, the Independent Engineer shall review
the Development Program and will establish a method for tracking the overall
Project Costs in consultation with the Vendor and the Purchaser;

 

b.              The Independent Engineer shall keep a record of all funding
sources and the calculations of the Independent Engineer shall represent the
definitive record of the Purchaser’s Pro Rata Share of Funding;

 

c.               The Purchaser shall contribute Scheduled Deposits no more
frequently than every 30 days in an amount consistent with the Purchaser’s Pro
Rata Share of Funding after accounting for the use of proceeds contemplated in
the relevant Deposit Event along with all proceeds concurrently being funded by
Vendor and third parties for the Development Program, payable in accordance with
each Deposit Event;

 

d.              Notwithstanding any other provision of this Agreement,
Purchaser’s obligation to make a Scheduled Deposit shall be suspended if:

 

i.                  Vendor has not delivered to Purchaser copies of executed
Mineral Offtake Agreements representing at least 75% of the Minerals projected
to be produced during the first five years of operation of the Milligan Project,
and at such time as the Development has surpassed the cumulative investment of
50% of Project Costs; or

 

ii.               after March 31, 2011, the Vendor shall have failed to obtain
and keep in good standing the Fishery and Oceans Permits.

 

e.               If Purchaser’s obligation to make Scheduled Deposits are
suspended in accordance with 3.d.i. or 3.d.ii. above, Purchaser will make a
Scheduled Deposit in the amount to regain the Purchaser’s Pro Rata Share of
Funding on the Deposit Event occurring subsequent to the time that the Vendor
satisfies the conditions set forth in 3.d.i. or 3.d.ii. above (a “Catch-Up
Payment”).  Interest shall accrue on any Catch-Up Payment from the date the
Scheduled Deposits are suspended at an

 

--------------------------------------------------------------------------------


 

interest rate equivalent to the average three month United States Treasury bill
yield, as quoted daily in the Wall Street Journal during such suspension,
compounded annually, and shall be paid with the Catch-Up Payment.  The “Fishery
and Oceans Permits” means (i) an authorization pursuant to section 35(2) of the
Fisheries Act for the harmful alteration, disruption or destruction of fish
habitat in respect of tailings impoundment area for the Milligan Project as
described in the Milligan Report, and (ii) the addition of the area of the
tailings impoundment area for the Milligan Project as described in the Milligan
Report to Schedule 2 to the Metal Mining Effluent Regulations for the purposes
of section 5(1) thereof, and the approval pursuant to section 27.1(1) of the
Metal Mining Effluent Regulations of a habitat compensation plan for such
tailings impoundment area that complies with the requirements of section 27.1 of
the Metal Mining Effluent Regulations.

 

f.                 Notwithstanding anything to the contrary, if Vendor completes
the Development, Vendor will be entitled to establish a Deposit Event for the
outstanding balance of Scheduled Deposits that have not been funded to date.

 

--------------------------------------------------------------------------------


 

Schedule E — Permitted Encumbrances

 

Personal Property Registry (BC)

 

Base Registration No.: 166686D
Registration Date: August 8, 2006
Registration Length: 5 years
Secured Party: Canadian Imperial Bank of Commerce
Debtor(s): Terrane Metals Corp.

 

 

 

 

 

Base Registration No.: 262518D
Registration Date: September 27, 2006
Registration Length: Infinity
Secured Party: Kennecott Canada Exploration Inc
Debtor(s): Terrane Metals Corp.

 

 

 

 

 

Base Registration No.: 478928E
Registration Date: July 15, 2008
Registration Length: 5 years
Secured Party: Bank of Montreal, as Administrative Agent
Debtor(s): Terrane Metals Corp.

 

 

 

 

 

Base Registration No.: 605381F
Registration Date: June 10, 2010
Registration Length: 4 years
Secured Party: Key Lease Canada Ltd.
Debtor(s): Terrane Metals Corp.

 

 

 

 

 

Base Registration No.: 605397F
Registration Date: June 10, 2010
Registration Length: 4 years
Secured Party: Key Lease Canada Ltd.
Debtor(s): Terrane Metals Corp.

 

 

 

Personal Property Registry (Nunavut)

 

Registration No.: 123380
Registration Date: July 30, 2008
Registration Length: 5 years
Secured Parties: Bank of Montreal, as Administrative Agent, Bank of Montreal
Debtor(s): Terrane Metals Corp.

 

 

 

Personal Property Registry (Yukon)

 

Registration No.: 2008/07/30 14865
Registration Date: July 30, 2008
Registration Length: 5 years
Secured Parties: Bank of Montreal, as Administrative Agent, Bank of Montreal
Debtor(s): Terrane Metals Corp.

 

 

 

Personal Property Registry (Northwest Territories)

 

Registration No.: 625251
Registration Date: July 30, 2008
Registration Length: 5 years
Secured Parties: Bank of Montreal, as Administrative Agent, Bank of Montreal
Debtor(s): Terrane Metals Corp.

 

--------------------------------------------------------------------------------


 

Schedule F — Provisional Payment Illustration

 

*[Redacted]*

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.  The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------